Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 1 of 227 PageID #:1601




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
     v.                                  ) No. 19 CR 322
                                         ) Hon. Robert M. Dow, Jr.
EDWARD M. BURKE,                         )
PETER J. ANDREWS, and                    )
CHARLES CUI                              )


           GOVERNMENT’S CONSOLIDATED RESPONSE TO
               DEFENDANTS’ PRETRIAL MOTIONS


                                    JOHN R. LAUSCH, JR.
                                    United States Attorney


                                    AMARJEET S. BHACHU
                                    DIANE MacARTHUR
                                    SARAH E. STREICKER
                                    MATTHEW L. KUTCHER
                                    JULIA K. SCHWARTZ
                                    Assistant United States Attorneys
  Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 2 of 227 PageID #:1602




                                            TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................... iv

INTRODUCTION .......................................................................................................... 1

BACKGROUND ............................................................................................................. 2

ARGUMENT ................................................................................................................ 20

    I.         Burke’s Motion to Dismiss Counts 2 and 11 (R. 104 and 105) Should
               Be Denied. .................................................................................................... 20

          A.       Applicable Law ....................................................................................... 20

          B.       The Indictment Properly Alleges Federal Funds Bribery In
                   Violation of 18 U.S.C. § 666(a)(1)(B)...................................................... 21

          C.       The Indictment Is Not Defective for Failing to Allege a “Quid Pro
                   Quo.”........................................................................................................ 24

          D.       The Indictment Is Not Deficient Based on a Failure to Allege an
                   “Official Act,” Because McDonnell’s “Official Act” Standard Does
                   Not Apply To § 666. ................................................................................ 34

          E.       Burke’s Constitutional Arguments Are Without Merit. ....................... 36

    II.        Burke’s Motion to Dismiss and/or Strike “Amtrak/Post Office”-Based
               Counts and Racketeering Act (R. 108) Should Be Denied. ........................ 39

          A.       The Challenged Counts .......................................................................... 40

          B.       The Superseding Indictment Properly Alleges Violations of RICO
                   and the Travel Act. ................................................................................. 42

          C.       The Court Should Deny Burke’s Motion to Strike Allegations from
                   Count 1.................................................................................................... 48

    III.       Andrews’ Motion to Dismiss Counts 7 and 8 Based on Inability to
               Establish Interstate Commerce (R. 98) Should Be Denied. ....................... 49

    IV.        Andrews’ Motion to Dismiss Counts 7 and 8 Based on Failure to
               Identify Subsequent Overt Acts (R. 99) Should Be Denied. ...................... 58

    V.         Cui’s Motion to Dismiss Counts 12, 13, 14, 15 (R. 88 and 89) Should
               Be Denied. .................................................................................................... 61

                                                                i
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 3 of 227 PageID #:1603




       A.        Count 12 – 18 U.S.C. § 666(a)(2) ........................................................... 62

       B.        Counts 13, 14 & 15 – 18 U.S.C. §§ 1952(a)(3) & 2 ................................ 72

 VI.        Burke’s Motion to Dismiss and Strike the State Bribery, Commercial
            Bribery and Official Misconduct Charges (R. 106, 107) Should Be
            Denied. ......................................................................................................... 88

       A.        Applicable Law ....................................................................................... 88

       B.        Analysis .................................................................................................. 89

 VII.       Burke’s First Motion to Suppress Title III Interceptions (R. 95, 97,
            100) Should Be Denied. ............................................................................. 101

       A.        There Was Probable Cause Supporting the Applications to
                 Intercept Wire Communications.......................................................... 102

       B.        In the Alternative, The Government Relied in Good Faith on the
                 Orders Authorizing Interception. ........................................................ 128

       C.        There is No Basis to Suppress Subsequent Wiretap Calls. ................ 130

       D.        Burke’s Request for a Franks Hearing Should Be Denied. ................ 131

 VIII. Burke’s Second Motion to Suppress Title III Interceptions (R. 102,
       103) Should Be Denied. ............................................................................. 139

       A.        The Government Properly Minimized Wire Communications as
                 Required By the Authorizing Order and 18 U.S.C. § 2518................. 141

       B.        There Was Probable Cause Supporting Continued Interception of
                 Burke’s Cellular Telephone.................................................................. 152

       C.        The Government Demonstrated Necessity for Continued
                 Interception over Burke’s Cellular Telephone. ................................... 156

 IX.        Burke’s and Andrews’ Motions for Bills of Particulars (R. 101, 109,
            121) Should Be Denied. ............................................................................. 164

       A.        Applicable Law ..................................................................................... 165

       B.        Burke’s Motion For A Bill of Particulars Should Be Denied. ............. 166

       C.        Andrews’ Motion For A Bill of Particulars Should Be Denied. .......... 173


                                                             ii
  Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 4 of 227 PageID #:1604




    X.         Defendants’ Motions for Severance (R. 86, 87, 96, 111, 112, 114, 121)
               Should Be Denied. ..................................................................................... 177

          A.       Defendants Were Properly Joined Under Rule 8(b). .......................... 177

          B.       Severance Is Not Warranted Under Rule 14. ..................................... 183

          C.       Cui’s and Andrews’ November 29, 2018 Statements Do Not
                   Implicate Bruton. ................................................................................. 193

    XI.        Burke’s Motion to Strike Surplusage (R. 110) Should Be Denied. .......... 197

          A.       Applicable Law ..................................................................................... 197

          B.       Burke’s Reference to “Jewish Lawyers” Is Relevant. ......................... 198

          C.       The Ethics Ordinance Is Relevant. ...................................................... 199

    XII.       Andrews’ Motion for Disclosure of Evidence Related to Materiality
               (R. 117) Should Be Denied. ....................................................................... 202

          A.       Background ........................................................................................... 202

          B.       Analysis ................................................................................................ 204

CONCLUSION........................................................................................................... 210




                                                              iii
  Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 5 of 227 PageID #:1605




                                         TABLE OF AUTHORITIES

                                                                                                                    Page(s)

                                                           Cases
Ali v. Federal Bureau of Prisons 552 U.S. 214 (2008) ............................................................82

Andrews 749 F. Supp. 1517 .....................................................................................................48

Bastanipour 697 F.2d 170 (7th Cir. 1982) ............................................................................204

BedRoc Ltd., LLC v. United States 541 U.S. 176 (2004).........................................................25

Bell v. Keating 697 F.3d 445 (7th Cir. 2012) ...........................................................................88

Brady v. Maryland 373 U.S. 83 (1963) .................................................................................205

Brinegar v. United States 338 U.S. 160 (1949) ............................................................. 112, 119

Broadrick v. Oklahoma 413 U.S. 601 (1973) ....................................................................88, 96

Bruton v. United States 391 U.S. 123 (1968) ......................................................................, 193

Bynum v. United States 423 U.S. 952 (1975) ..........................................................................14

Chaplinsky v. New Hampshire 315 U.S. 568 (1942) ...............................................................90

Com. v. Benoit 196 N.E.2d 228 (1964)...............................................................................84, 85

Commonwealth v. Bellis 484 Pa. 486, 399 A.2d 397 (1979) ............................................ passim

Department of Housing and Urban Development v. Rucker 535 U.S. 125 (2002) ..................82

Department of Transportation v. Assoc. of American R.R. 575 U.S. 43 (2015) .............. passim

Evans v. United States 504 U.S. 255 (1992) ........................................................................ 169

Expressions Hair Design v. Scheiderman 137 S. Ct. 1144 (2017) ....................................89, 98

First Nat. Bank of Boston v. Bellotti 435 U.S. 765 (1978) ......................................................90

Franks v. Delaware 438 U.S. 154 (1978) ....................................................................... 131, 144

Giglio v. United States 405 U.S. 150 (1972) ..........................................................................205

Hamling v. United States 418 U.S. 87 (1974) .........................................................................20

Henrich v. Libertyville High Sch. 712 N.E.2d 298 (Ill. 1998) .................................................85


                                                               iv
  Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 6 of 227 PageID #:1606




Hobley v. Burge 433 F.3d 946 (7th Cir. 2006) .......................................................................206

Holder v. Humanitarian Law Project 561 U.S. 1 (2010)................................................. passim

Hudson v. Michigan 547 U.S. 586 (2006)..............................................................................130

Illinois v. Gates 462 U.S. 213 (1983) .............................................................................111, 144

In re Grand Jury Witness 288 F.3d 289 (7th Cir.2002) ........................................................206

In re United States 398 F.3d 615 (7th Cir. 2005) .......................................................... 136, 137

Johnson v. United States 576 U.S. 591 (2015) ........................................................................36

Jordan v. DeGeorge 341 U.S. 223 (1951).................................................................................88

JSG Trading Corp. v. U.S. Dep’t of Agric. 176 F.3d 536 (D.C. Cir. 1999)..............................86

Kerner v. State Employees’ Ret. Sys. 72 Ill. 2d 507 (1978) ......................................................82

Kolender v. Lawson 461 U.S. 352 (1983)...........................................................................36, 88

Kungys v. United States 485 U.S. 759 (1988) .......................................................................206

Leopold v. United States Dep't of Just., 2020 WL 5253897 (D.D.C. Sep. 3, 2020) ...............205

Maynard v. Cartwright 486 U.S. 356 (1988)...........................................................................57

McCormick v. United States 500 U.S. 257 (1991) ...................................................................95

McDonnell v. United States, -- U.S. --, 136 S. Ct. 2355 (2016) ....................................... passim

New York v. Ferber 458 U.S. 747 (1982) .................................................................................88

Newland v. Budget Rent-A-Car Sys., Inc. 744 N.E.2d 902 (Ill. App. Ct. 2001) ......................85

People v. Brandstetter 430 N.E.2d 731 (Ill. App. 1982) .............................................. 92, 93, 94

People v. Dougherty 160 Ill. App. 3d 870 (1st Dist. 1987)..................................... 47, 77, 78, 79

People v. Freedman 508 N.E.2d 326 (Ill. App. Ct. 1987) ................................................76, 199

People v. Nankervis 330 Mich. 17, 46 N.W.2d 592 (1951).......................................................83

People v. Perry 864 N.E.2d 196 (Ill. 2007)...............................................................................85

People v. Seligman 35 A.D.2d 591, (1970)...............................................................................85

People v. Shoman 2015 WL 1198100 (Ill. App. Ct. 2015) .......................................................47

Perrin v. United States 444 U.S. 37 (1979) .............................................................................94

                                                            v
  Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 7 of 227 PageID #:1607




Richardson v. Marsh 481 U.S. 200 (1987) ............................................................ 182, 192, 193

Sabri v. United States 541 U.S. 600 (2004).............................................................................37

Salinas v. United States 522 U.S. 52 (1997) ...........................................................................56

Scott v. United States 436 U.S. 128 (1978) ..................................................................... passim

Skilling v. United States 561 U.S. 358 (2010)...................................................................96, 97

State v. Brewer 258 N.C. 533, 129 S.E.2d 262 (1963) .............................................................83

State v. Flansbaum-Talabisco 121 So.3d 568 (Fl. App. Ct. 2013) ..........................................77

Swidler & Berlin v. United States 524 U.S. 399 (1998) ........................................................205

United States. v. Irizarry 341 F.3d 273 (3d Cir. 2003)..........................................................177

United States v. Abdelhaq 246 F.3d 990 (7th Cir. 2001) .............................................. 180, 183

United States v. Agostino 132 F.3d 1183 (7th Cir. 1997) ...................................... 26, 30, 31, 72

United States v. Anderson 280 F.3d 1121 (7th Cir. 2002) ......................................................20

United States v. Armocida 515 F.2d 29 (3d Cir. 1975) ................................................. 140, 144

United States v. Avenatti 432 F. Supp. 3d 354 (S.D.N.Y. 2020) ............................. 24, 121, 134

United States v. Baker 82 F.3d 273 (8th Cir. 1996) ..........................................................53, 54

United States v. Baker 227 F.3d 955 (7th Cir. 2000) ...................................................... passim

United States v. Barry 888 F.2d 1092 (6th Cir. 1989) ............................................................53

United States v. Bates 96 F.3d 964 (7th Cir. 1996) .................................................................20

United States v. Beavers 2016 WL 6775966 (N.D. Ind. Nov. 16, 2016) ................................175

United States v. Bencivengo 749 F.3d 205 (3d Cir. 2014) .....................................................171

United States v. Blanchard 542 F.3d 1133 (7th Cir. 2008) ..................................................165

United States v. Boender 649 F.3d 650 (7th Cir. 2011) .................................................. passim

United States v. Boren 278 F.3d 911 (9th Cir. 2002) ..............................................................43

United States v. Boyland 862 F.3d 279 (2d Cir. 2017) ............................................................35

United States v. Briscoe 896 F.2d 1476 (7th Cir. 1990) ................................................ 176, 193

United States v. Brissette 919 F.3d 670 (1st Cir. 2019) ........................................................167

                                                           vi
  Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 8 of 227 PageID #:1608




United States v. Brown 551 F.2d 639 (5th Cir. 1977) ...........................................................195

United States v. Bryant 556 F.Supp.2d 378 (D.N.J. 2008) ...............................................67, 76

United States v. Bryant 655 F.3d 232 (3d Cir. 2011) ..............................................................68

United States v. Buljiubasic 808 F.2d 1260 (7th Cir. 1987) .................................................182

United States v. Burke, (N.D.Ill. 2019) ................................................................................140

United States v. Calabrese, 2008 WL 4274453 (N.D. Ill. Sept. 10, 2008) ..................... 189, 190

United States v. Campione 942 F.2d 429 (7th Cir. 1991) .......................................................46

United States v. Cardall 885 F.2d 656 (10th Cir. 1989) .......................................................178

United States v. Carson 455 F.3d 336 (D.C. Cir. 2006) ........................................................177

United States v. Carter 530 F.3d 565 (7th Cir. 2008) ................................................... 115, 171

United States v. Cerone 830 F.2d 938 (8th Cir. 1987).............................................................59

United States v. Charles 213 F.3d 10 (1st Cir. 2000).................................................... 151, 194

United States v. Chaverra-Cardona 667 F. Supp. 609 (N.D. Ill. 1987) ................................197

United States v. Childress 58 F.3d 693 (D.C. Cir. 1995) ........................................................59

United States v. Clayton 108 F.3d 1114 (9th Cir. 1997) .........................................................50

United States v. Climatemp, Inc. 482 F. Supp. 376 (N.D. Ill. 1979) .....................................196

United States v. Collins 272 F.3d 984 (7th Cir. 2001) ......................................................56, 57

United States v. Cook 970 F.3d 866 (7th Cir. 2020) ................................................................89

United States v. Cornier-Ortiz 361 F.3d 29 (1st Cir. 2004) ........................................ 62, 65, 69

United States v. Costello 610 F. Supp. 1450 (N.D. Ill. 1985) ................................................140

United States v. Cox 462 F.2d 1293 (8th Cir. 1972) ..............................................................140

United States v. Cox 536 F.3d 723 (7th Cir. 2008)...................................................... 21, 42, 60

United States v. Cox 923 F.2d 519 (7th Cir. 1991)................................................................185

United States v. Crozier 987 F.2d 893 (2d Cir. 1993) .............................................................37

United States v. Curescu 674 F.3d 735 (7th Cir. 2012).........................................................181

United States v. Daniels 803 F.3d 335 (7th Cir. 2015) .........................................................180

                                                           vii
  Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 9 of 227 PageID #:1609




United States v. Davis 890 F.2d 1373 (7th Cir. 1989) .......................................... 114, 115, 170

United States v. Delatorre 522 F. Supp. 2d 1034 (N.D. Ill. 2007) .........................................186

United States v. DeSapio 229 F. Supp. 436, (S.D.N.Y. 1969) .................................................55

United States v. Dorfman 542 F. Supp. 345 (N.D. Ill. 1982) .......................................... passim

United States v. Donagher, 2021 WL 663181, (N.D. Ill. Feb. 19, 2021) .........................33, 37

United States v. Doyle 121 F.3d 1078 (7th Cir. 1997) ...........................................................156

United States v. Durham 766 F.3d 672 (7th Cir. 2014) ........................................................162

United States v. Dvorkin 799 F.3d 867 (7th Cir. 2015)...................................................52, 173

United States v. Dwyer 238 Fed. App’x 631 (1st Cir. 2007) ..............................................63, 65

United States v. Edwards 303 F.3d 606 (5th Cir. 2002) .......................................................170

United States v. Ervin 540 F.3d 623 (7th Cir. 2008) ............................................................183

United States v. Evans 476 F.2d 1176 (11th Cir. 2007) ..........................................................50

United States v. Farah 475 Fed.Appx. 1 (4th Cir. 2007) .............................................. 203, 208

United States v. Fassnacht 332 F.3d 440 (7th Cir. 2003) ............................... 24, 164, 165, 173

United States v. Ferriero 866 F.3d 107 (3d Cir. 2017) ......................................................90, 99

United States v. Firtash 392 F. Supp. 3d 872 (N.D. Ill. 2019) ..........................................21, 48

United States v. Flaherty 76 F.3d 967 (8th Cir. 1996) ..........................................................194

United States v. Garcia 528 F.3d 481 (7th Cir. 2008)...........................................................127

United States v. Gaudin 515 U.S. 506 (1995) .......................................................................206

United States v. Gee 432 F.3d 713 (7th Cir. 2005) ...................................................... 26, 27, 29

United States v. Genova 167 F. Supp. 2d 1021 (N.D. Ill. 2001) ........................................47, 97

United States v. George 2015 WL 1523163 (D. Mass. Apr. 2, 2015) .......................................65

United States v. Giordano 442 F.3d 30 (2d Cir. 2006) ............................................................56

United States v. Glecier 923 F.2d 496 (7th Cir. 1991) .................................. 164, 165, 167, 168

United States v. Gonzalez 412 F.3d 1102 (9th Cir. 2005) ............................................. 162, 163

United States v. Green 350 U.S. 415 (1956) ..........................................................................167

                                                         viii
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 10 of 227 PageID #:1610




United States v. Griffin 827 F.2d 1108 (7th Cir. 1987)................................................. 112, 154

United States v. Gulley 992 F.2d 108 (7th Cir.1993) ............................................................207

United States v. Hackett 638 F.2d 1179 (9th Cir. 1980) .......................................................194

United States v. Hairston 46 F.3d 361 (4th Cir. 1995) .........................................................170

United States v. Halloran 821 F.3d 321 (2d Cir. 2016) ..........................................................53

United States v. Hancock 844 F.3d 702 (7th Cir. 2016) ................................................ 132, 138

United States v. Hardin 874 F.3d 672 (10th Cir. 2017) ....................................................37, 45

United States v. Harris 464 F.3d 733 (7th Cir. 2006) ...........................................................132

United States v. Hawkins 777 F.3d 880 (7th Cir. 2015) ...................................................25, 71

United States v. Hemmingson 157 F.3d 347 (5th Cir. 1998) ........................................ 194, 196

United States v. Hernandez 330 F.3d 964 (7th Cir. 2003) ....................................................165

United States v. Hillie 289 F. Supp. 3d 188 (D.D.C. 2018) .....................................................44

United States v. Hogan 886 F.2d 1497 (7th Cir. 1989) ...........................................................97

United States v. Hosseini 679 F.3d 544 (7th Cir. 2012) ........................................................179

United States v. Hyde 574 F.2d 856 (5th Cir. 1978) .............................................................156

United States v. Infelise, 1991 WL 255628, (N.D. Ill. Oct. 18, 1991) ........................... 147, 148

United States v. Isaacs 493 F.2d 1124 (7th Cir. 1974)....................................................55, 116

United States v. Javell 695 F.3d 707 (7th Cir. 2012) ............................................................193

United States v. Johnson 874 F.3d 990 (7th Cir. 2017) .............................................. 31, 32, 33

United States v. Johnson, 2011 WL 13365606 (N.D. Ill. Aug. 24, 2011) ..............................186

United States v. Johnston 814 F. App’x 142 (7th Cir. 2020)...................................................58

United States v. Jones 208 F. 3d 603 (7th Cir. 2000)............................................................131

United States v. Jones 438 F.2d 461 (7th Cir. 1971).............................................................185

United States v. Joyner 899 F.3d 1199 (11th Cir. 2018) .......................................................193

United States v. Jumah 599 F.3d 799 (7th Cir. 2010) ..........................................................204

United States v. Karigiannis 430 F.2d 148 (7th Cir. 1970) ............................................ passim

                                                        ix
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 11 of 227 PageID #:1611




United States v. Kelley 864 F.2d 569 (7th Cir. 1989) ............................................................185

United States v. Kendall 665 F.2d 126 (7th Cir. 1981) .........................................................165

United States v. Kirsch 903 F.3d 213 (2d Cir. 2018).............................................................167

United States v. Koll No. 09 CR 958-1, 2010 WL 996458 (N.D. Ill. Mar. 16, 2010) ...............44

United States v. Krout 66 F.3d 1420 (5th Cir. 1995) ............................................................178

United States v. Kubini 304 F.R.D. 208 (W.D. Pa. 2015) .....................................................205

United States v. Lazo 816 Fed. App’x 752 (4th Cir. 2020) ................................................53, 55

United States v. LeFaivre 507 F.2d 1288 (4th Cir. 1974) .......................................................55

United States v. Leisure 844 F.2d 1347 (8th Cir. 1988) ................................ 112, 118, 120, 154

United States v. Leon 468 U.S. 897 (1984) .................................................... 112, 127, 129, 154

United States v. Lewis 797 F.2d 358 (7th Cir. 1986) ............................................................167

United States v. Loftus 992 F.2d 793 (8th Cir. 1993) ...........................................................172

United States v. Lopez 514 U.S. 549 (1995) ............................................................................52

United States v. Lupton 620 F.3d 790 (7th Cir. 2010) .................................................... passim

United States v. Madison 689 F.2d 1300 (7th Cir. 1982)......................................................177

United States v. Maggio 862 F.3d 642 (8th Cir. 2017) ............................................................35

United States v. Malin 908 F.2d 163 (7th Cir. 1990) .................................................... 111, 154

United States v. Mancari 663 F. Supp. 1343 (N.D. Ill. 1987) ....................................... 156, 157

United States v. Mandel 415 F. Supp. 997 (D. Md.) .............................................................201

United States v. Mandel 647 F.3d 710 (7th Cir. 2011) ............................................... 50, 51, 52

United States v. Mandell 833 F.3d 816 (7th Cir. 2016) ................................................ 155, 161

United States v. Mann 172 F.3d 50 (6th Cir. 1999) ................................................................65

United States v. Mansoori 304 F.3d 635 (7th Cir. 2002) ................................................ passim

United States v. Manzella 782 F.2d 533 (5th Cir. 1986).......................................................178

United States v. Marchetti 466 F.2d 1309 (4th Cir. 1972) ......................................................90

United States v. Marcy 777 F. Supp. 1400 (N.D. Ill. 1991)................................... 141, 146, 147

                                                           x
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 12 of 227 PageID #:1612




United States v. Marek 238 F.3d 310 (5th Cir. 2001) ................................................. 52, 54, 55

United States v. Maro 272 F.3d 817 (7th Cir. 2001) ..................................... 130, 131, 132, 138

United States v. Marzano 160 F.3d 399 (7th Cir. 1998) .......................................................177

United States v. McAllister 18 F.3d 1412 (7th Cir. 1994) .....................................................131

United States v. McLee 436 F.3d 751 (7th Cir. 2006) ...........................................................155

United States v. McMurtrey 704 F.3d 502 (7th Cir. 2013)....................................................131

United States v. Medley 913 F.2d 1248 (7th Cir. 1990) ..........................................................30

United States v. Mikhel 889 F.3d 1003 (9th Cir. 2018) ........................................................193

United States v. Moore 563 F.3d 585 (7th Cir. 2009) ...................................................... passim

United States v. Morgan 635 Fed. App’x. 423 (10th Cir. 2015) .................................... 121, 134

United States v. Mullins 800 F.3d 866 (7th Cir. 2015) ............................................... 26, 27, 28

United States v. Murphy 768 F.2d 1518 (7th Cir. 1985) .................................................97, 136

United States v. Muskovsky 863 F.2d 1319 (7th Cir. 1988) ....................................................59

United States v. Nader 542 F.3d 713 (9th Cir. 2008)..............................................................53

United States v. Nedza 880 F.2d 896 (7th Cir. 1989) ................................................... 115, 171

United States v. Nelson 712 F.3d 498 (11th Cir. 2013) ...........................................................37

United States v. Ng Lap Seng 934 F.3d 110 (2d Cir. 2019) ........................................ 35, 36, 99

United States v. Nobles 422 U.S. 225 (1975) .........................................................................205

United States v. Norwood 982 F.3d 1032 (7th Cir. 2020) .....................................................198

United States v. O’Brien 994 F.Supp.2d 167 (D. Mass. 2014) ................................................65

United States v. O’Malley 796 F.2d 891 (7th Cir. 1986) .......................................................183

United States v. Orzechowski 547 F.2d 978 (7th Cir. 1976) .................................................203

United States v. Ozar 50 F.3d 1440 (8th Cir. 1995) .............................................. 146, 147, 151

United States v. Palfrey 499 F. Supp. 2d 34 (D.D.C. 2007) ....................................................60

United States v. Pappas 592 F.3d 799 (7th Cir. 2010) ..........................................................128

United States v. Perez 414 F.3d 302 (2d Cir. 2005).................................................................50

                                                          xi
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 13 of 227 PageID #:1613




United States v. Peters 435 F.3d 746 .......................................................................................48

United States v. Phillips 239 F.3d 829 (7th Cir. 2001) ......................................... 181, 183, 186

United States v. Plescia 48 F.3d 1452 (7th Cir. 1995) ..........................................................155

United States v. Pless 982 F.2d 1118 (7th Cir. 1992).................................................... 112, 154

United States v. Plummer 581 F.3d 484 (7th Cir. 2009).........................................................89

United States v. Pulido 69 F.3d 192 (7th Cir. 1995) .............................................................198

United States v. Quintana 508 F.2d 867 (7th Cir. 1975) ................................................ passim

United States v. Raineri 521 F. Supp 16 (W.D. Wis. 1980) ....................................................44

United States v. Reed 744 F.3d 519 (7th Cir. 2014) ..............................................................127

United States v. Richeson 338 F.3d 653 (7th Cir. 2003) ....................................... 50, 51, 52, 54

United States v. Ring 706 F.3d 460 (D.C. Cir. 2013) .............................................. 24, 121, 134

United States v. Risk 843 F.2d 1059 (7th Cir. 1988) ........................................................61, 68

United States v. Robinson 663 F.3d 265 (7th Cir. 2011).........................................................63

United States v. Ryans 709 F. App’x 611 (11th Cir. 2017) .....................................................37

United States v. Schultz 586 F.3d 526 (7th Cir. 2009) .........................................................132

United States v. Schweihs 971 F.2d 1302 (7th Cir. 1992) ....................................................182

United States v. Searcy 664 F.3d 1119 (7th Cir. 2001) .........................................................111

United States v. Shorter 54 F.3d 1248 (7th Cir. 1995)..........................................................183

United States v. Shotts 145 F.3d 1289 (11th Cir. 1998) .........................................................91

United States v. Silver 948 F.3d 538 (2d Cir. 2020)..............................................................121

United States v. Skelos 707 Fed. App’x 733 (2d Cir. Sept. 26, 2017)......................................36

United States v. Slizewski 809 F.3d 382 (7th Cir. 2016) ......................................................132

United States v. Snyder 428 F.2d 520 (9th Cir. 1970) ............................................................44

United States v. Sorich 427 F. Supp. 2d 820 (N.D. Ill. 2006) ...............................................200

United States v. Sorich 523 F.3d 702 (7th Cir. 2008) .....................................................57, 200

United States v. Souffront 338 F.3d 809 (7th Cir. 2003) .............................................. 182, 187

                                                             xii
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 14 of 227 PageID #:1614




United States v. Spann 409 F. Supp. 3d 619 (N.D. Ill. 2019) ...............................................129

United States v. Stanley 765 F.2d 1224 (5th Cir. 1985) .........................................................60

United States v. Stillo 57 F.3d 553 (7th Cir. 1995) ......................................................... passim

United States v. Stoecker 920 F. Supp. 876 (N.D. Ill. 1996) ......................................... 188, 189

United States v. Stone, 2013 WL 5934346 (E.D. Cal. Nov. 5, 2013) .....................................205

United States v. Sun-Diamond Growers of Cal. 526 U.S. 398 (1999)......................... 26, 27, 29

United States v. Suquet 547 F. Supp. 1034 (C.D. Ill. 1982) .................................. 141, 145, 147

United States v. Swanson 210 F.3d 788 (7th Cir. 2000) .......................................................131

United States v. Tamras-Martin, (N.D. Ill. Feb. 17, 2019) .....................................................33

United States v. Tarango 396 F.3d 666 (5th Cir. 2005) ........................................................191

United States v. Tavelman 650 F.2d 1133 (9th Cir. 1981) .....................................................60

United States v. Terry, 2011 WL 2111127 (N.D. Ohio May 26, 2011) ..................................201

United States v. Thomas 150 F.3d 743 (7th Cir. 1998)...........................................................21

United States v. Thomas 553 F. App’x 941 (11th Cir. 2014) ..................................................50

United States v. Thompson 76 F.3d 442 (2d Cir. 1996) ..........................................................91

United States v. Thompson 286 F.3d 950 (7th Cir. 2002) ............................................. 184, 186

United States v. Thompson 944 F.2d 1331 (7th Cir. 1991) ........................................... 130, 204

United States v. Torres 908 F.2d 1417 (9th Cir. 1990) .........................................................140

United States v. Troutman 546 F. Supp. 2d 610 (N.D. Ill. 2008) ................................. 188, 189

United States v. Turner 93 F.3d 276 (7th Cir. 1996) ..............................................................48

United States v. United States Gypsum Co. 438 U.S. 422 (1978) .....................................91, 92

United States v. Uribe 890 F.2d 554 (1st Cir. 1989) .............................................................140

United States v. Valentino 436 F. App’x 700 (7th Cir. 2011) ................................................177

United States v. Vargas 116 F.3d 195 (7th Cir. 1997) ..........................................................130

United States v. Vaughn 722 F.3d 918 (7th Cir. 2013) ................................................... passim

United States v. Vazquez-Botet 532 F.3d 37 (1st Cir. 2008) .................................................170

                                                       xiii
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 15 of 227 PageID #:1615




United States v. Velasquez 772 F.2d 1348 (7th Cir. 1985)....................................................180

United States v. Volpendesto 746 F.3d 273 (7th Cir. 2014) ..................................................193

United States v. Vretta 790 F.2d 651 (7th Cir. 1986)............................................................198

United States v. Walsh 156 F. Supp.3d 374 (E.D.N.Y. 2016) .................................................65

United States v. Wantuch 525 F.3d 505 (7th Cir. 2008) .......................................................198

United States v. Warner 498 F.3d 666 (7th Cir. 2007).......................................... 181, 193, 196

United States v. Warner, 2004 WL 1794476 (N.D. Ill. Aug. 11, 2004) ......................... 195, 196

United States v. Watts 535 F.3d 650 (7th Cir. 2008) ............................................................127

United States v. Weathers 169 F.3d 336 (6th Cir. 1999) .........................................................54

United States v. Welch 327 F.3d 1081 (3d Cir. 2003)..............................................................94

United States v. Welch 656 F.2d 1039 (5th Cir. 1981) .................................................. 177, 178

United States v. Westmoreland 240 F.3d 618 (7th Cir. 2001).................................................20

United States v. White 610 F.3d 956 (7th Cir. 2010) .................................................. 20, 21, 42

United States v. Williams 507 F.3d 905 (5th Cir. 2007) ............................................. 63, 64, 65

United States v. Williams 553 U.S. 285 (2008) .......................................................................88

United States v. Williams 718 F.3d 644 (7th Cir. 2013) .......................................................130

United States v. Wrobel 841 F.3d 450 (7th Cir. 2016) ..........................................................116

United States v. Yannotti 541 F.3d 112 (2d Cir. 2008) ...........................................................43

United States v. Yashar 166 F.3d 873 (7th Cir. 1999) ............................................................20

Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc. 455 U.S. 489 (1982) ............ 36, 37

Weatherford v. Bursey 429 U.S. 545 (1977)...........................................................................203

Williams v. United States 341 U.S. 97 (1951) .........................................................................97

Wisconsin Central Ltd. v. United States, -- U.S. --, 138 S. Ct. 2067 (2018) ............................25

Wright v. City of Danville 675 N.E.2d 110 (Ill. 1996) .............................................................96

Zafiro v. United States 506 U.S. 534 (1993).................................................................. 182, 183



                                                         xiv
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 16 of 227 PageID #:1616




                                                             Statutes
18 U.S.C § 2 .......................................................................................................................18, 19

18 U.S.C. § 201(b) ...............................................................................................................26,29

18 U.S.C. § 666 ................................................................................................................ passim

18 U.S.C. § 1001 ................................................................................................ 18, 19, 201, 202

18 U.S.C. § 1343 ............................................................................................................103, 111

18 U.S.C. § 1346 .......................................................................................................... 34, 96, 97

18 U.S.C. § 1349 ....................................................................................................................103

18 U.S.C. § 1512(b) ..................................................................................................................91

18 U.S.C. § 1951 .............................................................................................................. passim

18 U.S.C. § 1952 .............................................................................................................. passim

18 U.S.C. § 1958(a) ..................................................................................................................54

18 U.S.C. §§ 2510(11) ............................................................................................................130

18 U.S.C. § 2518 .................................................................................................... 136, 140, 155

18 U.S.C. § 3500 ....................................................................................................................204

18 U.S.C. § 1962(c) .......................................................................................................... passim

31 U.S.C. § 5313 ......................................................................................................................68

49 U.S.C. § 24301 ..................................................................................................................122

49 U.S.C. § 24302 ..................................................................................................................122

720 ILCS 5/8-4 .................................................................................................................40, 198

720 ILCS 5/17-10.6(b)(2)..........................................................................................................84

720 ILCS 5/29A-1............................................................................................................. passim

720 ILCS 5/29A-2............................................................................................................. passim

720 ILCS 5/33-1 ............................................................................................................... passim

720 ILCS 5/33-3(a)(4) ...................................................................................................... passim

720 ILCS 5/55-3(a)(4) ..............................................................................................................89

                                                                   xv
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 17 of 227 PageID #:1617




720 ILCS 33-1(a) ......................................................................................................................73

La. Stat. Ann. § 14:73 ..............................................................................................................84

Miss. Code § 97-9-10 ................................................................................................................84

P.L. 100–690, § 7053, 102 Stat. 4402 (1988). ..........................................................................53

                                                               Rules
Fed. R. Crim. P. 7 ................................................................................................ 19, 39 ,48, 163

Fed. R. Crim. P. 8(b) ..............................................................................................................176

Fed. R. of Crim. P. 12(b)(3)(B)(v).............................................................................................39

Fed. R. Crim. P. 14 ........................................................................................................176, 182

Fed. R. Crim. P. 16 ................................................................................................ 203, 204, 206

Fed. R. Crim. P. 403 ..............................................................................................................198

Fed. R. Evid. 401 ...................................................................................................................197

Fed. R. Evid. 403 ...................................................................................................................198

                                                    Other Authorities
1A Fed. Prac. & Proc. Crim. § 145 ........................................................................................177

1984 U.S.C.C.A.N. 3182 ..........................................................................................................53

D. E. Ytreber, American Law Reports 1 A.L.R.3d 1350..........................................................82




                                                                  xvi
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 18 of 227 PageID #:1618




                                   INTRODUCTION

       Defendants Edward M. Burke, Peter J. Andrews, and Charles Cui filed

seventeen pretrial motions through which they seek the dismissal of charges, striking

of allegations, suppression of wire interceptions, severance from other defendants,

bills of particulars, and disclosure of favorable evidence.

       The criminal charges against defendants stem from Burke’s corrupt efforts to

use his position as a powerful alderman for his and his associates’ personal benefit,

and Andrews’ and Cui’s efforts to benefit from Burke’s willingness to trade his power

for private benefits. As properly alleged in the superseding indictment, Burke

(a) corruptly sought to solicit Company A as a property tax client for his private law

firm in return for taking action benefitting the Post Office project on a variety of

matters, including approvals from Amtrak, the Chicago Water Department, a Class

L designation, and tax increment financing; (b) corruptly sought to solicit Company

B as a property tax client for his private law firm in return for approving and

expediting their building permits; (c) received business for his private law firm from

Charles Cui, knowing it was intended to influence him and others in connection with

the issuance of a permit for a pole sign; and (d) attempted to extort a museum for a

paid position for the child of a personal acquaintance.

       Defendants argue that the Supreme Court’s decision in McDonnell v. United

States, -- U.S. --, 136 S. Ct. 2355 (2016), which involved a different statute, a different

procedural posture, and different facts, nevertheless requires dismissal of nearly

every count against them. Defendants’ overly expansive reading of McDonnell finds


                                            1
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 19 of 227 PageID #:1619




no support in the case law or in common sense. Burke’s efforts to trade his official

position for his own personal private gain, and Andrews’ and Cui’s participation in

those efforts, were unlawful before and after McDonnell.

      In addition to arguing that McDonnell fundamentally altered every federal and

state statute that criminalizes public corruption, Burke also contends that every

statute that could apply to his conduct is unconstitutional, including 18 U.S.C. § 666

and every Illinois bribery statute that is a predicate for his RICO and Travel Act

violations. The Court should not adopt this radical position.

      The superseding indictment asserts valid charges that follow well-established

law. There is simply no basis to dismiss any of the charges or suppress any of the

ample evidence of unlawful conduct derived from the wiretaps on Burke’s phones.

The Court should dismiss defendants’ motions for the reasons set forth below.

                                  BACKGROUND

Factual Background

      Burke was Alderman of the 14th Ward in Chicago, a member of Chicago’s City

Council, and Chairman of the City of Chicago’s Committee on Finance. R. 30 ¶ 1g.

Burke was also a lawyer and proprietor of his own law firm, Klafter & Burke. Id. ¶

1h. Klafter & Burke specialized in contesting tax assessments made on real property

and seeking reductions in the tax assessments for the firm’s clients. Id. Andrews

worked for Burke in Burke’s 14th Ward office. Id. ¶ 1n. Cui was a managing member

of Company C, which owned real property in Chicago. Id. ¶¶ 1o, 1p. Cui was also a

lawyer who operated his own law firm. Id. Cui retained Klafter & Burke to perform


                                          2
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 20 of 227 PageID #:1620




tax work after a City of Chicago department denied a permit application for one of

Company C’s properties. Id. ¶¶ 51, 52, 57, 58, 64.

       Between no later than 2016 and continuing through 2018, Burke used his

positions as Alderman and Chairman of the Committee on Finance to solicit and

receive bribes from persons and parties having business with the City of Chicago or

subject to Burke’s and Alderman A’s authority as Aldermen. R. 30 ¶¶ 3, 4. Burke

received and solicited these bribes in the form of fees arising from the retention of

Klafter & Burke, as well as through private benefits for Burke’s associates. Id. ¶ 4.

The superseding indictment sets forth four incidents of corrupt activities. These

incidents involve: (1) the redevelopment of the Old Post Office in Chicago; (2) the

remodeling of a restaurant in Burke’s ward that required City of Chicago-issued

permits; (3) Cui’s efforts to obtain a City of Chicago permit for a pole sign; and (4)

Burke’s threatened action against a museum for the museum’s failure to respond to

Burke’s inquiry about hiring the child of one of Burke’s personal acquaintances.

       Post Office Project

       Burke corruptly solicited legal business for his law firm from the developers of

the Old Chicago Post Office in Chicago in return for Burke’s and Alderman A’s official

assistance with the redevelopment and financing of the Post Office project. R. 30 ¶¶ 4,

5, 84(a).

       Company A, a New York-based real estate company, conducted extensive

renovations on the Old Post Office, and Individual A-1 oversaw and managed the Post

Office project on Company A’s behalf. R. 30 ¶ 1i. During the ongoing project, the

                                           3
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 21 of 227 PageID #:1621




developers needed various approvals and funding from the City of Chicago, including

approval for water service from the Water Commissioner, as well as a favorable tax

designation and funding in the form of Tax Increment Financing. The superseding

indictment alleges that Burke corruptly solicited business for his private law firm

intending to be influenced and rewarded in relation to these approvals and funding.

      Specifically, in August 2016, Burke asked Alderman A to recommend Klafter

& Burke to Individual A-1 to do tax work for Company A, and suggested to Alderman

A that they could talk about a “marketing arrangement” in return for securing

Company A as a client for Burke’s firm. R. 30 ¶ 6. Alderman A was Alderman of the

25th Ward in Chicago and was Chairman of the City of Chicago Committee on Zoning,

Landmarks & Building Standards. Id. ¶ 1j. The Post Office project was located in

Alderman A’s ward. Alderman A was cooperating with law enforcement in August

2016 and during the Post Office project events described in the superseding

indictment. Id.

      Later, on or about September 26, 2016, Burke met with Alderman A in Burke’s

City Hall office. During that meeting, Burke asked Alderman A to set up a meeting

with Individual A-1 so Burke could solicit tax business for his firm. R. 30 ¶ 7. The

first meeting between Burke and Individual A-1 took place on or about October 27,

2016 in Alderman A’s office at City Hall. Id. ¶ 8. During the meeting, Burke solicited

tax work from Individual A-1. Id. Individual A-1 discussed with Burke various

aspects of the Post Office project, including difficulties Company A was having

obtaining from Amtrak access to the track area below the building. Id. ¶¶ 8, 11. Burke

                                          4
    Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 22 of 227 PageID #:1622




advised Individual A-1 that there weren’t “too many people around town that we don’t

know.” Id. ¶ 8.

         On or about December 12, 2016, at the direction of law enforcement, Alderman

A told Burke that, so long as Burke and Alderman A helped Individual A-1 with

necessary permits for the Post Office project and Burke assisted with Company A’s

negotiations with Amtrak, Individual A-1 would retain Burke’s law firm. R. 30 ¶ 10.

Burke responded, “Okay, great.” Id.

         On or about December 22, 2016, Burke met with Alderman A to discuss

information Burke had obtained from Individual A-3, an Amtrak employee, about

access to Amtrak property near the Post Office needed by Company A to complete

work on the Post Office project. 1 R. 30 ¶¶ 1k, 11. Burke told Alderman A that

Individual A-3 could be “worked with,” but that up to that time Individual A-3 had

not had any reason to do any favors for the developer of the Post Office project. Id.

¶ 11. Burke noted that Company A had not yet hired his law firm, and expressed the

belief that Individual A-1 and Company A would only hire his firm if there was

something he could do to assist Individual A-1 and Company A. Id.

         On or about January 25, 2017, Individual A-1 and Company A had still not

retained Burke’s law firm; Burke told Alderman A that he would not take any action




1 The evidence at trial will show that, on or about December 16, 2016, Burke summoned
Individual A-3 to his City Hall office for a meeting and that, during the meeting, Burke
discussed the Post Office project. This fact is not alleged in the superseding indictment, which
need not include all facts that will be presented at trial.

                                               5
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 23 of 227 PageID #:1623




benefitting Individual A-1 and Company A unless Individual A-1 retained his law

firm. R. 30 ¶ 12. Burke told Alderman A that “the cash register has not rung yet.” Id.

      On or about March 9, 2017, Alderman A told Burke that the developer of the

Post Office project needed assistance with obtaining the Water Commissioner’s “sign

off” on an issue concerning the Post Office project. R. 30 ¶ 13. Alderman A told Burke

that if they could assist in getting the Water Commissioner’s sign off, then Burke

should be able to get the tax work, and Alderman A should be able to get the

consulting or marketing arrangement that Burke had suggested earlier. Id. Burke

responded, “Good,” and agreed to look into the matter. Id.

      In or around March 2017, Burke caused Individual A-4, a former Water

Commissioner, to contact the Water Commissioner about the water service problem

with the Post Office project. R. 30 ¶ 14. The Water Commissioner understood from

this contact that there was pressure coming from City Hall to get water service

established at the Post Office and that Burke was involved in the matter. Id. On or

about March 21, 2017, Burke told Alderman A that Individual A-4 had talked to the

Water Commissioner and that Company A would receive accommodations with which

the company would be “comfortable.” Id. ¶ 15.

      On or about May 19, 2017, Alderman A told Burke that a representative of

Company A’s real estate management company was continuing to have problems

with Amtrak and the Water Department concerning the Post Office project. R. 30

¶ 16. Neither Individual A-1 nor Company A had retained Burke’s law firm as of that

date. Burke told Alderman A that he had not heard about “getting hired to do the tax

                                          6
    Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 24 of 227 PageID #:1624




work,” and was not “motivated” to provide any assistance on the Post Office project.

Id. One week later, on or about May 26, 2017, Alderman A told Burke that Alderman

A had spoken with Individual A-1. Id. ¶ 17. Burke responded, “So, did we land the,

uh, the tuna?” Id. At the direction of law enforcement, Alderman A told Burke that

Individual A-1 had agreed to provide tax work to Burke’s law firm in the future. Id.

Burke told Alderman A that he wanted to meet with Individual A-1, and agreed to

assist Company A by following up with the Water Department and his contacts at

Amtrak. Id.

         On or about June 19, 2017, at approximately 2:08 p.m., Burke called Individual

A-1 on Burke’s cell phone about the Post Office project. 2 R. 30 ¶ 18. During this call,

Individual A-1 asked for Burke’s assistance in resolving Amtrak problems. Id. Burke

asked Individual A-1 to send him an email setting forth the outstanding issues and

the “names of the people that seem to be problems.” Id. On or about June 20, 2017,

Individual A-1 forwarded an email to Burke’s personal email account that outlined

the outstanding Amtrak problems. 3 Id. ¶ 19. On or about June 22, 2017, Burke spoke

to Individual A-3, an Amtrak employee, for the purpose of resolving Company A’s

outstanding Amtrak problems. Id. ¶¶ 1k, 20. The following day, on or about June 23,

2017, Burke told Individual A-1 that he had talked to an Amtrak executive and that




2 This call is the basis of the Travel Act charge in Count 3.
3 This email is the basis of the Travel Act charge in Count 4. The superseding indictment
incorrectly states that the email was “from Individual A-4.” R. 30 ¶ 19. The email was from
an individual associated with the Old Post Office project and not Individual A-4.

                                            7
    Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 25 of 227 PageID #:1625




there had been a lot of progress with the issues Individual A-1 had identified. 4 Id.

¶ 21. Burke instructed Individual A-1 to let him know how matters progressed. Id.

         On or about August 2, 2017, Individual A-1 told Burke and Alderman A that

things were moving in the “right direction” with Amtrak. R. 30 ¶ 22. Individual A-1

thanked Burke for his assistance. Id. Burke told Individual A-1 to keep him informed

of the progress with Amtrak. Id. Three weeks later, on or about August 25, 2017,

Burke told Alderman A he had not heard from Company A. Id. ¶ 23. Alderman A told

Burke that things appeared to be going well with the Post Office project. Id. Burke

replied, “[W]hen they get taken care of, you never hear from ‘em. You only hear from

‘em when it doesn’t work out.” Id.

         On or about October 6, 2017, Alderman A told Burke that Company A was

seeking TIF (Tax Increment Financing) funds for the Post Office Project. 5 R. 30 ¶ 24.

Burke noted that Company A had not retained his law firm as of that date and Burke

questioned why Alderman A would want to assist Individual A-1 with a TIF request.



4 Burke assumes that the Amtrak “executive” referenced in the superseding indictment
(R. 30, Count 1, ¶ 30) and Individual A-3 (id., Count 1, ¶¶ 1k, 11, 20) are the same person.
R. 108 at 4. The superseding indictment alleges that, on or about June 22, 2017, Burke spoke
to Individual A-3, whom the indictment describes as an “employee of Amtrak,” for the purpose
of resolving Company A’s outstanding problems with Amtrak. Id. ¶ 20. Individual A-3 is a
known individual. The next paragraph of the indictment alleges that, on or about June 23,
2017, Burke told Individual A-1 that he had talked to an “executive” at Amtrak and that
there had been a lot of progress with the issues identified by Individual A-1. Id. ¶ 21. The
word “executive,” as used in this paragraph of the indictment, is a descriptive word for what
Burke said to Individual A-1. Burke told Individual A-1 that he “talked with the president of
Amtrak yesterday and they seemed to believe that your folks are much more comfortable
with the arrangement.” Burke did not otherwise identify “the president” in the conversation.
Individual A-3 was not a “president” of Amtrak.
5 TIF is a special funding tool used by the City of Chicago to promote public and private

investment across the City. R. 30 ¶ 1c.

                                             8
    Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 26 of 227 PageID #:1626




Id. On or about October 17, 2017, at Alderman A’s request, Individual A-1 and others

met with Burke and Alderman A in Alderman A’s office in City Hall to discuss the

progress of the Post Office project. Id. ¶ 25. A member of Individual A-1’s group

explained to Burke why the Post Office project needed TIF funding. Id. After the

meeting, when alone with Alderman A, Burke said he was not “fond of the way they’ve

[those associated with the Post Office project] conducted themselves up until this

point, and as far as I’m concerned, they can go fuck themselves.” Id. Alderman A

explained that he had told Individual A-1 that Company A’s request for TIF funding

would go before Burke’s committee. Id. Burke responded, “Well, good luck getting it

on the agenda.” Id.

         In January 2018, Alderman A told Burke that the Post Office project was also

seeking Class L designation from the City of Chicago, which allows tax savings for

landmark buildings. 6 R. 30 ¶¶ 1c, 26. Burke confirmed that he decided what went

onto the Committee on Finance agenda and complained that Individual A-1 still had

not hired him to do tax work. Id. Burke said being hired would “help.” Id. Burke said

he did not care about “these guys” and would do as Alderman A wished about the

financing for the Post Office project. Id.




6 Class L designation is a special real estate tax assessment classification in Cook County
that is designed to encourage the preservation and rehabilitation of landmark buildings.
R. 30 ¶ 1c. If a property is designated as “Class L,” owners could have their property tax
assessment levels reduced for a period of years, provided they met certain investment and
other requirements. Id.

                                             9
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 27 of 227 PageID #:1627




      On or about February 26, 2018, the Committee on Finance passed the Class L

designation for the Post Office project. R. 30 ¶ 27. On or about February 28, 2018, on

Burke’s motion, the full City Council unanimously passed the Class L designation.

Id. ¶ 28.

      In August 2018, Burke reported to Alderman A that a representative of

Company A’s property manager had contacted Burke’s law firm about hiring the firm,

and Burke confirmed he would “absolutely” support Company A’s TIF funding

proposal. R. 30 ¶ 29. A short time later, on or about August 24, 2018, a representative

of Company A’s property manager was sent a contingent fee agreement that was

signed by Burke on behalf of Burke’s law firm. Id. ¶ 30.

      The following month, in September 2018, Burke’s Committee on Finance and

the City Council approved TIF funding for the Post Office project; Burke made the

motion to pass the funding proposal and voted in favor of the proposal. R. 30 ¶¶ 31,

32.

      Fast-food Restaurant Permit

      Burke used his position as Alderman to corruptly solicit and extort legal

business from Company B in return for Burke’s support for a building permit and

related driveway permit for a fast-food restaurant located in Burke’s ward. R. 30 ¶ 33.

On May 25, 2017, Individual B-1, an executive of Company B, contacted Burke to

seek Burke’s official assistance as an Alderman with obtaining a building permit for

the fast-food restaurant. Id. ¶ 34. Burke suggested meeting with Individual B-2, an

employee of Company B, to discuss the permit and another restaurant-related

                                          10
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 28 of 227 PageID #:1628




matter. Id. On June 8, 2017, Burke directed a member of his Aldermanic staff to

contact his law firm, Klafter & Burke, to find out who had represented Company B

on tax assessment work associated with Company B’s fast-food restaurant in Burke’s

ward. Id. ¶ 35. Two days later, on June 11, 2017, Burke told a public official familiar

with Individual B-1 that Burke wanted to get legal business from Individual B-1; the

public official promised to impress upon Individual B-1 Burke’s importance. Id. ¶ 36.

      On June 14, 2017, Burke and Andrews met Individuals B-1 and B-2 at the fast-

food restaurant. R. 30 ¶ 37. Burke then took Individuals B-1 and B-2 out to lunch for

the purpose of soliciting tax work from them. Id. Two weeks later, on June 27, 2017,

while on the telephone with Individual B-2, Burke attempted to obtain business for

his law firm by tying his official assistance on the permits to providing his law firm

with tax business. Id. ¶ 38. Individual B-2 told Burke that someone would reach out

about the permits and someone else would reach out about the tax business. Id.

      Company B received building permits in June 2017 and September 2017. R. 30

¶ 39. But, by October 2017, Company B had not yet provided Klafter & Burke with

any tax business. Id. ¶¶ 39, 40. On October 24, 2017, during a telephone conversation,

Burke and Andrews agreed that Andrews would take action to interfere with the

operations of the fast-food restaurant on the ground that the restaurant did not have

a driveway permit, due to the failure of Company B to provide tax work to Burke’s

firm. Id. ¶ 40. The same day, Andrews told an employee of Company B to shut down

the restaurant’s remodeling work. Id. ¶ 41. The remodeling work came to a stop,




                                          11
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 29 of 227 PageID #:1629




which Andrews reported to Burke on October 25, 2017. Id. ¶¶ 41-42. Burke and

Andrews agreed that Andrews would play “hard ball” with Company B. Id.

      On October 26, 2017, Andrews met with Company B representatives at Burke’s

ward office. R. 30 ¶ 43. Andrews was told during the meeting that Company B, led by

Individual B-1, owned the fast-food restaurant. Id. Andrews told the representatives

that Burke had not signed off on the plans granting approval for the remodeling

project, which included a driveway permit. Id.

      On November 14, 2017, Company B applied to the City of Chicago’s

Department of Transportation for a driveway permit for three pre-existing driveways

adjacent to the fast-food restaurant. R. 30 ¶ 44. Burke caused members of his staff,

including Andrews, to obstruct approval of the application. Id. On December 12, 2017,

Individuals B-1 and B-2 met with Burke in an effort to get Burke to agree to the

continuation of the remodeling project, and at that very same meeting, Burke asked

why he had not received the tax business. Id. ¶ 45. Individual B-1 related that

Individual B-1 had asked a representative of Company B to get the process started.

Id. Burke said he would try to get the remodeling project restarted again. Id.

      On December 13, 2017, at Burke’s direction, Burke’s assistant sent an email

to a representative of Company B for the purpose of arranging tax work for Klafter &

Burke. R. 30 ¶ 46. The same day, Andrews advised a Company B architect that the

outstanding issues with the driveway permit had been cleared up. Id. ¶ 47. On

December 19, 2017, at Burke’s direction, Burke’s assistant sent another email to a

Company B representative stating that Burke should receive the tax business for all

                                         12
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 30 of 227 PageID #:1630




of Company B’s Illinois locations. Id. ¶ 48. The same day, the City of Chicago

Department of Transportation approved Company B’s application for a driveway

permit. Id. ¶ 49. The permit was issued several weeks later. Id.

      False Statements by Andrews to FBI

      On November 29, 2018, FBI agents spoke with Andrews about Individuals B-

1 and B-2. R. 30, Count 10. During the conversation, Andrews falsely denied ever

hearing the names of Individuals B-1 and B-2. Id. The agents asked Andrews whether

he thought Burke had ever met Individuals B-1 and B-2. Id. Andrews responded that

he did not know. Id. When the agents asked Andrews if he remembered dealing with

Individuals B-1 and B-2, he falsely responded, “They may have come in to our office

or something. . . . Maybe, I don’t know. I don’t recall.” Id.

      Pole Sign Permit

      Burke used his position as an Alderman to corruptly obtain from Cui tax

business for Klafter & Burke in return for Burke’s official assistance with Cui’s efforts

to obtain a permit for a pole sign at one of his properties. R. 30 ¶ 50. Further, Cui

corruptly offered and agreed to give legal business to Burke’s law firm with the intent

to influence Burke in his official capacity in connection with the pole sign permit and

TIF funds for Cui’s property. Id., Count 12. Cui was the managing member of

Company C, which owned a property located at 4901 West Irving Park Road in

Chicago (the “4901 Property”). Id. ¶¶ 1o, 1p. On April 17, 2017, Cui caused to be

submitted an application for a permit to the City of Chicago Department of Buildings.

Id. ¶ 51. The application requested that an existing pole sign at the 4901 Property be

                                           13
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 31 of 227 PageID #:1631




used to advertise Company D’s business at that location. Id. Company D was a

retailer with multiple retail outlets in the Chicago area. Id. ¶ 1s. Company D had a

contract with Company C to operate a retail outlet at the 4901 Property. Id. The

following month, on May 18, 2017, the City of Chicago’s Department of Planning and

Development denied the application. Id. ¶ 52. In July 2017, Cui and Company C

entered into an agreement with Company D that, in the event Company C could not

obtain approval for Company D to use the pole sign, Company C would reduce

Company D’s rent at the 4901 Property. Id. ¶ 53.

       On August 23, 2017, Cui sent an email to Burke requesting Burke’s assistance

with obtaining the pole sign permit. R. 30 ¶ 54. On August 24, 2017, Cui sent an email

to Individual C-2, a real estate attorney, in which Cui asked Individual C-2 if Burke

could handle the 4901 Property tax appeal “at least for a year.” Id. ¶¶ 1r, 56. Cui

explained that he needed Burke’s help for “tif money” and for “zoning etc for my

project.” Id. ¶ 56. Cui added, “He [Burke] is a powerful broker in City Hall, and I need

him now.” Id. The same day, Cui sent Burke an email in which he told Burke he had

a property at 4901, 4925, and 4939 West Irving Park Road under redevelopment. Id.

¶ 57. Cui told Burke he might need Burke’s help for the tax appeal and asked Burke

if he had the time to handle the matter. Id. The next day, August 25, 2017, Burke

emailed Cui and told Cui that he had instructed a member of his team to reach out

to Cui. Id. ¶ 58.

       On August 30, 2017, an attorney with Klafter & Burke sent an email to Cui to

initiate the process of representing Cui. R. 30 ¶ 60. Cui responded with information

                                          14
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 32 of 227 PageID #:1632




for tax appeals on the 4901 Property and other properties. Id. ¶ 61. The same day,

Burke asked an assistant in his City Hall office to call Commissioner C and to ask

her to take a look at Company D and the pole sign situation. Id. ¶ 62. Burke asked

his assistant to find out if there was any way Commissioner C “can, uh, help us.” Id.

Burke personally spoke with Commissioner C the next day. Id. ¶ 63.

      On September 5, 2017, Cui signed a contingent fee agreement with Klafter &

Burke. R. 30 ¶ 64. On September 14, 2017, Burke learned from his assistant that

Commissioner C had not been able to figure out a way to issue the permit. Id. ¶ 65.

Commissioner C suggested contacting Administrator C. Id. Burke then personally

spoke with Administrator C and asked Administrator C to review the denial of the

permit for the 4901 Property. Id. ¶ 66. On November 6, 2017, the Department of

Planning and Development issued a final denial of the permit. Id. ¶ 67. Klafter &

Burke performed tax work for Cui the following year. Id. ¶ 68.

      False Statements by Cui to FBI

      On November 29, 2018, FBI agents spoke with Cui. R. 30, Count 17. During

the interview, Cui falsely told the agents that he had made no offers to Burke during

the pole signage matter. Id. Cui falsely stated that he offered business to Burke “just

because he is a good tax appeal lawyer.” Id. Cui also stated that the information he




                                          15
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 33 of 227 PageID #:1633




had provided to the agents during the interview was accurate to the best of his

knowledge. Id.

      Museum 1 Admission Fee Increase

      Burke abused his position as Alderman by threatening to derail a proposed

admission fee increase by Museum 1 due to Museum 1’s failure to respond to Burke’s

inquiry about a paid internship position at Museum 1 for Individual E-1, the child of

one Burke’s personal acquaintances. R. 30 ¶¶ 1t, 69. In 2017, Museum 1 sought

approval from the Chicago Park District for an increase in its admission fee. Id. ¶ 70.

The Park District Board scheduled a hearing for September 13, 2017 to consider the

requested increase. Id. On September 8, 2017, Burke spoke with Individual E-2, an

employee of Museum 1, about the admission fee increase. Id. ¶ 71. Burke threatened

to contact the President of the Park District Board and object to the admission fee

increase because Museum 1 had failed to respond to his effort to obtain an internship

position for Individual E-1. Id. ¶¶ 1t, 71.

      On September 11, 2017, Burke received an email from Individual E-3, an

executive at Museum 1, in which Museum 1 offered that Individual E-1 could apply

for a full-time job at Museum 1. R. 30 ¶ 72. The next day, September 12, 2017, Burke

telephoned Individual E-1’s mother and told her about the potential full-time job. Id.

¶ 73. The same day, in response to an inquiry from Burke’s assistant for more details

about the position, an employee of Museum 1 sent Individual E-1 information about

the position. Id. ¶¶ 74, 75. On September 13, 2017, the Park District Board approved

an increase in Museum 1’s admission fee. Id. ¶ 76. On September 19, 2017, Individual

                                              16
    Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 34 of 227 PageID #:1634




E-1 told an employee of Museum 1 that she was declining consideration for the

position. Id. ¶ 77.

Consensually Recorded Conversations and Title III Interceptions

         Between approximately August 2016 and May 2017, Alderman A consented to

the recording of telephone and face-to-face conversations with Burke, including

conversations about the Post Office project. The government also obtained court

authorization to intercept calls on multiple telephones associated with Burke during

the investigation. The interceptions on one of these telephones, Burke’s cellular

telephone, occurred between on or about May 12, 2017 and on or about February 11,

2018.

The Superseding Indictment

         On April 11, 2019, a grand jury returned a four-count indictment against Cui

based on the pole sign incident and Cui’s FBI interview. R. 1. On May 30, 2019, the

grand jury returned a 19-count superseding indictment naming Burke, Andrews, and

Cui as defendants. 7 R. 30. Defendants thereafter filed the now-pending pretrial

motions.

         The superseding indictment is premised on the above-described conduct.

Burke is charged with racketeering, in violation of 18 U.S.C § 1962(c). The City of

Chicago is the alleged enterprise, and the four incidents described above comprise the

alleged racketeering acts. All three defendants are charged with using facilities in



7Burke had earlier been charged in a complaint with extortion in violation of 18 U.S.C. §
1951 based on the fast-food restaurant incident. See 19 CR 1 (N.D. Ill. Jan. 2, 2019).

                                           17
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 35 of 227 PageID #:1635
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 36 of 227 PageID #:1636




   11      Burke           18 USC § 666(a)(1)(B)   Corrupt Acceptance—Pole Sign
   12      Cui             18 USC § 666(a)(2)      Corrupt Offer—Pole Sign and TIF
                                                   monies
   13      Cui             18 USC § 1952(a)(3)     Travel Act—Pole Sign
   14      Cui             18 USC § 1952(a)(3)     Travel Act—Pole Sign
   15      Burke           18 USC § 1952(a)(3)     Travel Act—Pole Sign
           Cui
   16      Burke           18 USC § 1952(a)(3)     Travel Act—Pole Sign
   17      Cui             18 USC § 1001(a)(2)     False Statement—Pole Sign
   18      Burke           18 USC § 1951(a)(1)     Attempted Extortion—Museum
   19      Burke           18 USC § 1952(a)(3)     Travel Act—Museum
                           18 USC § 2

The Pretrial Motions

        Burke seeks through his pretrial motions to: (1) suppress the Title III

interceptions (R. 95, 97, 100, 102, 103); (2) dismiss Counts 2 and 11 (R. 104, 105);

(3) dismiss the predicate acts based on the state bribery, official misconduct, and

commercial bribery statutes (R. 106, 107); (4) strike references to Amtrak in Count 1

and dismiss Counts 3 and 4 (R. 108); and (5) strike specified surplusage (R. 110).

Burke requests a Franks hearing in connection with his motion to suppress. Andrews

requests that this Court dismiss Counts 7 and 8 (R. 98, 99), and Cui requests that the

Court dismiss Counts 12 through 15 (R. 88, 89). Burke and Andrews have requested

bills of particulars. R. 101, 109. Andrews requests the production of favorable

evidence related to his FBI interview. R. 117-119. All three defendants request

severance. R. 86, 87, 96, 111-115.




                                         19
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 37 of 227 PageID #:1637




                                       ARGUMENT

I.        Burke’s Motion to Dismiss Counts 2 and 11 (R. 104 and 105) Should Be
          Denied.

     A.      Applicable Law

          An indictment must “be a plain, concise, and definite written statement of the

essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). An

indictment complies with Rule 7 and the Constitution if it (1) states the elements of

the crimes charged; (2) adequately informs a defendant of the nature of the charges

brought against him; and (3) enables the defendant to assert the judgment as a bar

to future prosecutions for the same offense. Hamling v. United States, 418 U.S. 87,

117 (1974); United States v. Vaughn, 722 F.3d 918, 925 (7th Cir. 2013); United States

v. White, 610 F.3d 956, 958-59 (7th Cir. 2010); United States v. Anderson, 280

F.3d 1121, 1124 (7th Cir. 2002). To successfully challenge the sufficiency of an

indictment based on the failure to allege a required element, a defendant must

establish both that an essential element was omitted and that he suffered prejudice

as a result. Vaughn, 722 F.3d at 925.

          “Facial sufficiency is not a high hurdle”; there is no need for an indictment to

“exhaustively describe the facts surrounding a crime’s commission.” United States v.

Bates, 96 F.3d 964, 970 (7th Cir. 1996), aff’d, 522 U.S. 23 (1997); United States v.

Westmoreland, 240 F.3d 618, 633 (7th Cir. 2001) (an indictment need not spell out

each element so long as each element is present in context). An indictment that tracks

the words of a statute to state the elements of the crime generally is acceptable, so



                                             20
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 38 of 227 PageID #:1638




long as the indictment states sufficient facts to place a defendant on notice of the

specific conduct at issue. Vaughn, 722 F.3d at 925.

        When considering a motion to dismiss under Rule 12(b), a court assumes all

facts in the indictment to be true and “view[s] all facts in the light most favorable to

the government.” United States v. Yashar, 166 F.3d 873, 880 (7th Cir. 1999); see also

United States v. Moore, 563 F.3d 585, 586 (7th Cir. 2009). The court evaluates the

allegations “on a practical basis and in their entirety, rather than in a hypertechnical

manner.” United States v. Cox, 536 F.3d 723, 726 (7th Cir. 2008) (quotation omitted).

A motion to dismiss an indictment is not a summary-judgment motion and should not

be used to “test[ ] the strength or weakness of the government’s case, or the sufficiency

of the government’s evidence.” Moore, 563 F.3d at 586 (citation omitted); see also

White, 610 F.3d at 959 (courts “do not consider whether any of the [indictment’s]

charges have been established by evidence, or whether the Government can

ultimately prove its case”); United States v. Thomas, 150 F.3d 743, 747 (7th Cir. 1998)

(Easterbrook, J., concurring) (“Summary judgment does not exist in criminal cases.”

(citation omitted)); United States v. Firtash, 392 F. Supp. 3d 872, 885 (N.D. Ill. 2019)

(Pallmeyer, J.) (“To the extent Defendants dispute the government’s ability to prove

their case, that is a matter for trial, not a basis for dismissal.”).

   B.      The Indictment Properly Alleges Federal Funds Bribery In
           Violation of 18 U.S.C. § 666(a)(1)(B).

        Burke urges the Court to dismiss Count 2 and 11, which charge substantive

§ 666(a)(1)(B) offenses, on the grounds that these charges fail to allege (1) intent to



                                            21
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 39 of 227 PageID #:1639




engage in a quid pro quo; and (2) Burke’s corrupt intent in trading specific official

acts, as defined by the Supreme Court in McDonnell v. United States, -- U.S. --,

136 S. Ct. 2355 (2016), for legal business for Burke’s law firm. As pertinent here,

§ 666(a)(1)(B) of Title 18 makes it a crime for a public official to corruptly solicit or

demand, for the benefit of any person, or to accept or agree to accept, anything of

value, intending to be influenced or rewarded in connection with any business,

transaction, or series of transactions of a government, organization, or agency that

receives a threshold amount of federal funding involving anything of value of $5,000

or more. 18 U.S.C. § 666(a)(1)(B).

      Based on this provision’s plain language, the following elements must be

proven to establish an offense under of § 666(a)(1)(B):

      (1) That the defendant was an agent of the City of Chicago;

      (2) That the defendant solicited, demanded, accepted, or agreed to accept
      something of value from another person;

      (3) That the defendant did so corruptly with the intent to be influenced
      or rewarded in connection with some business, transaction, or series of
      transactions of the City of Chicago, with corruptly defined as acting with
      the understanding that something of value is to be offered or given to
      reward or influence him in connection with his official duties;

      (3) That this business, transaction, or series of transactions involved a
      thing having a value of $5,000 or more; and

      (4) That the City of Chicago received benefits of more than $10,000
      under a federal program during a one-year period.

Pattern Criminal Jury Instructions of the Seventh Circuit (2020 ed.) at 274 (“Pattern

Instructions”).



                                           22
    Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 40 of 227 PageID #:1640




         All of the above elements are properly alleged in Counts 2 and 11, both in

language that tracks the wording of § 666(a)(1)(B), and in detailed factual allegations

that describe the specific nature of the charges. Specifically, in Count 2, the

superseding indictment alleges that Burke “corruptly solicited and demanded things

of value, . . . intending to be influenced and rewarded in connection with a business,

transaction, and series of transactions of the City of Chicago involving a thing of value

of $5,000 or more” in violation of § 666(a)(1)(B). R. 30, Count 2. The count puts Burke

on fair notice of the conduct at issue, including by specifying the relevant dates (in or

around 2017 and continuing to January 18, 2018), the place (Chicago), the “things of

value” Burke sought (“fees arising from the retention of his law firm, Klafter &

Burke”), and the business or transactions in connection with which Burke intended

to be influenced and rewarded (“approvals from the City of Chicago Water

Department, a Class L designation, and tax increment financing in connection with

the Post Office project”). Id. Further, the “Post Office project” and the entities and

individuals involved in that project are described in Paragraph 1(i) of Count 1, which

is incorporated by reference in Count 2. 8

         Likewise, Count 11 alleges that Burke “corruptly accepted and agreed to accept

things of value . . . intending to be influenced and rewarded in connection with a

business, transaction, and series of transactions of the City of Chicago involving a


8The allegations in Count 1 at Paragraphs 5 to 32, while not expressly incorporated in Count
2, also provide ample notice to Burke of the government’s allegations regarding the Post
Office project. See Moore, 563 F.3d at 585 (indictment should be reviewed on its face “as a
whole” for purposes of a motion to dismiss).

                                             23
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 41 of 227 PageID #:1641




thing of value of $5,000 or more” in violation of § 666(a)(1)(B). R. 30 at 49. The count

puts Burke on fair notice of the conduct at issue, including by specifying the relevant

dates (in or around August 2017, and continuing until in or around 2018), the place

(Chicago), the things of value Burke accepted or agreed to accept (“fees arising from

the retention of his law firm, Klafter & Burke”), and the City transactions in

connection with which Burke intended to be influenced or rewarded (“a permit

concerning the 4901 Property”). Id. Additional details about the Post Office project

and the 4901 Property permit, as relevant here, were alleged in Count One. Id. at 10-

17, 22-25.

        In view of its detailed allegations, Counts 2 and 11 satisfy all legal and

constitutional requirements. Both counts are more than sufficient to notify Burke of

the charged offenses, protect him from double jeopardy, and enable him to prepare a

defense; thus, they are facially valid. See, e.g., Vaughn, 722 F.3d at 927 (indictment

is adequate if it sets forth the elements of the offense, identifies the date and time of

the alleged criminal conduct, and provides citations to applicable statutes (citing

United States v. Fassnacht, 332 F.3d 440, 446 (7th Cir. 2003)).

   C.      The Indictment Is Not Defective for Failing to Allege a “Quid Pro
           Quo.”

        Burke contends that an indictment charging violations of § 666(a)(1)(B) must

allege “intent to engage in a quid pro quo.” R. 105 at 7-20. The plain text of

§ 666(a)(1)(B) reflects no such requirement, and the Seventh Circuit has repeatedly




                                           24
    Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 42 of 227 PageID #:1642




held that there is no such requirement. 9

         A statute must be interpreted consistent with its plain meaning. See, e.g.,

BedRoc Ltd., LLC v. United States, 541 U.S. 176, 183 (2004) (noting that the

“preeminent canon of statutory interpretation” is that Congress “says . . . what it

means and means . . . what it says.” (quotation marks omitted)); Wisconsin Central

Ltd. v. United States, -- U.S. --, 138 S. Ct. 2067, 2070 (2018) (court is obliged to

interpret “words consistent with their ‘ordinary meaning at the time Congress

enacted the statute’” (quotation marks omitted)). By its plain text, § 666(a)(1)(B)

makes it a crime for a public official to demand, solicit, accept, or agree to accept a

thing of value from another person, where the official acts “corruptly,” “intending to

be influenced or rewarded in connection with any business, transaction, or series of

transactions” of the government agency by which he is employed. 18 U.S.C.

§ 666(a)(1)(B). Nothing in § 666(a)(1)(B) even remotely suggests that the guilt of a

defendant who accepts a thing of value with the requisite scienter is contingent upon

a quid pro quo bribery agreement or understanding with the payor. Indeed, the

structure of § 666—which defines as separate crimes the offering and giving of a bribe

or reward, see § 666(a)(2), and the solicitation and acceptance of a bribe or reward,


9 Defendants use the phrase “qui pro quo” throughout their briefs, without clarity as to what
they view that term to mean. With respect to § 666, it is clear that no quid pro quo in any
form is required. Even in the context of honest services fraud, where a quid pro quo is
required, no meeting of the minds between both parties or completed exchange is necessary;
an intention by one party to engage in a quid pro quo suffices for that party to be held
criminally responsible. See, e.g., United States v. Ring, 706 F.3d 460, 467-68 (D.C. Cir. 2013)
(no completed corrupt exchange or agreement needed for honest services fraud; the statute
punishes the scheme, not its success); United States v. Avenatti, 432 F. Supp. 3d 354, 365
(S.D.N.Y. 2020).

                                              25
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 43 of 227 PageID #:1643




see § 666(a)(1)(B)—confirms that no quid pro quo agreement or understanding is

required to establish a § 666(a)(2) offense. In other words, § 666(a)(1)(B) makes clear

that the guilt of a public official who solicits a bribe or reward is not contingent on

the solicitation target’s payment or agreement to pay as requested.

       Relying on the statute’s plain language and structure, the Seventh Circuit

repeatedly has held that no quid pro quo agreement or understanding is required to

establish a violation of § 666. See, e.g., United States v. Hawkins, 777 F.3d 880, 883-

84 (7th Cir. 2015) (proof of a completed exchange is not required to establish a

violation of § 666 (a)(1)(B)); United States v. Mullins, 800 F.3d 866, 871 (7th Cir. 2015)

(holding that evidence of quid pro quo is not necessary to establish a violation of

§ 666(a)(1)(B)); United States v. Boender, 649 F.3d 650, 654 (7th Cir. 2011) (noting

that “it is clear that our circuit, like most others, does not require a specific quid pro

quo” in cases involving charged violations of § 666(a)(2)); United States v. Gee,

432 F.3d 713, 714 (7th Cir. 2005) (holding that a quid pro quo is sufficient but not

necessary to violate § 666(a)(1)(B)); United States v. Agostino, 132 F.3d 1183, 1190-

91 (7th Cir. 1997) (§ 666(a)(2), “by its statutory language, requires that the defendant

act ‘corruptly . . . with intent to influence or reward,’” and on that basis “declin[ing] to

import an additional, specific quid pro quo requirement into the elements of

§ 666(a)(2)”).

       Burke argues (R. 105 at 25-26) that the Supreme Court’s statement in United

States v. Sun-Diamond Growers of Cal., 526 U.S. 398 (1999), identifying a quid pro

quo as an element of bribery under 18 U.S.C. § 201(b), indicates that § 666, which

                                            26
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 44 of 227 PageID #:1644




also includes the phrase “intent to influence,” must also include that element. Sun-

Diamond in no way suggests that a bribery offense charged under § 201(b)—or a

bribery offense under § 666—requires proof of a completed exchange or corrupt intent

on the part of both parties. Instead, the Court distinguished between the scienter

requirements of § 201(b) (bribery) and § 201(c) (illegal gratuities) to illustrate the

distinct scienter requirement applicable to illegal gratuity offenses under § 201(c):

proof of “a link between a thing of value conferred upon a public official and a specific

‘official act’ for or because of which it was given.” 526 U.S. at 404-06, 413.

      In the years since Sun-Diamond, the Seventh Circuit repeatedly has

reaffirmed its conclusion that a specific quid pro quo is not required to establish a

violation of § 666. See Gee, 432 F.3d at 714; Boender, 649 F.3d at 654; Mullins, 800

F.3d at 871. More specifically, in Gee, the Seventh Circuit held that a “quid pro quo

of money for a specific legislative act” was sufficient, but not necessary, to establish

a violation of § 666(a)(1)(B). 432 F.3d at 714. At issue in Gee was a conspiracy to

exchange payments to a Wisconsin senator to influence the awarding of contracts to

Opportunities Industrialization Center of Greater Milwaukee. In addressing the

defendant’s challenge to the sufficiency of the evidence, the court rejected the

argument that the charged conspiracy had not been proven because the evidence

failed to establish any specific act taken by the senator in response to any specific

payment, and held that “[a] quid pro quo of money for a specific legislative act is

sufficient to violate the statute, but it is not necessary.” Id. The court explained:

      It is enough if someone “corruptly solicits or demands for the benefit of

                                           27
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 45 of 227 PageID #:1645




       any person, or accepts or agrees to accept, anything of value from any
       person, intending to be influenced or rewarded in connection with any
       business, transaction, or series of transactions of such organization,
       government, or agency involving anything of value of $5,000 or more.”
       18 U.S.C. § 666(a)(1)(B).

432 F.3d at 714-15. The court held that a jury could reasonably conclude that the

senator had the requisite corrupt intent, and therefore conspired to violate § 666. Id.

Thus, the court made clear its rejection of the proposition that a quid pro quo is

required to establish a bribery offense under § 666; the decision also indicates that

an “exchange” of money for influence may be inferred from the acceptance of a bribe

with corrupt intent.

       In Mullins, the defendant was charged with violating § 666(a)(1)(B) based on

his solicitation and acceptance of kickbacks from vendors whom he assisted in

obtaining service contracts with Cook County. 800 F.3d at 867-68. The defendant

challenged his conviction, arguing that the government had produced no evidence of

a quid pro quo. Id. at 871. The court held that evidence of a quid pro quo was not

required to establish a violation of § 666(a)(1)(B) but, even if it were, jurors could infer

that the cash defendant received from the vendors “was a reward—a bribe—for

buying his influence in obtaining their contracts” given that the vendors received

contracts in return for their kickback payments. Id.

       In Boender, the Seventh Circuit addressed whether a specific quid pro quo was

required to establish a violation § 666(a)(2), in the context of a challenge to the

instructions presented to the jury. 649 F.3d 650. Boender was convicted based on

evidence showing that, intending to influence a Chicago alderman in connection with

                                            28
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 46 of 227 PageID #:1646




the rezoning of certain industrial property, he paid $38,000 for repairs to the

alderman’s home and convinced business associates to contribute, at his expense, to

the Congressional campaign of the alderman’s aunt.

       On direct review, Boender challenged the court’s failure to instruct the jury

that a specific quid pro quo was necessary to sustain a conviction, and the

government’s failure to prove such a quid pro quo. The Seventh Circuit held,

consistent with its precedent, that proof of a quid pro quo was not necessary to

establish a violation of § 666(a)(2) and, therefore, a jury instruction requiring one

would have been incorrect as a matter of law. 649 F.3d at 654. In reaching this

conclusion, the court specifically rejected Boender’s argument (repeated by

defendants here, R. 105 at 25-26) that, pursuant to Sun-Diamond, § 666 should be

construed consistently with 18 U.S.C. § 201(b) (proscribing bribery of federal

officials):

       Boender’s premise is false: while parallel in some respects, the two statutes
       differ in the provisions central to Boender’s argument. Whereas § 201(b) makes
       it a crime to “corruptly give[ ], offer [ ] or promise[ ] anything of value to any
       public official . . . with intent to influence any official act,” § 666(a)(2)
       criminalizes corrupt giving “with intent to influence or reward” a state or local
       official. Further, § 201(b) is complemented by § 201(c), which trades a broader
       reach—criminalizing any gift given “for or because of any official act performed
       or to be performed,” § 201(c)(1)(A)—for a less severe statutory maximum of
       two, rather than fifteen, years’ imprisonment. Section 666(a)(2) has and needs
       no such parallel: by its plain text, it already covers both bribes and rewards.

       Moreover, Boender’s parallel is undermined by Sun–Diamond itself. There, the
       Supreme Court distinguished between bribes, rewards, and other gratuities.
       The bribery provision, § 201(b), covers only bribery and requires a specific quid
       pro quo. Sun–Diamond, 526 U.S. at 404, 119 S.Ct. 1402. The “illegal gratuity”
       provision, § 201(c), on the other hand, requires only the identification of a
       specific official act “for or because of which” a gift was given. Id. at 406, 119

                                           29
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 47 of 227 PageID #:1647




      S.Ct. 1402. Tellingly, the example of an illegal gratuity that the Court cited
      was “a reward for some future act that the public official will take (and may
      already have determined to take), or for a past act that he has already taken.”
      Id. at 405, 119 S.Ct. 1402. Section § 666(a)(2), however, criminalizes both
      bribes and rewards in the same section. If the Supreme Court’s construction of
      § 201 in Sun–Diamond tells us anything about § 666(a)(2), it is what we said
      in Gee: “A quid pro quo of money for a specific legislative act is sufficient to
      violate [§ 666], but it is not necessary.”432 F.3d at 714.

      Absent any reasons to reconsider our precedent—and indeed in light of the
      clear statutory text—we conclude that the government was not required to
      establish a specific quid pro quo of money in exchange for a legislative act.

649 F.3d at 655 (emphasis in original).

      Burke’s reliance on the Seventh Circuit’s statement in United States v. Medley,

913 F.2d 1248 (7th Cir. 1990), that “[t]he essential element of a section 666 violation

is ‘quid pro quo’; that is, whether the payment was accepted to influence and reward

an official for an improper act” (R. 105 at 18; 913 F.2d at 1260), is misplaced. The

court in Medley made that statement in the context of a challenge to the omission of

an instruction defining the term “corruptly.” The court held that, where a defendant

is charged with accepting or agreeing to accept payment intending to be influenced

or rewarded in the performance of his official duties, the term “corruptly” was “self-

defining” and the failure to separately address it in the jury instructions was not plain

error. 913 F.2d at 1261. Thus, the focus of the court’s statement was the statute’s

requirement of corrupt intent, and it has no bearing on whether proof of a “quid pro

quo” is required to establish a violation of § 666. See id. at 1260-61. Needless to say,

the court did not remotely suggest that a quid pro quo must be specifically identified

in the indictment.



                                           30
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 48 of 227 PageID #:1648




       The Seventh Circuit subsequently made that point crystal clear in Agostino.

132 F.3d at 1190 (stating that the question of “whether an indictment must contain

specific allegations of a quid pro quo was not before the Medley court and it did not

rule on this issue”). The Agostino court distinguished § 666(a)(2) from the provision

at issue in Medley (§ 666(a)(1)(B)), and found that it was clear from the context of the

statement that “the Medley court was not positing an additional element to the

statutory definition of the crime, but instead was explaining the sine qua non of a

violation of § 666,” that is, the corrupt intent of the defendant in question. 132 F.3d

at 1190. The court held, “[t]he elements of the offense remain those that are set forth

in the statutory language.” Id. After analyzing Medley, the Agostino court held that

the indictment before it—which tracked the words of the statute—was not facially

deficient for failing to include allegations of a specific quid pro quo. Id.

       Indeed, Agostino’s discussion of the Medley court’s analysis in the context of

distinguishing § 666(a)(2) and § 666(a)(1)(B) made clear that guilt under

§ 666(a)(1)(B) depends on solely the corrupt intent of the public official, and guilt

under § 666(a)(2) depends solely on the corrupt intent of the person who offers or pays

the bribe or reward. Neither provision requires proof of a meeting of the minds or

agreement between the two parties or a completed transaction.

       Burke characterizes United States v. Johnson, 874 F.3d 990, 1002 (7th Cir.

2017), as having “signaled an even narrower read of § 666(a)(1)(B) as covering only

quid pro quo bribery.” R. 105 at 12. There is no merit to this claim. In Johnson, the

defendant, after being convicted of a violation of § 666, challenged the instruction

                                            31
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 49 of 227 PageID #:1649




that stated (as does the statute) that he could be found guilty if he “accepted anything

of value from another person” and “acted corruptly with the intention to be influenced

or rewarded in connection with some transaction or series of transactions,” and, like

the circuit’s pattern instructions, further stated that a “person acts corruptly when

that person acts with the understanding that something of value is to be offered or

given to reward or influence him in connection with his official duties.” Id. at 1001.

The Seventh Circuit rejected the defendant’s argument that the instructions

impermissibly allowed him to be convicted of a gratuity. Id. at 1001-02.

      The court started by reaffirming the circuit precedent that holds that § 666

criminalizes the receipt of both bribes and gratuities, meaning the instruction was

not clearly erroneous. 874 F.3d at 1001. The court then held, in the alternative, that

mere use of the word “reward” does not necessarily signal a gratuity instead of a

bribe, and that the challenged instruction—despite the inclusion of the word

“reward”—made the defendant’s conviction contingent upon his acceptance of a bribe,

because it told the jury that he needed to have corrupt intent at the time he “accepted”

the bribe. Id. The court rejected the argument that the instruction “hypothetically”

could be understood as permitting a conviction based on the defendant’s acceptance

of “gratuities,” particularly since the evidence showed that the defendant received

kickbacks (or bribes), rather than gratuities, in that the defendant intended to be

paid for official acts before he received payment and before he took action. Id. at 1002.

Thus, the Johnson court did not address whether a quid pro quo is a necessary

element of proof under § 666 and did not need to do so, given that the case involved a

                                           32
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 50 of 227 PageID #:1650




clear quid pro quo: the defendant’s steering of government property in exchange for

prearranged kickbacks. And, importantly, the court in Johnson held that the jury

instructions—which did not contain a quid pro quo requirement but, rather, tracked

the statutory language (as the indictment does in this case)—accurately stated the

elements of bribery under § 666. 874 F.3d at 1001. 10

       Here, Burke is charged with accepting and agreeing to accept things of value

(in Count 11), and with soliciting, demanding, and agreeing to accept things of value

(in Count 2), with corrupt intent to be influenced or rewarded. Even were this Court

to find that § 666 requires that the indictment allege an intended or consummated

quid pro quo (which it does not), the indictment would still be more than sufficient.

The indictment here, which tracks the language of § 666, includes ample factual


10 Defendants also rely on District Judge Edmond Chang’s memorandum opinion in United
States v. Tamras-Martin, Case No. 18 CR 267-2 (N.D. Ill. Feb. 17, 2019). R. 105 at 28. In
Tamras-Martin, the government pursued a bribery theory only, and Judge Chang instructed
the jury that a quid pro quo—or an exchange of a thing of value for an official act—was
required. In examining the Seventh Circuit’s decisions in Boender, Gee, and Mullins, Judge
Chang focused on the distinctions made in those cases between the way bribery and illegal
gratuities are treated in the federal bribery statute (§ 201) and the federal program bribery
statute (§ 666)—particularly, the fact that § 666, unlike § 201, addresses both bribery and
illegal gratuities in the same statutory provision—and concluded that, where a “reward” or
gratuity theory is not presented, the jury should be provided with instructions that mirror
those applicable to § 201(b) bribery cases, which include a quid pro quo requirement.
        The government respectfully disagrees with Judge Chang’s analysis, which was
rejected by Judge Lee in a recent decision. See United States v. Donagher, No. 19 CR 240,
2021 WL 663181, at *7 (N.D. Ill. Feb. 19, 2021) (Lee, J.) (indictment need not allege a quid
pro quo where the government charges an intent to influence violation of § 666(a)(2)). The
Seventh Circuit has, on numerous occasions, cited the textual differences between § 666 and
§ 201 in concluding that § 666 requires no proof of a quid pro quo. It reached that conclusion
before Sun-Diamond, and it has reaffirmed the conclusion numerous times since Sun-
Diamond. Had the court wanted to limit its holdings in the manner suggested by Judge
Chang, it would have done so in plain terms. Moreover, Judge Chang’s analysis is not
applicable here. The indictment alleges that defendants acted with intent to both influence
and reward.

                                             33
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 51 of 227 PageID #:1651




allegations from which a quid pro quo may be inferred: Burke accepted Company C’s

legal business in exchange for his assistance with the pole sign permit, and solicited

and demanded that Company A hire his firm in exchange for his assistance with the

Post Officer Water Department approvals, TIF funding, and Class L designation.

   D.      The Indictment Is Not Deficient Based on a Failure to Allege an
           “Official Act,” Because McDonnell’s “Official Act” Standard Does
           Not Apply To § 666.

        Relying on McDonnell, 136 S. Ct. 2355, Burke contends that the indictment

should be dismissed because it fails to allege that the charged payments were made

in exchange for an “official act,” as that term is defined in McDonnell. R. 105 at 28-29.

This argument lacks merit.

        In McDonnell, the governor of Virginia and his wife were charged with honest

services fraud, in violation of 18 U.S.C. § 1346, and Hobbs Act extortion, in violation

of 18 U.S.C. § 1951, based on their acceptance of luxury goods, vacations, and personal

loans from a Virginia businessman seeking to influence the funding decisions of state

medical schools. 136 S. Ct. at 2362, 2364. McDonnell was convicted after trial, and

his conviction was affirmed by the court of appeals. Id. at 2366-67. The Supreme

Court reversed, holding that the jury instructions’ definition of “official act,” as

pertinent to the charged statutes, was flawed. The Court held that the district court

should have instructed the jury that (1) it must identify a “question, matter, cause,

suit, proceeding or controversy involving the formal exercise of government power,”

id. at 2374; (2) the pertinent “‘question, matter, cause, suit, proceeding or controversy’

must be something specific and focused that is ‘pending’ or ‘may by law be brought


                                           34
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 52 of 227 PageID #:1652




before any public official,’ such as the question whether to initiate the research

studies,” id.; and (3) “merely arranging a meeting or hosting an event to discuss a

matter does not count as a decision or action on that matter.” Id. at 2375.

      Whereas McDonnell involved a prosecution for honest services fraud and

extortion under color of official right, which both require proof that charged bribes

were paid in exchange for an “official act” of the bribed official (for § 1346) or that the

bribed official was acting under “color of official right” (for § 1951), § 666 does not use

the term “official act” or “official right.” Instead, § 666(a)(1)(B) proscribes things of

value being corruptly solicited, demanded, or accepted by a public official “intending

to be influenced or rewarded in connection with any business, transaction, or series

of transactions” of the relevant governmental entity. Section 666 requires that the

thing of value being solicited, demanded, or accepted be in connection with “any

business [or] transaction” of the government entity, rather than an official act, and it

does not include a list of concrete items, such as “cause, suit, proceeding or

controversy,” which the Supreme Court found implicitly limited the terms “question

[or] matter.” In other words, § 666 does not require that the defendant contemplate

an exchange for a discrete official act, so long as he intended to be influenced in

connection with governmental business more generally.

      While the Seventh Circuit has not addressed the issue, every circuit court that

has done so has declined to import McDonnell’s holding into prosecutions under § 666

for the above reasons. See United States v. Ng Lap Seng, 934 F.3d 110, 131-33 (2d

Cir. 2019) (holding that § 666 is “more expansive” than § 201, so “the McDonnell

                                            35
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 53 of 227 PageID #:1653




standard” does not apply); United States v. Boyland, 862 F.3d 279, 291 (2d Cir. 2017)

(same); United States v. Maggio, 862 F.3d 642, 646 n.8 (8th Cir. 2017) (“McDonnell

had nothing to do with § 666.”). 11 Thus, McDonnell provides no basis for finding that

the indictment in this case is deficient for failure to allege an “official act” to be

performed by Burke.

     E.      Burke’s Constitutional Arguments Are Without Merit.

          No court has ever held that § 666—a lynchpin of federal law enforcement for

upwards of 37 years—is unconstitutionally vague or overbroad, or otherwise

constitutionally deficient, and this Court should decline defendants’ invitation to be

the first to do so.

          The void-for-vagueness doctrine, derived from the Due Process Clause, see U.S.

Const., amend. V, provides that a penal statute must “define the criminal offense with

sufficient definiteness that ordinary people can understand what conduct is

prohibited and in a manner that does not encourage arbitrary and discriminatory

enforcement.” Kolender v. Lawson, 461 U.S. 352, 357 (1983). A criminal statute

violates the Fifth Amendment’s guarantee of due process of law if it is “so vague that

it fails to give ordinary people fair notice of the conduct it punishes, or so standardless

that it invites arbitrary enforcement.” Johnson v. United States, 576 U.S. 591, 595




11Burke cites United States v. Skelos, 707 Fed. App’x 733 (2d Cir. Sept. 26, 2017) (R. 105 at
39), without recognizing that the Second Circuit rejected the analysis in Skelos in Ng Lap
Seng, 934 F.3d at 130, 133 n.25.

                                             36
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 54 of 227 PageID #:1654




(2015). To be facially vague, a statute must be vague in all its applications. Vill. of

Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 497 (1982).

      Section 666 is not vague. Intended to “protect the integrity of the vast sums of

money distributed through Federal programs from theft, fraud, and undue influence

by bribery,” Sabri v. United States, 541 U.S. 600, 606 (2004) (quotation marks and

citation omitted), § 666 prohibits a public official’s corrupt demand, solicitation, and

acceptance with the intent to be influenced or rewarded “in connection with any

business, transaction, or series of transactions of such organization, government, or

agency involving any thing of value of $5,000 or more.” 18 U.S.C. § 666. As multiple

courts have held, the language of this statute is adequate to alert a reasonable person

of ordinary intelligence to the conduct it prohibits and presents no risk of arbitrary

enforcement. See United States v. Hardin, 874 F.3d 672, 677 (10th Cir. 2017); United

States v. Nelson, 712 F.3d 498, 510 (11th Cir. 2013); United States v. Crozier,

987 F.2d 893, 900 (2d Cir. 1993); United States v. Ryans, 709 F. App’x 611, 619 (11th

Cir. 2017); Donagher, 2021 WL 663181, at *13 (“Every circuit court to have addressed

this issue has held that § 666 is not void for vagueness.”).

      This is because, while the scope of § 666(a)(1)(B) is broad, its reach is limited

in important respects. First, it applies only in the context of bribes and gratuities paid

to agents of government agencies and organizations that receive more than $10,000

of federal funds in a one-year period. See 18 U.S.C. § 666(b). Second, it applies only

to things of value provided to influence or reward such agents “in connection with

business, transaction, or series of transactions” having a value of more than §5,000.

                                           37
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 55 of 227 PageID #:1655




See id. § 666(a). Third, and most importantly, it applies only to defendants who act

with corrupt intent. Id. This scienter requirement mitigates any possible ambiguity

in the statute. See Vill. of Hoffman Estates, 455 U.S. at 499 (explaining that “a

scienter requirement may mitigate a law’s vagueness, especially with respect to the

adequacy of notice to the complainant that his conduct is proscribed”).

      Burke has made no showing that, in the approximately 37 years § 666 has been

on the books, the statute has been applied in manner that is arbitrary or

discriminatory. Notably, no court has found § 666 to be overbroad, facially or as

applied.

      Relatedly, Burke argues that the Supreme Court’s narrowed construction of

the term “official act” in McDonnell, 136 S. Ct. 2355, was motivated by constitutional

concerns that implicitly require all federal bribery statutes to contain an “official act”

element; and that, absent such a requirement, the statute is unconstitutionally vague

and overbroad and violates principles of federalism. R. 105 at 33-34, 37-38. As

discussed above, McDonnell has no application to § 666, and it does not suggest a

constitutional infirmity in that statute. The fact that § 666 does not use the term

“official act” does not make the statute so vague as to make it incomprehensible to

people of ordinary intelligence or create a risk of arbitrary enforcement.

      Moreover, the conduct at issue in McDonnell is easily distinguished from the

conduct of defendants in this case. In McDonnell, the alleged criminal conduct

essentially consisted of facilitating meetings: McDonnell was alleged to have

arranged meetings with government officials; hosted events designed to encourage

                                           38
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 56 of 227 PageID #:1656




researchers to study a private company’s product; contacted other government

officials; allowed Williams to invite individuals to events at his mansion; and

recommended to other government officials that they meet with the private

company’s executives. In other words, McDonnell was not alleged to have accepted

bribes with corrupt intent to be influenced in connection with government business

or transactions; all he did was facilitate meetings.

      McDonnell dealt with a fundamentally different issue than what is at stake

here. McDonnell was, quite simply, about what constitutes an official act in the

context of honest services fraud; there was no question that the government had

proven a quid pro quo exchange. The issue was whether the proved quo—the

meetings arranged, events hosted, and contacts made—properly counted as “official

act[s]” under § 201(a)(3). Here, there is no question that the “quo” constituted more

than access or meetings: for example, Burke was involved in passing an ordinance

providing TIF funding to Company A in connection with the Post Office project,

among other governmental actions, held up a permit for a restaurant until he got

legal work, and used his influence as an alderman to seek a City permit for Cui. This

is precisely the type of corruption the federal bribery statutes are meant to

criminalize.

II.   Burke’s Motion to Dismiss and/or Strike “Amtrak/Post Office”-Based
      Counts and Racketeering Act (R. 108) Should Be Denied.

      Burke moves to dismiss Counts 3 and 4 pursuant to Federal Rule of Criminal

Procedure 12(b)(3)(B)(v) for failure to state an offense, and to strike allegations



                                          39
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 57 of 227 PageID #:1657




related to Amtrak from Count 1, Racketeering Act 1, as surplusage pursuant to

Federal Rule of Criminal Procedure 7(d). R. 108. Burke’s claim is that the challenged

allegations and counts are legally inadequate because they relate to events

unconnected to his performance of any official act as Alderman or fail to identify any

official acts that were or could be performed by him as Alderman with respect to

Amtrak. Contrary to defendant’s contention, the challenged allegations and counts

relate directly to Burke’s multi-pronged corrupt effort to obtain property from

Individual A-1 (fees for legal work performed by his firm), intending to be influenced

or rewarded in connection with official business related to the Post Office project.

Burke’s motion should be denied.

   A.      The Challenged Counts

        Count 1 charges Burke with participating in a pattern of racketeering activity

in violation of 18 U.S.C. § 1962(c). Specifically, Racketeering Act 1 alleges that Burke

committed multiple sub-predicate acts, including:

        (1)    an act involving bribery, namely attempted bribery, in violation
        of 720 ILCS 5/33-1(e) (Bribery) and 720 ILCS 5/8-4 (Attempt),
        specifically, attempting during the period beginning in or around
        August 2016, and continuing to on or about January 18, 2018, to solicit
        and agree to accept property and personal advantage, namely, tax work
        for his law firm, Klafter & Burke, pursuant to an understanding that he
        and Alderman A would improperly influence the performance of an act
        related to their employment and function as Aldermen, and the
        employment and function of other employees of the City of Chicago,
        namely, acts taken by Burke and Alderman A, and other employees of
        the City of Chicago concerning approvals from Amtrak, approvals from
        the City of Chicago Water Department, a Class L designation, and tax
        increment financing in connection with the Post Office project;




                                          40
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 58 of 227 PageID #:1658




      (2)    an act involving bribery, namely bribery, in violation of 720 ILCS
      5/33-3(a)(4), specifically, soliciting, during the period beginning in or
      around August 2016, and continuing to on or about January 18, 2018, a
      fee and reward which he knew was not authorized by law, namely, fees
      arising from the retention of his law firm, Klafter & Burke, for the
      performance of an act, namely, acts taken by Burke concerning
      approvals from Amtrak, approvals from the City of Chicago Water
      Department, a Class L designation, and tax increment financing
      concerning the Post Office project;

      (3)    a violation of 18 U.S.C. §§ 1952(a)(3) and 2, specifically, in that on
      June 19, 2017, at approximately 2:08 p.m., Burke used a facility in
      interstate commerce, namely, a cellular telephone, with intent to
      promote, manage, establish, carry on, and facilitate the promotion,
      management, establishment and carrying on of an unlawful activity,
      namely, a violation of 720 ILCS 5/33-1(e) (Bribery), 720 ILCS 5/33-
      3(a)(4) (Official Misconduct), and 720 ILCS 5/29A-2 (Commercial Bribe
      Receiving), and thereafter, performed and attempted to perform an act
      to carry on and facilitate the promotion and carrying on of said unlawful
      activity; and

      (4) a violation of 18 U.S.C. §§ 1952(a)(3) and 2, specifically, in that on
      June 20, 2017, Burke used a facility in interstate commerce, namely, an
      email account and associated communication network, with intent to
      promote, manage, establish, carry on, and facilitate the promotion,
      management, establishment and carrying on of an unlawful activity,
      namely, a violation of 720 ILCS 5/33-1(e) (Bribery), 720 ILCS 5/33-
      3(a)(4) (Official Misconduct), and 720 ILCS 5/29A-2 (Commercial Bribe
      Receiving), and thereafter, performed and attempted to perform an act
      to carry on and facilitate the promotion and carrying on of said unlawful
      activity.

      Counts 3 and 4 charge violations of the Travel Act that substantially track

subparagraphs (3) and (4) of Count 1, Racketeering Act 1.

      With respect to Count 1, Racketeering Act 1, Burke makes clear that he

challenges only the allegations related to his intercessions with Amtrak officials on

behalf of Company A. See R. 108 at 2, n 1.




                                           41
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 59 of 227 PageID #:1659




   B.        The Superseding Indictment Properly Alleges Violations of RICO
             and the Travel Act.

        1.     Count 1, Racketeering Act 1

        Section 1962(c), the racketeering charge alleged in Count 1, provides:

        It shall be unlawful for any person employed by or associated with
        any enterprise engaged in, or the activities of which affect, interstate or
        foreign commerce, to conduct or participate, directly or indirectly, in the
        conduct of such enterprise’s affairs through a pattern of racketeering
        activity or collection of unlawful debt.

18 U.S.C. § 1962(c). The essential elements of a § 1962(c) charge are: (1) the City of

Chicago was an enterprise; (2) the defendant was associated with or employed by the

enterprise; (3) the defendant knowingly conducted or participated in the conduct of

the affairs of the City of Chicago through a pattern of racketeering activity; and

(4) the activities of the City of Chicago affected interstate commerce. Pattern

Instructions at 724. A “pattern” of racketeering activity requires that the defendant

committed, or caused another person to commit, at least two racketeering acts and

that those acts were in some way related to each other and that there was continuity

between them. Id. at 726. Racketeering Act 1, one of the five alleged racketeering acts

in Count 1, alleges the dates of the offenses, the participants, the locations, the

citations to the underlying statutes allegedly violated, and the offense conduct in

language which closely tracks the wording of the predicate statutes.

        Count 1 properly alleges a § 1962(c) charge and satisfies Rule 7(c)(1)’s pleading

requirements. See White, 610 F.3d at 958; Vaughn, 722 F.3d at 925 (a charge that

tracks the language of the statute typically suffices if it contains enough facts to



                                            42
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 60 of 227 PageID #:1660




provide the defendant with an understanding of the conduct at issue). The count

states each element of the offense, identifies the enterprise (the City of Chicago),

describes the manner and means of the alleged racketeering violation, and sets forth

five alleged racketeering act that comprise a pattern of racketeering activity, with

sufficient detail to put Burke on notice of the nature of the offense.

      No greater detail is required from an indictment when alleging a RICO offense

or the racketeering acts forming the basis of the charged offense. See United States v.

Yannotti, 541 F.3d 112, 127 (2d Cir. 2008) (challenged racketeering act sufficient

under Rule 7(c) because indictment made clear the nature of the criminal conduct,

the time span, and the location where the conduct occurred). The count alleges

specific facts that are more than sufficient to inform Burke of the nature of the

charges to allow him to prepare a defense and to plead the judgment as a bar to any

future prosecutions. Indeed, Burke does not even request dismissal of Count 1 or

Racketeering Act 1, and instead seeks only the striking of specific allegations, relief

that is not warranted here for reasons discussed below.

      Burke’s overarching claim—regarding this count and the others—is that he

worked solely in a personal and non-governmental capacity in his dealings with

respect to Amtrak, and therefore his intercessions with Amtrak on behalf of Company

A as alleged in the indictment do not amount to a violation of Illinois law. Therefore,

he claims, allegations concerning those dealings do not constitute racketeering acts

for purposes of the RICO violation charged in Count 1, or predicates for the Travel




                                           43
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 61 of 227 PageID #:1661




Act violations charged substantively in Counts 3 and 4. As an initial matter, Burke

misconstrues the purpose of a motion to dismiss.

      It is not the Court’s role on a motion to dismiss to assess the potential success

of the government’s case at trial. See United States v. Boren, 278 F.3d 911, 914 (9th

Cir. 2002) (Rule 12(b)(3)(B)(v) motion to dismiss “cannot be used as a device for a

summary trial of evidence”). The argument that Burke was acting in a personal, non-

governmental capacity in his dealings with Amtrak on behalf of Company A, although

wrong, is a factual one for the jury to assess. See United States v. Koll, No. 09 CR 958-

1, 2010 WL 996458, at *2 (N.D. Ill. Mar. 16, 2010) (defendant could not challenge her

status as an agent through a motion to dismiss an 18 U.S.C. § 666 charge because

agency was a factual question that could not be resolved on a motion to dismiss); see

also United States v. Snyder, 428 F.2d 520, 522 (9th Cir. 1970) (“A motion to dismiss

is not the proper way to raise a defense.”); United States v. Raineri, 521 F. Supp 16,

24 (W.D. Wis. 1980) (defendant’s claim that his bar was not a business enterprise

involved in prostitution and that his own involvement was sporadic were issues to be

resolved by a jury and not through a motion to dismiss indictment).

      At this stage, the Court’s review is limited to determining whether the offenses

charged, including the predicate acts for the RICO violation, are sufficiently pled and

provide sufficient notice to Burke of the crimes committed. See United States v. Hillie,

289 F. Supp. 3d 188, 193 (D.D.C. 2018) (in ruling on a motion to dismiss, the court is

“limited to reviewing the fact of the indictment and, more specifically, the language

used to charge the crimes”). The challenged counts meet these requirements.

                                           44
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 62 of 227 PageID #:1662




      2.     Counts 3 and 4

      Counts 3 and 4 allege violations of Section 1952(a)(3) of the Travel Act. Section

1952(a)(3) provides:

      Whoever travels in interstate or foreign commerce or uses . . . any
      facility in interstate or foreign commerce, with intent to . . . promote,
      manage, establish, carry on, or facilitate the promotion, management,
      establishment, or carrying on, of any unlawful activity, and thereafter
      performs or attempts to perform . . . an act [to promote, manage,
      establish, carry on, or facilitate the promotion, management,
      establishment, or carrying on of any unlawful activity] [shall be
      imprisoned and fined in accordance with the law].

18 U.S.C. § 1952(a)(3). The essential elements of a Section 1952(a)(3) charge are:

(1) the defendant used or caused to be used a facility in interstate or foreign

commerce; (2) the defendant did so with the intent to promote, manage, establish, or

carry on an unlawful activity or facilitate the promotion, management, establishment

or carrying on of an unlawful activity; and (3) thereafter the defendant did or

attempted to promote, manage, establish, or carry on an unlawful activity, or

facilitate or attempt to facilitate the promotion, management, establishment, or

carrying on of an unlawful activity. Pattern Instructions at 691. “Unlawful activity”

for purposes of the Travel Act includes “bribery” and “extortion” in violation of the

laws of the state in which the federal offense was committed. Id. at 694; see also 18

U.S.C. § 1952(b) (“’[U]nlawful activity’ means . . . extortion, [and] bribery . . . in

violation of the laws of the State in which committed or of the United States. . . .”).

      Counts 3 and 4, like Count 1, each state all the elements of the offense, tracking

the statutory language of § 1952(a)(3). Specifically, both counts allege Burke’s use of



                                           45
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 63 of 227 PageID #:1663




a facility in interstate commerce, Burke’s intent to promote, manage, establish, or

carry on an unlawful activity or facilitate the promotion, management, establishment

or carrying on of an unlawful activity, namely, three violations of state law concerning

attempted bribery, official misconduct, and commercial bribe receiving, and that

Burke performed or attempted to perform an act to carry on and facilitate the

promotion and carrying on of the unlawful activity. The counts also inform Burke of

the specific basis of the charge by specifically identifying a particular use of a facility

in interstate commerce: (1) the June 19, 2017 telephone call described in Count 3;

and (2) the June 20, 2017 email described in Count 4. Both counts allege specific facts

that are more than sufficient to inform Burke of the nature of the charges to allow

him to prepare a defense and to plead the judgment as a bar to any future

prosecutions. Indeed, Burke does not contend that they provide insufficient notice of

the nature of the charges. Instead, Burke contends that Counts 3 and 4 are legally

insufficient because they fail to identify a specific official act that Burke performed

or intended to perform in exchange for the legal fees to be paid by Individual A-1 or

Company A. Once again, Burke is incorrect.

      The Travel Act “refers to state law only to identify the defendant’s unlawful

activity”—the government need not prove the completion of the identified state crime.

United States v. Campione, 942 F.2d 429, 434 (7th Cir. 1991); see also United States

v. Baker, 227 F.3d 955, 961 (7th Cir. 2000) (“In short, since § 1952 does not

incorporate state law as part of the federal offense, violation of the [Travel] Act does

not require proof of a violation of state law.” (citation omitted)); United States v.

                                            46
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 64 of 227 PageID #:1664




Karigiannis, 430 F.2d 148, 150 (7th Cir. 1970) (“[P]roof that a state law had actually

been violated was not a necessary element of the offense [§ 1952].”). As a result, it is

sufficient that the indictment alleges that Burke used interstate facilities—a

telephone and email—with the intent to promote, manage, establish, and carry on

unlawful activity—bribery, official misconduct, and commercial bribery—even if he

did not actually violate those state statutes. Thus, the motion to dismiss as to Counts

3 and 4 should be denied on this ground as well.

       Moreover, Burke’s arguments based on the elements of the predicate state

offenses lack merit and provide no basis for dismissal. The indictment properly

alleges the predicate state offenses—bribery, attempted bribery, official misconduct,

and commercial bribery. Contrary to Burke’s contention, the Supreme Court’s

“narrow[ ] defin[ition]” of “official action” in McDonnell, 136 S. Ct. 2355, has no

application to state bribery statutes. McDonnell did not impose a one-size-fits-all

definition of bribery for every state and federal statute that touches on public

corruption, as discussed below. Supra at p. 34-36; infra at p. 95. 12

       Even if McDonnell’s definition of “official act” does apply to state bribery

statutes (and it does not), the McDonnell Court acknowledged that the question of

whether a public official’s conduct constitutes an “official act” is the province of a



12 In fact, the Illinois bribery statute, 720 ILCS 5/33-1, does not require proof of an official
act. See People v. Dougherty, 513 N.E.2d 946, 949 (Ill. App. Ct. 1987) (“In order to commit the
offense of bribery, the statute does not require that the act to be influenced ever be
performed.”); United States v. Genova, 167 F. Supp. 2d 1021, 1040-41 (N.D. Ill.
2001), aff’d, 333 F.3d 750 (7th Cir. 2003) (discussing Illinois law); People v. Shoman, 2015 IL
App (1st) 133214-Us, at *4 (Ill. App. Ct. 2015).

                                              47
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 65 of 227 PageID #:1665




properly instructed jury. See McDonnell, 136 S. Ct. at 2371, 2375 (remanding for a

new trial). The time to resolve the application of the relevant law to the evidence

presented at trial is at the jury instruction conference, not on a motion to dismiss. A

motion to dismiss is not the proper vehicle to challenge the sufficiency of the

government’s evidence. See, e.g., Firtash, 392 F. Supp. 3d at 888.

        In short, the superseding indictment properly alleges the racketeering and

Travel Act offenses.

   C.      The Court Should Deny Burke’s Motion to Strike Allegations from
           Count 1.

        Burke moves to strike from the superseding indictment allegations in Count 1

concerning his intercessions with Amtrak officials on Company A’s behalf. This

request is governed by Federal Rule of Criminal Procedure 7(d), which serves as a

“means of protecting the defendant against immaterial or irrelevant allegations in an

indictment or information, which may, however, be prejudicial.” Fed. R. Crim. P. 7(d),

Advisory Committee Note. The Court may strike allegations from an indictment “only

if the targeted allegations are clearly not relevant to the charge and are inflammatory

and prejudicial.” United States v. Andrews, 749 F. Supp. 1517, 1518-19 (N.D. Ill.

1990); see also United States v. Peters, 435 F.3d 746, 753 (7th Cir. 2006). This

standard is an exacting one, which is only rarely met. Andrews, 749 F. Supp. 1517.

        The allegations regarding Burke’s intercessions with Amtrak officials on

behalf of Company A are clearly relevant and material: Burke is alleged to have used

his official position to solicit and obtain legal business for private gain. Moreover,



                                          48
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 66 of 227 PageID #:1666




they are neither inflammatory nor prejudicial. Any possible risk of jury confusion or

prejudice may be addressed at trial through jury instructions and, potentially, a

special verdict form. See, e.g., United States v. Turner, 93 F.3d 276, 284 (7th Cir.

1996) (limited jury instructions often are an adequate safeguard against the risk of

prejudice (citation and quotation marks omitted)).

       In sum, the challenged charges and allegations are legally sufficient and fully

adequate to put Burke on notice of the nature of the charges against him. Therefore,

Burke’s motions to dismiss Counts 3 and 4, and strike as surplusage the Amtrak-

related allegations from Count 1, Racketeering Act 1, should be denied.

III.   Andrews’ Motion to Dismiss Counts 7 and 8 Based on Inability to
       Establish Interstate Commerce (R. 98) Should Be Denied.

       Counts 7 and 8 charge Burke and Andrews with violations of the Travel Act,

18 U.S.C. § 1952, related to October 2017 calls described in Paragraphs 40 and 42 of

the superseding indictment. Pertinent here, the Travel Act makes it a crime to “use[ ]

. . . any facility in interstate or foreign commerce, with intent to . . . promote, manage,

establish, carry on, or facilitate the promotion, management, establishment, or

carrying on of any unlawful activity, and thereafter perform[ ] or attempt[ ] to

perform” an “unlawful activity.” 18 U.S.C. § 1952; see also Pattern Instructions at

691-92. Counts 7 and 8 properly allege that Burke and Andrews knowingly used a

facility of interstate commerce—a cellular telephone—to promote, manage, and carry

on the unlawful activities of extortion (18 U.S.C. § 1951) and bribery (720 ILCS 5/33-




                                            49
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 67 of 227 PageID #:1667




1(e), 720 ILCS 5/33-3(a)(4), and 720 ILCS 5/29A-2). 13

         Andrews does not—and could not—contest that a cell phone is a facility of

interstate commerce, in light of case law from both within and outside of this circuit.

See, e.g., United States v. Mandel, 647 F.3d 710, 716 (7th Cir. 2011) (a cell phone is a

facility of interstate commerce for purposes of § 1958, the murder-for-hire statute)

(citing United States v. Evans, 476 F.2d 1176, 1180 (11th Cir. 2007) (telephones and

cellular telephones are instrumentalities of interstate commerce)); United States v.

Clayton,      108   F.3d   1114,   1117   (9th     Cir.   1997)   (cellular   telephones   are

instrumentalities of interstate commerce); United States v. Richeson, 338 F.3d 653,

660 (7th Cir. 2003) (use of telephone lines constitutes use of facility in interstate

commerce for purposes of § 1958(a), even when telephone calls themselves are

intrastate); see also United States v. Thomas, 553 F. App’x 941, 946 (11th Cir. 2014)

(“facilities of interstate commerce include cellular phones and automobiles.”); United

States v. Perez, 414 F.3d 302, 304 (2d Cir. 2005) (per curiam) (the national telephone

network is a facility of interstate commerce); Pattern Instructions at 692, Committee

Comment (“Facility is a broad term that can have many meanings. The most common

‘facilities’ are telephone systems, highways, banking systems, and the postal service.”

(citations omitted)).

         Rather, Andrews submits that Counts 7 and 8 should be dismissed because

Andrews and Burke were both located within Illinois during the October 24, 2017 and




13   Burke moves to adopt Andrews’ motion to dismiss. R. 121.

                                              50
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 68 of 227 PageID #:1668




October 25, 2017 telephone calls and therefore those calls did not involve the

interstate use of a telephone. 14 Under Andrews’ interpretation, to be a “facility in

interstate commerce,” the use of the cell phone must be in interstate commerce. This

argument rests on a misunderstanding of the statute and the case law.

       Under the plain text of the Travel Act, a defendant must “use” a “facility in

interstate commerce.” A facility in interstate commerce is one that Congress is

empowered under the Commerce Clause to regulate because it plays a critical role in,

and facilitates, interstate commerce. Mandel, 647 F.3d at 722. Cars are one example;

phones and email are others. Id. The Travel Act does not require that a facility in

interstate commerce actually be used in interstate commerce, only that the facility in

question be a facility of interstate commerce, which the telephone network

undoubtedly is. Indeed, the plain language of § 1952 proscribes the use of a facility in

interstate commerce, not the interstate use of a facility in interstate commerce.

18 U.S.C. § 1952(a) (“Whoever travels in interstate or foreign commerce or uses the

mail or any facility in interstate or foreign commerce ….” (emphasis added)).

       For this and other reasons, the Seventh Circuit, like its sister circuits, has

expressly rejected Andrews’ argument that, not only must be the facility be

interstate, but its use must also be interstate. Interpreting a closely-related statute,

§ 1958(a), the Seventh Circuit has twice held that a defendant’s use of a facility of




14For purposes of this response brief, the government will assume that Andrews and Burke
were both located in Illinois at the time of the telephone calls at issue (a fact that is not
alleged in the superseding indictment).

                                             51
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 69 of 227 PageID #:1669




interstate commerce—including a telephone—in a purely intrastate fashion is

sufficient for federal jurisdiction. See Richeson, 338 F.3d at 660; Mandel, 647 F.3d at

716. Similar to § 1952, at the time of the Richeson decision, § 1958(a) prohibited using

a “facility in interstate or foreign commerce” with the intent that a murder be

committed in violation of federal or state law, in exchange for anything of pecuniary

value. (The statute has since been amended to apply to a “facility of” interstate or

foreign commerce.)

       In Richeson, 338 F.3d at 660, the defendant (like Andrews) argued that

intrastate telephone calls were not sufficient to satisfy the jurisdictional requirement

of use of a facility in interstate commerce. Rejecting this argument, the Seventh

Circuit held that “there is only one way to reach the plain language of the murder-

for-hire statute, and that is to require that the facility, and not its use, be in interstate

or foreign commerce.” Id. at 660-61. The court explained that such an interpretation

was consistent, not only with the plain language of the statute, but also with Supreme

Court precedent holding that Congress through its commerce power “is empowered

to regulate and protect the instrumentalities of interstate commerce, or persons or

things in interstate commerce, even though the threat may come only from intrastate

activities.” Id. at 660 (citing United States v. Lopez, 514 U.S. 549, 558 (1995)). For the

same reasons, in Mandel, 647 F.3d at 721, the Seventh Circuit rejected defendant’s

argument that use of an automobile, also a facility in and of interstate commerce,

needed to cross state lines to satisfy the statute. Id. (“[§ 1958(a)] . . . does not require




                                             52
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 70 of 227 PageID #:1670




that a facility of interstate commerce actually be used in interstate commerce. This

was a point that we settled in Richeson.”).

       The Seventh Circuit’s reasoning in Richeson is directly applicable to § 1952.

The Seventh Circuit has explained that “Section 1958 was modeled on, and intended

to supplement, the Travel Act, 18 U.S.C. 1952(a).” United States v. Dvorkin, 799 F.3d

867, 876 n.18 (7th Cir. 2015) (citing United States v. Marek, 238 F.3d 310, 317 n.29

(5th Cir. 2001) (en banc) (“[I]t is appropriate to interpret § 1958 in light of § 1952

given that the two sections employ similar language, and that § 1958 was intended

to supplement § 1952”); S.Rep. No. 98-225, at 306 (1984), as reprinted in 1984

U.S.C.C.A.N. 3182, 3485 (noting that § 1958 “follows the format” of the Travel Act). 15

Likewise, the Ninth Circuit in United States v. Nader, 542 F.3d 713, 717-20 (9th Cir.

2008), compared the language of § 1952 to § 1958 and relied on Richeson to hold that

“intrastate” phone calls involve the use of a facility in interstate commerce, including

because in the Travel Act’s predicate “uses the mail or any facility in interstate or




 The fact that § 1958 was modeled on § 1952 is further reflected by the fact that, when it
15

was first enacted, it was codified as § 1952A. See P.L. 100–690, § 7053, 102 Stat. 4402 (1988).

                                              53
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 71 of 227 PageID #:1671




foreign commerce,” the prepositional phrase “in interstate or foreign commerce”

modifies the noun “facility,” not the verb “uses.” 16

       Focusing on the fact that the Travel Act prescribes the use of a facility “in,” not

“of,” interstate commerce, Andrews attempts to create ambiguity in the case law

where there is none. The distinction between “in” and “of” is not a material one, as

the Seventh Circuit concluded in Richeson. In fact, as noted above, at the time of

Richeson, § 1958 was identical to § 1952 in that it required use of a facility in

interstate commerce. Richeson, 338 F.3d at 660. It was in that context that the court

rejected the same argument Andrews makes here:

       The murder-for-hire statute requires the government to prove that the
       accused “use[d] or cause[d] another (including the intended victim) to
       use the mail or any facility in interstate or foreign commerce” with
       intent that a murder be committed. 18 U.S.C. § 1958(a). Richeson argues
       that because all of his phone calls were made intrastate, he cannot be
       found guilty of using a facility in interstate commerce under § 1958(a).
       In particular, though he concedes that the phone lines themselves are
       facilities “of” interstate commerce, Richeson insists that he did not use
       the phones “in” interstate commerce because he never placed a call
       across state lines. Richeson’s construction would require us to read “in
       interstate or foreign commerce” as modifying “to use” rather than

16 Other circuits have likewise concluded that the intrastate use of a facility of interstate
commerce is sufficient under the Travel Act. United States v. Halloran, 821 F.3d 321, 342 (2d
Cir. 2016) (“Purely intrastate use of an interstate facility is sufficient to violate the Travel
Act.” (citing Nader)); United States v. Baker, 82 F.3d 273, 275-76 (8th Cir. 1996) (intrastate
withdrawal from interstate ATM network is sufficient under the Travel Act); see also United
States v. Lazo, 816 Fed. App’x 752, 766, 767-68 (4th Cir. 2020) (affirming Travel Act
convictions based on intrastate use of the telephone, which it found was based on the “vast
weight” of out of circuit authority, including Richeson). Andrews relies on the Sixth Circuit’s
decision in United States v. Barry, 888 F.2d 1092 (6th Cir. 1989), in which the court, focusing
on the “facility in interstate” commerce language of the Travel Act, held that intrastate use
of the mail cannot satisfy the Travel Act. The reasoning of the court in Barry, however, was
explicitly rejected by the Seventh Circuit in Richeson, as described above. Further, research
does not reveal any Circuit Courts outside of the Sixth Circuit that have adopted or applied
Barry’s reasoning.

                                              54
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 72 of 227 PageID #:1672




         “facility”; or, in other words, to require that both the facility and its use
         be in interstate commerce. We have not squarely faced this issue in prior
         cases, but our sister circuits have. The Fifth Circuit, sitting en banc,
         soundly rejected Richeson’s suggested interpretation of § 1958’s
         interstate commerce language in United States v. Marek, 238 F.3d 310
         (5th Cir. 2001). 17 Richeson, however, urges us to find persuasive the
         Sixth Circuit's decision in United States v. Weathers, 169 F.3d 336 (6th
         Cir. 1999), where that court opined that the distinction between “in”
         interstate commerce and “of” interstate commerce is significant in the
         murder-for-hire statute.

         We believe there is only one way to read the plain language of the
         murder-for-hire statute, and that is to require that the facility, and not
         its use, be in interstate or foreign commerce. We wholly agree with the
         Fifth Circuit that § 1958’s construction, plain language, context in the
         realm of commerce clause jurisprudence, and legislative history all lead
         to the conclusion that “it is sufficient [under § 1958] that the defendant
         used an interstate commerce facility in an intra state fashion.” Marek,
         238 F.3d at 315.

Id. 18

         United States v. Isaacs, 493 F.2d 1124 (7th Cir. 1974), cited by Andrews, is not

to the contrary. At issue in Isaacs was whether the facility of interstate commerce in

that case (the travel of checks across state lines) was sufficiently tied to the alleged

bribery scheme, and the court concluded it was not. Andrews cites to a portion of the




17 In concluding that the defendant’s intrastate use of a facility of interstate commerce
(Western Unions) was sufficient under the murder for hire statute, the court in Marek
examined the Travel Act, as well, adopting the reasoning of the Eighth Circuit in Baker,
supra, which held that intrastate use of an ATM satisfied the Travel Act, and rejected the
Sixth Circuit’s reasoning in Barry. Id. at 319-20.
18 Andrews also cites to United States v. LeFaivre, 507 F.2d 1288 (4th Cir. 1974), in support

of his position that intrastate use of a facility of interstate commerce is not sufficient under
the Travel Act. In 2020, however, the Fourth Circuit rejected the very language Andrews
relies upon from LeFaivre and found it to be mere dicta. Lazo, 816 Fed. App’x at 766-68
(affirming Travel Act convictions based on intrastate use of the telephone, and noting that
its holding was consistent with the “vast weight” of out of circuit authority, including
Richeson, including cases addressing the “materially identical” language in § 1958).

                                              55
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 73 of 227 PageID #:1673




opinion in which the Seventh Circuit stated, in dicta, that it disagreed with a Fourth

Circuit opinion that “assume[d] that the use of a single check crossing state lines may

trigger § 1952,” including “because it suggests that the check need not actually travel

interstate.” Id. at 1149. The court cited to language from a 1969 Southern District of

New York case that focused on the Travel Act’s prohibition of the use of a facility “in”

interstate commerce rather “of” interstate commerce as indicating that “some

interstate travel is actually required.” Id. at 1149 n.1 (quoting United States v.

DeSapio, 229 F. Supp. 436, 448-49, (S.D.N.Y. 1969)). This reasoning was not central

to the court’s holding in Isaacs and, in any event, the “interstate travel” discussion in

Isaacs is not obviously applicable outside of the travel prong of the Travel Act. The

use of a cell phone, as the Seventh Circuit has held, is itself a facility in interstate

commerce even absent a crossing of state lines. 19

       The rule of lenity does not apply. R. 98 at 7. As described above, the Travel Act

unambiguously prohibits the use of a facility of interstate commerce—including

telephones—regardless of whether that use is interstate in nature. Thus, the court

should decline to apply the rule of lenity. See, e.g., United States v. Giordano, 442

F.3d 30, 39 (2d Cir. 2006) (rejecting defendant’s claim that the murder-for-hire

statute did not prohibit intrastate use of a telephone, holding that, “[b]ecause we find

that the statute unambiguously reaches intrastate use of a telephone, we decline




19Recognizing this, the Seventh Circuit pattern instruction for “interstate commerce” as to
§1952 provides, “[t]he term ‘interstate commerce’ means travel between one state and
another state or use of an interstate facility, including the mail.” Pattern Instructions at 693.

                                               56
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 74 of 227 PageID #:1674




Giordano’s invitation to apply the rules of lenity and constitutional avoidance to guide

our interpretation” (citing Salinas v. United States, 522 U.S. 52, 66 (1997) (“The rule

[of lenity] does not apply when a statute is unambiguous ….”)).

      Finally, Andrews argues that the Travel Act is void for vagueness to the extent

it applies to the wholly intrastate use of a cellular phone. “[T]he void-for-

vagueness doctrine requires that a penal statute define the criminal offense with

sufficient definitiveness that ordinary people can understand what conduct is

prohibited and in a manner that does not encourage arbitrary and discriminatory

enforcement.” United States v. Collins, 272 F.3d 984, 988 (7th Cir. 2001) (citations

omitted). As is the case here, “[v]agueness challenges to statutes not threatening

First Amendment interests are examined in light of the facts of the case at hand; the

statute is judged on an as-applied basis.” Id. (citing Maynard v. Cartwright, 486 U.S.

356, 361 (1988). As applied to this case, § 1952 is not unconstitutionally vague.

      The text of § 1952 expressly prohibits the use of a facility of interstate

commerce to promote unlawful activities, including bribery. “[S]everal cases on the

books,” including Richeson, placed Andrew and Burke on notice that a telephone is a

facility of interstate commerce and its use to facilitate and promote bribery violates

§ 1952. United States v. Sorich, 523 F.3d 702, 711 (7th Cir. 2008) (rejecting vagueness

challenge to § 1346 where “several cases on the books” provided “ample warning that

they risked prosecution”). These cases are consistent with decades-old cases from

courts across the country, which have held that a defendant need only use a facility

of interstate commerce to violate the Travel Act, even if that use is purely intrastate.

                                          57
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 75 of 227 PageID #:1675




The plain text of the statute also placed Andrews and Burke on notice that bribery is

an unlawful activity, the facilitation of which is illegal under § 1952. See 18 U.S.C.

§ 1952(b) (defining “unlawful activity” to include “extortion, bribery, or arson in

violation of the laws of the State in which committed or of the United States”).

      Andrews and Burke blatantly violated these provisions. In the telephone call

underlying Count 7, Andrews and Burke agreed to take action against Company B’s

restaurant in retaliation for the fact that Company B had failed to provide tax work

to Burke’s law firm. As charged in Count 8, the next day, Andrews and Burke again

used the phone to communicate about Andrews’ progress in extorting Company B—

specifically, Andrews reported to Burke that construction had been halted at the

restaurant and Burke and Andrews agreed that Andrews would play “hard ball” with

Company B. Andrews had fair notice that these activities were unlawful, and his

motion to dismiss should be denied.

IV.   Andrews’ Motion to Dismiss Counts 7 and 8 Based on Failure to
      Identify Subsequent Overt Acts (R. 99) Should Be Denied.

      As described above, 18 U.S.C. § 1952 provides that it is unlawful to: (a) use the

mail or any facility in interstate or foreign commerce; (b) with the intent to promote,

manage, establish, carry on, or facilitate the promotion, management, establishment,

or carrying on, of any unlawful activity; and (c) thereafter perform or attempt to

perform the promotion, management, establishment carrying on or facilitating the

promotion, management, establishment, or carrying on of any unlawful activity.

Andrews moves to dismiss Counts 7 and 8 on the basis that they purportedly fail to



                                          58
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 76 of 227 PageID #:1676




identify the acts that defendants performed after using a facility of interstate

commerce to promote or facilitate the unlawful activities of extortion and bribery (the

“subsequent acts”).

         As Andrews acknowledges, Counts 7 and 8 properly track the language of the

statute, which typically makes dismissal an inappropriate remedy. See, e.g., United

States v. Johnston, 814 F. App’x 142, 146 (7th Cir. 2020), cert. denied, 2021 WL

161152 (2021) (“[T]he indictment tracked the language of the statute and provided

the date, time, and address of the incident. It therefore adequately put him on notice

of the charged offense.”). The counts allege that, at a specific date and time, Burke

and Andrews engaged in a specific telephone call over Burke’s cellular phone, with

the intent to promote, manage, establish, carry on, and facilitate the promotion,

management, establishment, and carrying on of an unlawful activity—namely,

extortion, bribery, official misconduct, and commercial bribe receiving—and that,

“thereafter, the defendants did perform and attempt to perform an act to carry on and

facilitate the promotion and carrying on of said unlawful activity.” R. 30, Counts

7 & 8.

         Contrary to Andrews’ claim, there is no requirement that a Travel Act charge

specifically identify the “thereafter” (or subsequent) acts taken by the defendant. The

Seventh Circuit has explained:

         The Defendants assert that their Travel Act indictments failed to specify
         what illegal acts they performed or facilitated following their use of
         interstate facilities. However, there is no requirement that the
         indictment specifically identify the “thereafter” acts. As the Eighth
         Circuit recently noted, “an indictment is sufficient if it sets forth the

                                            59
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 77 of 227 PageID #:1677




      offense in the statutory language, provided that the statute sets out the
      necessary elements of the offense.” United States v. Cerone, 830 F.2d
      938, 951 (8th Cir. 1987), cert denied – U.S. –, 108 S.Ct. 1730, 100 L.E.2d
      194 (1988). The indictments here did set forth the Travel Act offense in
      the statutory language. Thus, the failure to specify the “thereafter” acts
      was not error.

United States v. Muskovsky, 863 F.2d 1319, 1327 (7th Cir. 1988). Muskovsky remains

good law and is binding on this Court. The court’s reasoning in Muskovsky also is

consistent with the position of other circuits to have addressed the issue. 20 See United

States v. Childress, 58 F.3d 693, 720 (D.C. Cir. 1995) (affirming Travel Act convictions

and stating that the third element of the offense was sufficiently alleged, albeit in

conclusory language, where it tracked the language of the statute) (collecting cases,

including Muskovsky); United States v. Stanley, 765 F.2d 1224, 1239-40 (5th Cir.

1985) (“Because the Travel Act fully and unambiguously sets out the essential

elements of the offense, indictments drafted substantially in its language are

sufficient.”); United States v. Tavelman, 650 F.2d 1133, 1138 (9th Cir. 1981) (rejecting

defendants’ contention that the Travel Act charges were faulty because they failed to

allege any specific subsequent acts); see also United States v. Palfrey, 499 F. Supp. 2d

34, 43 (D.D.C. 2007) (rejecting defendant’s motion to dismiss Travel Act counts on the

basis that they failed to specify the subsequent act).

      Andrews claims that Counts 7 and 8 do not provide enough information

regarding subsequent acts to allow him some means of “pinning down the specific



20Andrews fails to cite a single case supporting his argument that the indictment must go
beyond the language of § 1952 and specify the subsequent act at issue, and research has
revealed no such case.

                                           60
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 78 of 227 PageID #:1678




conduct at issue,” or “to determine with certainty” what subsequent act is charged in

Counts 7 and 8. R. 99 at 5. The superseding indictment, however, includes a lengthy

discussion of Andrews and Burke’s conduct related to Company B in Paragraphs 33-

49, including acts that took place after the October 24, 2017 and October 25, 2017

calls alleged in Counts 7 and 8, respectively. See, e.g., R. 30, ¶ 43 (“On or about

October 26, 2017, ANDREWS met with representatives of Company B and BURKE’s

ward office . . . . Among other things, ANDREWS advised the group that BURKE’s

office had not signed off on the plans granting approval for the remodeling project,

including a driveway permit.”). That these paragraphs are not incorporated into

Counts 7 and 8 is not dispositive. Cox, 536 F.3d at 726 (indictments are to be reviewed

“on a practical basis and in their entirety, rather than in a hypertechnical manner.”

(quotation omitted)). 21 Under these circumstances, Andrews cannot claim that he has

been left to guess at the alleged unlawful conduct.

      In summary, Counts 7 and 8 sufficiently allege each element of § 1952 and

adequately inform Andrews of the charges.

V.    Cui’s Motion to Dismiss Counts 12, 13, 14, 15 (R. 88 and 89) Should Be
      Denied.

      Cui does not dispute that Counts 12 through 15 of the superseding indictment

state the elements of the offense, inform him of the nature of the charges, and serve

as a bar to double jeopardy, as required. Instead, he argues that the facts alleged do




21Furthermore, Andrews has received extensive discovery regarding this matter, including
Title III materials, grand jury materials, and witness statements.

                                          61
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 79 of 227 PageID #:1679




not constitute a violation of the statutes charged. R. 89 at 5 (citing United States v.

Risk, 843 F.2d 1059, 1061 (7th Cir. 1988)). For the reasons set forth below, Cui’s

motion should be denied. 22

      A.      Count 12 – 18 U.S.C. § 666(a)(2)

                 1.     Count 12 States an Offense                 under     §   666(a)(2),
                        Notwithstanding § 666(c).
           Count 12 alleges that, in violation of 18 U.S.C. § 666(a)(2), between in or about

August 2017 and continuing until in or around 2018, Cui:

           corruptly offered and agreed to give things of value, namely, fees arising
           from the retention of Klafter & Burke, intending to influence and reward
           Burke, an agent of the City of Chicago, in connection with a business,
           transaction, and series of transactions of the City of Chicago involving a
           thing of value of $5,000 or more, namely, a permit and tax increment
           financing concerning the 4901 Property.

There is no dispute that this charge sufficiently alleges the elements of a § 666(a)(2)

offense under Rule 12(b). Nevertheless, Cui maintains that the charge should be

dismissed because it fails to allege that his retention of Klafter & Burke was outside

of the ordinary course of business. Cui relies on 18 U.S.C. § 666(c), which provides in

its entirety:

           This section does not apply to bona fide salary, wages, fees, or other
           compensation paid, or expenses paid or reimbursed, in the usual course
           of business.

Subsection (c) was added in 1986 in order “to avoid [18 U.S.C. § 666’s] possible

application to acceptable business practices.” United States v. Cornier-Ortiz, 361 F.3d




22   Burke moves to adopt Cui’s motion. R. 121.

                                              62
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 80 of 227 PageID #:1680




29, 33-34 (1st Cir. 2004) (quoting H.R.Rep. No. 99–797, at 30 (1986), reprinted in 1986

U.S.C.C.A.N. 6138, 6153).

      Cui’s motion to dismiss Count 12 on the basis of § 666(c) should be denied

because whether a payment was made in the “usual course of business” is a question

of fact for the jury. Even if it were a legal question appropriate for determination in

a motion to dismiss (which it is not), the allegations in the superseding indictment—

assumed to be true for present purposes—adequately establish that Cui’s conduct

was not an acceptable business practice exempted from the reach of § 666.

             a. Whether Cui’s offer of payments to Burke was made “in the
                usual course of business” is a factual question for the jury.

      The determination under § 666 of whether payments were made or offered in

the usual course of business is a question of fact for the jury. United States v. Lupton,

620 F.3d 790, 802 (7th Cir. 2010) (citing United States v. Williams, 507 F.3d 905, 909

(5th Cir. 2007) (“Whether wages are bona fide and earned in the usual course of

business is a question of fact for the jury to decide.”); see also United States v. Dwyer,

238 Fed. App’x 631, 647 (1st Cir. 2007) (“Whether wages were bona fide is a question

of fact for the jury.”). Recognizing this, the Seventh Circuit pattern instruction for

§ 666(c) provides:

      Bona fide [salary, wages, fees, or other compensation paid; expenses
      paid or reimbursed], in the usual course of business, [does; do] not




                                           63
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 81 of 227 PageID #:1681




      qualify as a thing of value [solicited or demanded; given, offered, or
      agreed to be given] by the defendant.

Pattern Instructions at 282. 23

      In Lupton, for example, an agent of the State of Wisconsin was charged with

soliciting a kickback in connection with his job of soliciting proposals from parties

interested in purchasing property from the state. 620 F.3d at 794-95. In conversations

with a real estate broker, Lupton sought a kickback of one-quarter of the fee that the

broker would receive if the transaction went through. At a bench trial, Lupton argued

that he had simply proposed a legitimate “commission split” with the broker, which

was permitted under Wisconsin law, and that this permissible commission split was

discussed only hypothetically. Id. at 802. Thus, Lupton argued, his discussions with

the broker amounted to nothing more than a bona fide business transaction under

§ 666(c). In rejecting Lupton’s argument and convicting him of the § 666 charge, the

district court found that Lupton’s “‘unusual maneuvering’ with [the broker] ‘reveals

that this was not to be a payment in the ordinary course of business.’” Id. at 820

(quoting Lupton, 2009 WL 679649, at *5). The Seventh Circuit agreed and made clear




23The Committee Comments to the pattern instruction state:
      Section 666(c) exempts bona fide payments from the reach of the bribery
      provisions: “This section does not apply to bona fide salary, wages, fees, or
      other compensation paid, or expenses paid or reimbursed, in the usual course
      of business.” 18 U.S.C. § 666(c). This exemption applies only to “the bribe
      itself,” and does not apply to other elements of § 666, such as the element
      requiring that the business or transaction at issue have a value of at least
      $5,000. United States v. Robinson, 663 F.3d 265, 270 (7th Cir. 2011).
Id.

                                           64
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 82 of 227 PageID #:1682




that the issue of whether a payment is in the ordinary course of business is an issue

of fact:

       The evidence was sufficient to support the factfinder’s conclusion. See
       United States v. Williams, 507 F.3d 905, 909 (5th Cir. 2007) (“Whether
       wages are bona fide and earned in the usual course of business is a
       question of fact for the jury to decide.”).

       Regardless of whether commission splitting is permissible under
       Wisconsin law, the record here is replete with evidence supporting the
       finding that this particular “split” was neither bona fide nor sought in
       the ordinary course of business.

Id. at 802. 24

       Likewise, the allegations against Cui, discussed in more detail below,

demonstrate that his hiring of Klafter & Burke was not bona fide or sought in the

ordinary course of business. Cui may argue to a jury that he offered and agreed to



24 Like the Seventh Circuit, the First and Fifth Circuits have held that whether a payment
was made in the usual course of business is a question of fact for the jury. See United States
v. Williams, 507 F.3d 905, 909 (5th Cir.2007) (“Whether wages are bona fide and earned in
the usual course of business is a question of fact for the jury to decide.”); United States v.
Dwyer, 238 Fed. App’x 631, 647 (1st Cir. 2007) (same). Research indicates that the only circuit
court to have concluded that a defense predicated on § 666(c) can be a basis for dismissal of
an indictment is the Sixth Circuit. See United States v. Mann, 172 F.3d 50 (6th Cir. 1999)
(affirming district court’s granting of a pre-trial motion to dismiss a theft of funds charge
because the alleged conduct fell under the safe harbor provision of § 666(c)). In United States
v. O’Brien, 994 F.Supp.2d 167 (D. Mass. 2014), cited by Cui (R. 89 at 8), the court stated,
“Whether wages are ‘bona fide’ and paid ‘in the usual course of business’ are questions of fact
for the jury.” Id. at 184 (emphasis in original) (citing Dwyer, 238 Fed.Appx. at 647–48 (1st
Cir. 2007), and Cornier–Ortiz, 361 F.3d at 36)); see also United States v. George, 2015 WL
1523163, *5 (D. Mass. Apr. 2, 2015) (rejecting defendant’s motion to dismiss § 666 charge
based on § 666(c) because, “[w]hether wages [are] bona fide is a question of fact for the jury.”
(collecting cases); United States v. Walsh, 156 F. Supp.3d 374, 381 (E.D.N.Y. 2016) (noting
the Second Circuit has yet to determine whether a § 666(c) defense could be decided on a
pretrial motion, and stating that, because there were no factual disputes between the parties,
the court “in an abundance of caution” would rule on the merits of defendant’s motion to
dismiss; ultimately, the court rejected defendant’s motion because the indictment alleged
that defendant obtained overtime payments under false pretenses).

                                              65
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 83 of 227 PageID #:1683




give fees to Burke arising from the retention of Klafter & Burke in the usual course

of business, but it is not a basis to dismiss the sufficiently pled offense in Count 12.

               b. Even if properly the subject of a motion to dismiss, Count 12
                  should not be dismissed because the alleged facts support a
                  conviction under § 666.

         Even assuming that Cui’s argument under § 666(c) is properly considered in a

motion to dismiss, Count 12 should not be dismissed. The superseding indictment’s

allegations are more than sufficient to prove that Cui’s offer to hire Klafter & Burke

was not made in the usual course of business.

         The superseding indictment alleges—and the evidence cited in the superseding

indictment, including emails, will prove—that Cui acted with corrupt intent in hiring

Klafter & Burke to handle the property tax appeal for the 4901 Property. R. 30

¶¶ 55-58. Although Cui hired Burke’s firm to perform actual property tax work, his

express purpose was to influence Burke in his official capacity, which made the

arrangement unlawful. In other words, the retention of Klafter & Burke was the

bribe.

         Specifically, Cui offered to retain the firm precisely for the purpose of

influencing and rewarding Burke in Burke’s official capacity as an Alderman in

connection with Cui’s need for a sign permit and TIF monies for Cui’s 4901 Property.

Cui said as much in an email to his previous property tax attorney minutes before he

reached out to Burke to hire his law firm:

         On or about August 24, 2017, at approximately 12:03 p.m., CUI sent an
         email to Individual C-2, who had represented CUI in property tax
         appeals for the 4901 Property. In that email, CUI wrote, “Can I ask you

                                           66
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 84 of 227 PageID #:1684




      for a favor? Can I have Edward Burke handle 4901 W. Irving Park
      property tax appeal for me, at least for this year? I have TIF deal going
      with the City, and he is the Chairman of Finance Committee. He
      handled [sic] his tax appeal business card to me, and I need his favor for
      my tif money. In addition, I need his help for my zoning etc for my
      project. He is a powerful broker in City Hall, and I need him now. I’ll
      transfer the case back to you after this year.”

R. 30 ¶ 56. Minutes later, Cui followed through on his corrupt intentions by sending

an email to Burke soliciting his representation on property tax matters:

      On or about August 24, 2017, at approximately 12:17 p.m., CUI sent an
      email to BURKE that stated, “Dear Mr. Burke, I currently have this
      property 4901, 4925, 4939 W. Irving Park Road under redevelopment. I
      may need your representation for tax appeal. The property was totally
      vacant till July this year. . . . . Please let me know if you have time to
      handle this matter for me. Please let me know when we can schedule a
      brief phone call. Thank you!”

Id. ¶ 57. Following this, on August 30, 2017, Cui took steps to retain Klafter & Burke

to handle the property tax appeal for the 4901 Property. Id. ¶¶ 59-61. That very same

day, Burke began to use his official position to attempt to help Cui secure a permit

for the pole sign at the 4901 Property by contacting other City of Chicago officials

who had authority over the permitting process. Id. ¶¶ 62-63.

      Addressing similar facts, a federal court in New Jersey held that a salary paid

under similar circumstances was a bribe. United States v. Bryant, 556 F.Supp.2d 378

(D.N.J. 2008). In Bryant, the dean of a school of medicine created a paid position for

state legislator Wayne Bryant as a “program support coordinator.” Id. at 385. The

indictment alleged that the dean caused Bryant to receive a salary in that role in

exchange for Bryant using his position as a state legislator to benefit the medical

school. Id. at 385-86. The defendants moved to dismiss § 666 charges, relying on


                                         67
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 85 of 227 PageID #:1685




§ 666(c). The court rejected this argument, holding that Bryant’s “salary was not paid

‘in the usual course of business’ because it was allegedly the quid in a quid pro quo

bribery arrangement.” Id. at 428. The court explained that, even though it may have

been paid for legitimate work, because the “salary itself constitutes the bribe . . . it

was not ‘bona fide’ or paid ‘in the regular course of business.’” Id. at 428-29 (“If a

public official sells his office for wages, even if some legitimate work is performed in

exchange for those wages, it is sufficiently clear that such wages are not “bona fide.”).

It concluded:

      [T]he reason why Bryant’s . . . salary was not “bona fide” has nothing to
      do with the value of the legitimate work he did. Even if Bryant did
      provide value . . . in the form of legitimate work, his salary cannot be
      “bona fide” if it was part of a quid pro quo bribery deal.

Id. 25 Similar to the salary arrangement in Bryant, Cui’s retention of Klafter & Burke

was a critical part of the bribery scheme.

      In seeking to have Count 12 dismissed despite acknowledging that it is

sufficiently pled, Cui relies on United States v. Risk, 843 F.2d 1059, 1061 (7th Cir.

1988). Risk did not involve a bribery charge. Rather, the defendant was accused of

failing to file Currency Transaction Reports under 31 U.S.C. §§ 5313 and 5322. Id. at

1060. In discovery, the government disclosed documents (which the government

conceded were accurate) demonstrating that none of the relevant transactions totaled

more than $10,000, a necessary factual predicate for the charges. Id. at 1060-61.




25 Bryant’s subsequent conviction for violating 18 U.S.C. § 666 and other statutes was
affirmed on other grounds. United States v. Bryant, 655 F.3d 232 (3d Cir. 2011).

                                             68
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 86 of 227 PageID #:1686




Under these unique facts, the Seventh Circuit affirmed the district court’s dismissal

of the indictment because the undisputed evidence showed that none of the

transactions at issue exceeded $10,000. Id. Critically, the court dismissed the

indictment “not because the government could not prove its case, but because there

was no case to prove.” Id.

      Nothing remotely similar occurred here. The superseding indictment alleges,

and the evidence will prove, that Cui hired Burke’s private law firm in order to

influence and reward Burke in his capacity as an Alderman. Surely, Cui’s scheme to

bribe Burke through the retention of Burke’s law firm in order to obtain a pole sign

permit and TIF monies from the City of Chicago was not the sort of “acceptable

business practice” that § 666(c) was intended to protect. See Cornier–Ortiz, 361 F.3d

at 36 (rejecting a defense under § 666(c) and holding, “[a] scheme designed to evade

conflict of interest rules is hardly legitimate or acceptable”); Lupton, 620 F.3d at 802

(“Regardless of whether commission splitting is permissible under Wisconsin law, the

record here is replete with evidence supporting the finding that this particular ‘split’

was neither bona fide nor sought in the ordinary course of business.”).




                                          69
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 87 of 227 PageID #:1687




             2.    The timing of the TIF funding does not require dismissal
                   of Count 12.

      Cui argues that Count 12 should be dismissed to the extent that it relates to

the City of Chicago’s decision to award TIF money to the 4901 Property because the

City of Chicago had already entered into agreement to provide TIF money to the

property before any contact between Cui and Burke occurred. However, as alleged in

the superseding indictment, the TIF money had not yet been disbursed as of the date

Cui offered and agreed to hire Burke’s law firm. In addition, Cui is charged with

offering and agreeing to give Burke legal business intending not only to influence

Burke, but also to “reward” Burke for Burke’s support of the TIF ordinance.

      Specifically, as set forth in Count 12, on February 10, 2016, an ordinance was

submitted to the Chicago City Council seeking the approval of a redevelopment

agreement (“RDA”) between the City and Company C that provided for $2,000,000 in

TIF funding for the redevelopment of the 4901 Property. R. 30, Count 12, ¶ 2(a). The

ordinance was referred to the City Council’s Committee on Finance, of which

Alderman Burke was the Chairman. On or about March 11, 2016, the Committee on

Finance recommended that the ordinance pass. Id. ¶ 2(b). Several days later, on

Burke’s motion, the City Council passed the ordinance with the TIF provision for the

4901 Property and Burke voted in favor of the ordinance. Id. ¶ 2(d). On or about June

28, 2016, the City and Company C signed a RDA for the 4901 Property, which gave

Company C access to $2,000,000 in TIF monies for the redevelopment. Id. ¶ 2(d).

Notably, as alleged in Count 12, “[t]hese TIF funds were payable only after the



                                         70
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 88 of 227 PageID #:1688




conditions provided in the [RDA] were met, and no TIF funds had been disbursed on

or before September 5, 2017,” which was the date that Cui signed a contingent fee

agreement with Klafter & Burke to provide real estate tax work for the 4901

Property. Id. ¶ 2(d); see also id., Count 1, ¶ 64. Stated another way, at the time Cui

retained Klafter & Burke, the TIF money for the 4901 Property had not been paid.

      As previously described, in August 2017, Cui reached out to Burke seeking to

hire his law firm to perform property tax work for the 4901 Property. At the same

time, Cui emailed Individual C-2, who had previously represented Cui, to explain

why he was transferring the property tax appeal business to Burke’s law firm: “I have

TIF deal going with the City, and he is the Chairman of Finance Committee. He

handled [sic] his tax appeal business card to me, and I need his favor for my tif money.

In addition, I need his help for my zoning etc for my project. He is a powerful broker

in City Hall, and I need him now.” R. 30 ¶ 56. Thus, in his own words, Cui was hiring

Burke to perform legal work in order to influence and reward Burke (obtain Burke’s

“favor”) in connection with Cui’s “TIF deal” which was still “going with the City.”

Thus, this email demonstrates that the TIF matter was ongoing and Cui believed he

still needed Burke’s favor for the TIF money, which had not yet been disbursed.

      Further, even if the TIF money had been disbursed, the superseding

indictment sufficiently alleges that Cui’s hiring of Klafter & Burke was a reward. See,

e.g., Hawkins, 777 F.3d at 881 (stating that the relevant portion of § 666 forbids

gratuities as well as bribes, and holding that the jury could have convicted defendants

based on a finding that defendants intended to be influenced in their official positions,

                                           71
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 89 of 227 PageID #:1689




or if not influenced, then intended to be rewarded); Agostino, 132 F.3d at 1195 (“If the

payer’s intent is to influence or affect future actions, then the payment is a bribe. If,

on the other hand, the payer intends the money as a reward for actions the payee has

already taken, or is already committed to take, then the payment is a gratuity.”).

Indeed, the superseding indictment alleges that, prior to Cui’s hiring of Klafter &

Burke, Burke supported the TIF ordinance in the Committee on Finance and voted

in favor of the TIF ordinance in the City Council. R. 30, Count 12, ¶¶2 (b)-(c).

        At a future trial, Cui may argue to the jury that the government has failed to

prove that his hiring of Burke’s law firm was done to influence or reward Burke in

connection with the TIF funds for the 4901 Property, for the reasons cited in Cui’s

motion. At this stage, however, the Court does not weigh the strength of the

government’s case and must view all facts alleged in the superseding indictment in

the light most favorable to the government. Under this standard, the government has

sufficiently alleged that Cui’s offer and agreement to hire Burke’s law firm was done

with the intention to influence and reward Burke in connection with both the TIF

funds and the sign permit concerning the 4901 Property.

   B.      Counts 13, 14 & 15 – 18 U.S.C. §§ 1952(a)(3) & 2

        Counts 13 through 15 charge Cui with committing or aiding and abetting the

commission of violations of 18 U.S.C. § 1952(a)(3)—namely, using a facility in

interstate or foreign commerce to promote, manage, establish, carry on, or facilitate

the promotion, management, establishment, or carrying on of, of any unlawful

activity, and thereafter performing or attempting to perform unlawful activity. The


                                           72
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 90 of 227 PageID #:1690




“unlawful activity” alleged in the superseding indictment is the violation of the

following four Illinois bribery statutes: 720 ILCS 5/33-1 (Bribery); 720 ILCS 5/33-

3(a)(4) (Official Misconduct), 720 ILCS 5/29A-1 (Commercial Bribery); and 720 ILCS

5/29A-2 (Commercial Bribe Receiving). 26 Notably, and as discussed above, to convict

Cui of violating § 1952 does not require proof that he violated these underlying state

laws. Baker, 227 F.3d at 961; Karigiannis, 430 F.2d at 150. Contrary to Cui’s

argument, Counts 13 through 15 adequately state violations of § 1952, consistent

with the governing case law on the Travel Act.

              1.     The Superseding Indictment Sufficiently Alleges That
                     Cui Used a Facility in Interstate Commerce to Promote
                     and Carry On Activity that was Unlawful under the
                     Illinois Bribery and Official Misconduct Statutes.
       The Illinois bribery statute, 720 ILCS 33-1(a) and (d), provides in relevant part:

       A person commits bribery when:

              (a) With intent to influence the performance of any act related to
              the employment or function of any public officer, public employee,
              juror or witness, he or she promises or tenders to that person any
              property or personal advantage which he or she is not authorized
              by law to accept; or

              ***

              (d) He or she receives, retains or agrees to accept any property or
              personal advantage which he or she is not authorized by law to
              accept knowing that the property or personal advantage was

26The specific uses of a facility of interstate commerce at issue in Counts 13 through 15 are,
respectively, Cui’s August 24, 2017 email to Individual C-2 in which he tells his prior tax
appeal counsel that he will be giving Burke the tax appeal business for the 4901 Property
because “I need his favor for my tif money” and “I need his help for my zoning etc for my
project” (R. 30 ¶ 56); Cui’s August 24, 2017 email to Burke asking that he represent the 4901
Property for the tax appeal (id. ¶ 57); and Cui’s August 30, 2017 email to an attorney
associated with Klafter & Burke necessary for the initiation of the tax appeal (id. ¶ 61).

                                             73
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 91 of 227 PageID #:1691




               promised or tendered with intent to cause him or her to influence
               the performance of any act related to the employment or function
               of any public officer, public employee, juror or witness.

As to subsection (a) of this statute, the bribery offense that is the “predicate” for the

Travel Act violations in Counts 13 through 15 requires that: (1) Burke was a public

officer; (2) Cui promised or tendered to Burke property or a personal advantage; and

(3) Cui did so with the intent to influence the performance of any act related to

Burke’s employment or function as a public officer. See Illinois Pattern Criminal Jury

Instructions     § 21.11-21.12   (approved      2018),   available   at   https://courts.

illinois.gov/CircuitCourt/CriminalJuryInstructions/Criminal_Jury_Instructions.pdf

(“Illinois Pattern Instructions”). The allegations in the superseding indictment, if

proven, demonstrate that Cui promoted and facilitated this unlawful conduct. Burke

was a public officer; Cui promised Burke legal fees arising from Klafter & Burke’s

representation of Cui’s property in a property tax appeal; and Cui did so, as plainly

stated in his August 24, 2017 email (R. 30 ¶ 56), in return for securing Burke’s

assistance with obtaining the permit he needed for the 4901 Property.

      With regard to subsection (d), the elements of the offense are that: (1) Burke

received, retained or agreed to accept any property or a personal advantage from

another; and (2) Burke knew that the property or personal advantage was tendered

or promised with intent to cause the defendant to influence the performance of any

act related to the employment or function of a public officer or public employee. See

Illinois Pattern Instructions, supra, § 21.11-21.12C. The superseding indictment

alleges, and the evidence will prove, that Cui facilitated and promoted this unlawful


                                           74
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 92 of 227 PageID #:1692




conduct, as well. Cui’s objective was to give Burke legal fees, and Burke knew that he

was getting business from Cui so that Burke would influence the performance of any

act related to the employment of a public employee—here, Burke’s actions and those

of other public employees who would decide whether to issue a permit to Cui for the

pole sign.

       As alleged in the superseding indictment, Cui also aided and abetted Burke in

violating the Illinois official misconduct statute, 720 ILCS 5/33-3(a)(4), which

provides that “[a] public officer or employee . . . commits misconduct when, in his

official capacity . . . he . . . solicits or knowingly accepts for the performance of any act

a fee or reward which he knows is not authorized by law.” The elements of this offense

are that: (1) that Burke was a public officer; and (2) in his official capacity, Burke

solicited or knowingly accepted for the performance of any act, a fee or reward which

he knew was not authorized by law. Illinois Pattern Instructions, supra, § 21.15.

Burke was a public officer; and Cui intended for Burke to accept a fee he was not

authorized by law to accept, namely a bribe, in return for having Burke influence the

decision to award a permit to Cui.

       Cui argues that Burke was authorized by law to receive legal fees and therefore

Cui did not promise or tender anything to Burke that he was not authorized by law

to accept. But, per Illinois law, Burke was not authorized by law to receive legal fees

that were intended to influence Burke in his official capacity, and Cui was not

authorized to promise or tender those fees with intent to influence Burke. Nor was




                                             75
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 93 of 227 PageID #:1693




Burke authorized under law to take action on a matter in which he had a financial

interest distinguishable from the general public. R. ¶ 1(u).

       The Illinois pattern instructions specify that the question of whether a

payment is “authorized by law” is in most cases a legal one to be determined by the

court, not the jury. See Illinois Pattern Instructions, supra, § 21.11, Committee Note.

Illinois law, in turn, is well-established that a public official is not “authorized by law”

to accept legal fees intended as a bribe. In People v. Freedman, 508 N.E.2d 326, 328

(Ill. App. Ct. 1987), the defendants were attorneys charged with soliciting money from

their clients, with the understanding that the defendants would tender the money to

a judge to influence the judge’s rulings. The defendants contended that the payments

they received from their clients were authorized by law, because, as attorneys, they

were allowed to accept or solicit money from a client. Id. at 329. The Appellate Court

disagreed: “Bribery of a judge is a criminal offense. No one, particularly a lawyer, who

is an officer of the court, is or can be, authorized to accept or solicit money to bribe a

judge.” By the same token, a lawyer cannot accept a legal fee in order to ensure that

the lawyer himself takes corrupt action.

       Stated another way, bribe money is not “authorized by law” simply because it

is paid in the form of legal fees. See also Bryant, 556 F. Supp. 2d at 412 (where the

New Jersey state bribery statute, similar to the Illinois bribery statute, prohibited a

public official from accepting a benefit that was “not authorized by law,” rejecting

defendants’ motion to dismiss and holding that, “[d]efendants are not being

prosecuted because Bryant’s work was deficient qualitatively or quantitatively, but

                                            76
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 94 of 227 PageID #:1694




because, regardless of what legitimate work he may have done, Bryant allegedly

accepted his SOM salary in exchange for taking official action. The New Jersey

Bribery Act clearly applies to this conduct.”); see also State v. Flansbaum-Talabisco,

121 So.3d 568 (Fl. App. Ct. 2013) (where defendant, a local mayor, received financial

assistance from a developer for her election campaign in exchange for supporting the

developer’s project, rejecting defendant’s argument that campaign contributions are

“authorized by law” and therefore could not form the basis for a state bribery charge;

holding that such an interpretation of the state bribery statute would lead to absurd

results); People v. Dougherty, 513 N.E.2d 946, 949 (Ill. App. Ct. 1987) (rejecting

defendant’s claim that transfer of money between two private parties could not be

bribery and stating, “the receipt of money by [an intermediary] private citizen for the

purpose of paying off a public employee constitutes bribery”).

      While it is unnecessary to do so here, and as Cui acknowledges (R. 89 at 14),

Illinois courts at times look to government ethics provisions to determine whether

the receipt of money was authorized by law. Here, Illinois ethics provisions further

demonstrate that Cui’s and Burke’s actions were unlawful. Contrary to Cui’s

argument (R. 88 at 15), the City of Chicago Governmental Ethics Ordinance (Chapter

2-156 of the City of Chicago’s Municipal Code) in effect during the relevant 2017 time

period did, in fact, prohibit Burke from using his official position to assist Cui, with

whom he had a financial relationship through Klafter & Burke. As stated in the

superseding indictment (R. 30, Count 1, ¶1(u)), the Ethics Ordinance prohibited any

city official or employee from participating in or making or in any way attempting to

                                          77
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 95 of 227 PageID #:1695




“use his position to influence any city governmental decision or action which he knows

or has reason to know that he has any financial interest distinguishable from its effect

on the public generally, or from which he has derived any income or compensation

during the preceding twelve months or from which he reasonably expects to derive

any income or compensation in the following twelve months.” § 2-156-030(a). 27

Similarly, the Ethics Ordinance prohibited any official or person acting at the

direction of such official from contacting any other city official or employee “with

respect to any matter involving any person with whom the elected official has any

business relationship that creates a financial interest on the part of the official . . . or

from whom or which he has derived any income or compensation during the preceding

twelve months or from whom or which he reasonably expects to derive any income or

compensation in the following twelve months.” § 2-156-030(b) (R. 30 ¶1(u)). The same

provision prohibited elected officials from participating in any discussion in any city

council committee hearing or meeting or to vote on any matter “involving the person

with whom the elected official has any business relationship that creates a financial

interest on the part of the elected official . . .” Id.

       The conduct prohibited in these ordinances is exactly the conduct that Cui

sought from Burke in exchange for Cui hiring Klafter & Burke. Cui wanted Burke to




27The superseding indictment cites the version of the Ethics Ordinance that was in effect at
the time of the charged conduct. Section 2-156-030 was amended effective May 29, 2019. See
Chicago Ethics Ord. § 2-156-030(b), available at https://www.chicago.gov/content/dam/city/
depts/ethics/general/Ordinances/GEO-2019-color%20through%20June%202020.pdf. Those
amendments do not impact this case.

                                              78
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 96 of 227 PageID #:1696




use his official position with the City of Chicago to influence a city governmental

decision or action—namely, the awarding of a pole sign permit for the 4901 Property.

In fact, Cui sent an email to Burke on August 23, 2017, asking for his help in

obtaining a pole sign permit for the 4901 Property (“Can you look into the matter,

and advise how to proceed?”). R. 30 ¶ 54. On the very next day, Cui sent emails to C-

1 and C-2 (id., ¶¶ 55-56) stating that he would hire Burke’s law firm for the property

tax appeal work in order to gain Burke’s favor on the sign permit and TIF funding

matters. Minutes later, Cui sent an email to Burke seeking to hire his private law

firm for the tax appeal. Id. ¶ 57. Burke then initiated the process of Cui retaining

Klafter & Burke to perform the property tax appeal work. Id. ¶¶ 59-61. At the very

same time, Burke began reaching out to other public officials to lobby for pole sign

permit Cui wanted for the 4901 Property, as described in detail in paragraphs 62

through 66 of the superseding indictment. Burke talked to the Commissioner of the

City of Chicago Department of Buildings (“Commissioner C”) to ask Commissioner C

to figure out a way to help Cui obtain the sign permit, and when those efforts were

unsuccessful, Burke asked the Zoning Administrator for the Chicago Department of

Planning and Development (“Administrator C”) to review the sign permit’s denial. Id.

The Ethics Ordinance plainly prohibited Burke from contacting these city officials in

order to influence a governmental decision as to Cui’s sign permit because Burke had

a business relationship with Cui that created a financial interest for Burke.

      Cui’s argument that the Ethics Ordinance permitted Burke to accept

compensation for services “wholly unrelated” to his official duties to the City of

                                         79
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 97 of 227 PageID #:1697




Chicago is a non-sequitur. See Chicago Governmental Ethics Ordinance, § 2-156-142.

Burke was permitted under the Ethics Ordinance to receive compensation for his

work as an attorney, so long as it was wholly unrelated to his official duties; but, here,

the compensation that Cui offered to Burke through his law firm and that Burke

accepted was not unrelated to his official duties. It was directly related to Burke using

his office to assist Cui. Nothing in the Ethics Ordinance permitted Burke to receive,

or Cui to offer, compensation for legal services for the purpose of influencing Burke

as an Alderman. As alleged in the superseding indictment, and as demonstrated by

the cited emails, Cui admitted that he was hiring Burke as an attorney in order to

cause Burke to take action favorable toward Cui in regards to the sign permit he

sought for the 4901 Property, including contacting other public officials to cause them

to issue the permit.

             2.        The Superseding Indictment Sufficiently Alleges That
                       Cui Used a Facility in Interstate Commerce to Promote
                       and Carry On Activity that Was Unlawful under the
                       Illinois Commercial Bribery Statutes.

      Counts 13 through 15 allege that, in addition to bribery, Cui used a facility of

interstate commerce to promote the unlawful activities of commercial bribery, in

violation of 720 ILCS 5/29A-1, and commercial bribe receiving, in violation of 720

ILCS 5/29A-2. Cui argues that these counts fail to allege conduct constituting an

offense because these statutes purportedly do not apply to the bribery of public

officials and because the City of Chicago, through the Chicago Governmental Ethics




                                           80
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 98 of 227 PageID #:1698




Ordinance discussed above, consented to Burke’s receipt of compensation for outside

employment at Klafter & Burke. As set forth below, both arguments lack merit.

             a. The commercial bribery statutes apply to public officials.

      720 ILCS 5/29A-1 provides that “[a] person commits commercial bribery when

he confers, or offers or agrees to confer, any benefit upon any employee, agent or

fiduciary without the consent of the latter's employer or principal, with intent to

influence his conduct in relation to his employer's or principal's affairs.” The elements

of this offense are that Cui: (1) conferred, offered or agreed to confer a benefit upon

Burke, who was an employee, agent or fiduciary of the City of Chicago, which was an

employer or principal; (2) did so without the consent of the employer or principal; and

(3) did so with the intent to influence the employee's, agent's or fiduciary's conduct in

relation to his employer's or principal's affairs. Illinois Pattern Instructions, supra,

§ 21.08.

      720 ILCS 5/29A-2 provides that “[a]n employee, agent or fiduciary commits

commercial bribe receiving when, without consent of his employer or principal, he

solicits, accepts or agrees to accept any benefit from another person upon an

agreement or understanding that such benefit will influence his conduct in relation

to his employer’s or principal’s affairs.” The elements of this offense require that

Burke: (1) was an employee, agent or fiduciary of the City of Chicago, his employer

or principal; (2) solicited, accepted or agreed to accept a benefit from another person;

(3) did so upon an understanding or agreement that such benefit would influence his




                                           81
 Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 99 of 227 PageID #:1699




conduct in relation to his employer's or principal's affairs; and (4) did so without the

consent of his employer or principal. Illinois Pattern Instructions, supra, § 21.10.

       Cui argues that these statutes are intended to apply to bribery of private

persons, not public officials. R. 89 at 18-19. 28 The plain text of 720 ILCS 5/29A-1 and

A-2 does not support this argument. By its plain text, the statute applies to “any

employee” who receives a benefit from a third party in order to influence his conduct

in relation to his employer’s affairs. “Any” is a broad term, connoting “all.” E.g.,

Department of Housing and Urban Development v. Rucker, 535 U.S. 125, 131 (2002);

Ali v. Federal Bureau of Prisons, 552 U.S. 214, 219-20 (2008); see also Kerner v. State

Employees’ Ret. Sys., 72 Ill. 2d 507, 512 (1978). The statute does not distinguish

between public and private employees, and it certainly does not exclude public

employees.

       Cui’s reading would oddly exclude public officials who are employees of a

municipality from the reach of the statute—without any statutory language to

support such a narrowing construction—that is generally applicable to all other

employees. This would be inconsistent with the statutory language, and also

inconsistent with the application of other states’ commercial bribery statutes, with

similar language, to government employees. See D. E. Ytreber, American Law



28 Cui states that research failed to uncover any case in which these statutes were applied to
bribery of a public official. R. 89 at 18. The government’s research has revealed the same; it
found no reported decisions addressing whether a public official can be prosecuted for
violating the Illinois commercial bribery statute. That is not particularly surprising, as 720
ILCS 5/29A-1 has been cited in only 24 published decisions, and 720 ILCS 5/29A-2 has been
cited in only 3 such decisions.

                                             82
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 100 of 227 PageID #:1700




Reports, 1 A.L.R.3d 1350 (originally published in 1965 and last updated in 2015)

(“Although the [commercial bribery] statutes are usually applied to the bribing of

private employees, government employees and officials have been successfully

prosecuted under the commercial bribery statutes when their acts were such as to

come within the scope of the statute.”).

      For example, the Pennsylvania Supreme Court addressed an argument similar

to Cui’s in Commonwealth v. Bellis, 484 Pa. 486, 492, 399 A.2d 397, 400 (1979). There,

a city councilman took money and stock in exchange for favoring a corporation in its

dealings with the city and was convicted of violating Pennsylvania’s commercial

bribery statute. Like Cui, the councilman argued that the commercial bribery statute

did not apply to a public official, because the Pennsylvania legislature had enacted a

separate statute penalizing bribery of public officials. The Pennsylvania Supreme

Court rejected the councilman’s argument, holding:

      There is no indication in either Sections 4667 [the commercial bribery statute]
      or 4303 [the governmental bribery statute] that the legislature intended that
      Section 4303, a statute which is only applicable to a limited form of
      governmental bribery, be the sole governmental bribery statute: the existence
      of Section 4303 did not foreclose the application of Section 4667 to
      governmental bribery.

Id.; See also, e.g., People v. Nankervis, 330 Mich. 17, 23, 46 N.W.2d 592, 595 (1951)

(rejecting argument that Michigan’s commercial bribery statute “applies only to

employees of private employers”); State v. Brewer, 258 N.C. 533, 554, 129 S.E.2d 262,

277 (1963) (affirming convictions under North Carolina commercial bribery statute,




                                           83
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 101 of 227 PageID #:1701




including conviction of state highway commission engineer who accepted things of

value in exchange for official action in highway sign procurement).

       As in Bellis, the fact that the Illinois legislature enacted a criminal statute

specific to bribing public officials does not bar the prosecution of a public official under

the broadly worded commercial bribery statute. The statutes are not redundant:

Unlike Illinois bribery, which is a felony regardless of the amount of the bribe,

commercial bribery in Illinois is a misdemeanor in any case where the benefit

conferred is less than $500,000, punishable only as a fine. And, as discussed above,

720 ILCS 5/29A-1 and 720 ILCS 5/29A-2 do not distinguish between public and

private employees. If Illinois legislators had intended to limit the commercial bribery

statutes to private employees, it would have included limiting language, 29 as it did in

other commercial bribery statutes applicable only to certain types of employees. E.g.,

720 ILCS 5/17-10.6(b)(2) (criminalizing commercial bribery by “[a]n employee, agent,

or fiduciary of a financial institution” (emphasis added)).

       The cases Cui cites are distinguishable. R. 89 at 20. Com. v. Benoit, 196 N.E.2d

228, 230 (1964), addressed public official defendants’ arguments that they were

entitled to immunity under Massachusetts’ commercial bribery statute as witnesses

who had testified before the Massachusetts Crime Commission. The Supreme

Judicial Court of Massachusetts held that a governmental bribery statute, rather




29Other state legislatures have specified, in the statutory text, that their commercial bribery
statutes apply only to “private” actors. See, e.g., La. Stat. Ann. § 14:73; Miss. Code § 97-9-10;
Vt. Stat. Ann. tit. 13, § 1108.

                                               84
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 102 of 227 PageID #:1702




than the commercial bribery statute, applied and that the defendants were therefore

not entitled to immunity. Id. And People v. Seligman, 35 A.D.2d 591, 593, (1970), aff’d

as modified, 270 N.E.2d 721 (1971), addressed a former New York statute that

“relate[d] only to ‘commercial fraud’ committed by employees of a Private business.”

      Cui cites two canons of statutory interpretation, neither of which apply. He

argues that a specific statute controls over a more general one, and that ambiguous

statutes should be interpreted in favor of lenity. But a court may only resort to these

canons of construction if a statute is ambiguous or conflicts with another statute. See

People v. Perry, 864 N.E.2d 196, 209 (Ill. 2007) (“[A] court will not engage in statutory

construction if the statutory language is unambiguous.”); Newland v. Budget Rent-A-

Car Sys., Inc., 744 N.E.2d 902, 906 (Ill. App. Ct. 2001) (“Defendants correctly note

that specific statutory provisions usually prevail over general provisions. However,

courts only resort to this device when the two provisions conflict.” (citations omitted)).

Where the statute’s plain language is clear—as it is here—the court may not resort

to other aids of construction. See, e.g., Henrich v. Libertyville High Sch.,

712 N.E.2d 298, 304 (Ill. 1998), as modified on denial of reh’g (June 1, 1999) (declining

to apply the specific-governs-the-general canon, because “we can ascertain the

legislative intent from the plain language of section 3–108(a) and can give it effect

without resorting to other aids for construction”). Here, the commercial bribery

statute’s plain language permits a prosecution for bribery of a public official.




                                           85
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 103 of 227 PageID #:1703




             b. The City of Chicago did not consent to Burke’s acceptance
                of a bribe in the form of legal fees from Cui.

      Cui argues that Counts 13 through 15 fail to allege facts constituting a

violation of the commercial bribery statutes because the City of Chicago, Burke’s

employer and principal, purposely consented to Burke receiving compensation for

private employment. This is factually and legally inaccurate. While it allowed Burke

to practice law unrelated to his official responsibilities as an Alderman, the City of

Chicago absolutely did not consent to Burke accepting a bribe from Cui in the form of

legal fees for Burke’s private law firm.

      This is confirmed by the case law governing consent for commercial bribery

purposes. Commercial bribery requires a lack of consent from the employer. There

can be no consent from the employer, however, if the employer is not fully informed

by the employee, including the fact and purpose of payments received. See JSG

Trading Corp. v. U.S. Dep’t of Agric., 176 F.3d 536, 542-43 (D.C. Cir. 1999) (noting

that commercial bribery statutes, including in Illinois, typically require a finding of

secrecy); Louis Altman & Malla Pollack, 3 Callmann on Unfair Comp., Tr. & Mono.

§ 12:1 (4th Ed.) (“Commercial bribery may be defined as the offer of consideration to

another’s employee or agent in the expectation that the offeree will, without fully

informing his principal, be sufficiently influenced by the offer to favor the offeror.”

(emphasis added)). This is consistent with the law of agency, which permits an agent

to breach his duty of loyalty to the principal, but only if “the agent (i) acts in good

faith, (ii) discloses all material facts that the agent knows, has reason to know, or



                                           86
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 104 of 227 PageID #:1704




should know would reasonably affect the principal’s judgment unless the principal

has manifested that such facts are already known by the principal or that the

principal does not wish to know them, and (iii) otherwise deals fairly with the

principal; and (b) the principal’s consent concerns either a specific act or transaction,

or acts or transactions of a specified type that could reasonably be expected to occur

in the ordinary course of the agency relationship.” Restatement (Third) Of Agency

§ 8.06 (2006); accord Restatement (Second) of Agency § 390 (1958).

      Here, as alleged in the superseding indictment, none of those requirements are

met. Neither Cui nor Burke disclosed that Cui hired Burke’s law firm in order to get

a financial benefit in his dealings with the City. Thus, the lack-of-consent element

should be easily satisfied. Cf. Bellis, 484 Pa. at 492-93 (rejecting defendant’s

argument that he did not commit commercial bribery because his representation of

private parties before city departments did not interfere with his official duties as a

city councilman, because defendant breached his duty of undivided loyalty to the city

in soliciting and receiving money from third parties in return for acting on their

behalf in city affairs). In fact, the City of Chicago has affirmatively demonstrated

that it would not consent to Burke’s receipt of payment under these circumstances

because the ethical rules governing the conduct of City employees preclude Burke

from taking action on matters involving a person with whom Burke had a financial

interest distinguishable from the general public.




                                           87
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 105 of 227 PageID #:1705




VI.        Burke’s Motion to Dismiss and Strike the State Bribery, Commercial
           Bribery and Official Misconduct Charges (R. 106, 107) Should Be
           Denied.

           In addition to arguing that § 666 is constitutionally infirm, Burke also argues

that every single state bribery statute, which form the predicate RICO acts and the

“unlawful activity” promoted for purposes of the Travel Act charges, is

unconstitutional as well. In other words, Burke takes the radical position that there

is not a single bribery statute, federal or state, that passes constitutional muster. 30

As discussed below, the argument is obviously wrong.

      A.      Applicable Law

           Where First Amendment rights are potentially implicated (as Burke alleges),

a defendant may make a facial challenge to a statute but must prove that the statute

“substantially” criminalizes or suppresses protected speech in comparison to its

plainly legitimate sweep. Bell v. Keating, 697 F.3d 445, 452-53 (7th Cir. 2012)

(quoting New York v. Ferber, 458 U.S. 747, 769 (1982) (quoting Broadrick v.

Oklahoma, 413 U.S. 601, 613 (1973)); United States v. Williams, 553 U.S. 285, 292-

93 (2008)). In its analysis, the Court should take into account whether the scope of

the statute has been limited by case law. Id. at 456.

           Outside of the First Amendment context, void-for-vagueness challenges are

governed by the due process clause in the Fifth Amendment, which requires that a

penal statute define a criminal defense so that ordinary people can understand what




30   Andrews moves to adopt this motion. R. 122.

                                              88
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 106 of 227 PageID #:1706




conduct is prohibited, and in a manner that does not encourage arbitrary

enforcement. Kolender, 461 U.S. at 357. This does not require perfect clarity and

precise guidance but does require a sufficiently definite warning as to the proscribed

conduct when measured by common understanding and practices. Jordan v.

DeGeorge, 341 U.S. 223, 231 (1951) (citations omitted). While Burke’s First

Amendment challenge is properly viewed as a facial challenge to the statute, his more

general due process challenge should be analyzed as an as-applied challenge. United

States v. Plummer, 581 F.3d 484, 488 (7th Cir. 2009); see also United States v. Cook,

970 F.3d 866, 876 (7th Cir. 2020). In other words, while a statute may not be clear in

every application, so long as the statutory terms are clear in their application to the

party before the court, a “vagueness challenge must fail.” Holder v. Humanitarian

Law Project, 561 U.S. 1, 21-23 (2010) (rejecting vagueness challenge because

although “material-support statute potentially implicates speech, the statutory terms

are not vague as applied to plaintiffs” (citations omitted)). Accord Expressions Hair

Design v. Scheiderman, 137 S. Ct. 1144, 1151 (2017).

   B.        Analysis

        1.     Burke’s First Amendment Challenge to the State Statutes Is
               Without Merit.

        None of the state law bribery predicates—720 ILCS 5/33-1(e), 720 ILCS 5/29A-

2, and 720 ILCS 5/55-3(a)(4)—are constitutionally overbroad under the First




                                          89
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 107 of 227 PageID #:1707




Amendment. 31 Each one of these state statutes legitimately criminalizes bribery.

Preventing corruption and preserving citizens’ confidence in government are

“interests of the highest importance,” First Nat. Bank of Boston v. Bellotti, 435 U.S.

765, 788-89 (1978) (citations omitted), and measures calculated to prevent bribery

plainly accomplish this goal. Here, each of the statutes is designed to target

corruption by criminalizing efforts to provide things of value as a means of obtaining

improper and unlawful influence over individuals in positions of trust.

       None of the challenged statutes has the effect of substantially criminalizing

protected speech, such as legitimate campaign contributions. Acts of bribery—like

other crimes that might be accomplished through speech—are not protected speech.

See Chaplinsky v. New Hampshire, 315 U.S. 568, 572 (1942) (“There are certain well-

defined and narrowly limited classes of speech, the prevention and punishment of

which have never been thought to raise any Constitutional problem.”); United States

v. Ferriero, 866 F.3d 107, 125 (3d Cir. 2017) (state bribery statute that punishes

corrupt agreements does not criminalize legitimate First Amendment activity);

United States v. Marchetti, 466 F.2d 1309, 1314 (4th Cir. 1972) (“Threats and bribes

are not protected simply because they are written and spoken; extortion is a crime

although it is verbal.”).

       By their plain text, the statutes in question clearly distinguish between

criminal conduct (which is not protected speech) and permissible conduct (which can


31 There are references to other provisions in the superseding indictment, which are not
discussed herein owing to the focus of the instant motion on the provisions identified here.

                                            90
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 108 of 227 PageID #:1708




include protected speech). For example, § 33-1(e) requires that the property or

personal advantage provided be given to “improperly influence” the performance of a

public officer. Use of the term “improperly” to describe the nature of the influence is

synonymous with wrongful influence, 32 requiring that an intention of wrongdoing

accompany the tender of property and providing fair notice. See United States v.

United States Gypsum Co., 438 U.S. 422, 445 (1978) (to meet the statute’s mens rea

requirement, a defendant must consciously behave in a way the law prohibits, “and

such conduct is a fitting object of criminal punishment”).

       Addressing analogous federal statutes, courts have held that this type of

scienter requirement protects a statute against impermissible infringement of

protected speech. For example, in United States v. Thompson, 76 F.3d 442 (2d Cir.

1996), the Second Circuit considered whether an obstruction of justice statute that

punished “corruptly persuad[ing] another person . . . with intent to influence . . . the

testimony of any person in an official proceeding,” 18 U.S.C. § 1512(b), was overbroad.

Concluding the statute was not overbroad, the Second Circuit explained that the use

of the term “corruptly” as a scienter requirement (which it interpreted to mean

“motivated by an improper purpose”) meant that the statute was “clearly limited to




32 In fact, the legislative history reflects that the initial draft of the statute included the words
“unlawfully influence,” and the language was changed to “improperly influence,” on the
understanding that there was no substantive change intended. See Ill. Senate, 84th General
Assembly, June 27, 1985 Tr., available at https://www.ilga.gov/senate/transcripts/strans84/
ST062785.pdf at 43 (“The House Committee on Judiciary felt the necessity to change our
language and to insert the words ‘improperly influence’ for the words ‘unlawfully influence.’
I don’t think it’s any substantive change. To me it appears as though it’s a technical change.”).

                                                 91
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 109 of 227 PageID #:1709




. . . constitutionally unprotected and purportedly illicit activity.” 76 F.3d at 452.

Likewise, in United States v. Shotts, 145 F.3d 1289, 1301 (11th Cir. 1998), the

Eleventh Circuit held that, “[b]y prohibiting only that persuasion which has an

improper purpose,” § 1512(b) “does not impermissibly limit protected speech.” The

same “corruptly” requirement is found in 18 U.S.C. § 666, which, as discussed above,

functions to distinguish between bribes and protected speech.

      Burke claims that the state bribery statute is overbroad because it may

criminalize innocent conduct, such as campaign contributions, or a token lunch

provided in connection with a speech. R. 107 at 13-15. This argument fails to account

for the scienter requirement, which requires an effort to “improperly influence” the

act of a public official and therefore removes from threat of prosecution such things

as campaign contributions and token lunches. United States Gypsum Co., 438 U.S. at

445. In addition, the Illinois state courts have made clear that legitimate campaign

contributions (which are protected speech, if authorized by law) are not within the

ambit of the state bribery statute. See People v. Brandstetter, 430 N.E.2d 731, 736

(Ill. App. 1982) (rejecting claim that section (a) of same statute was overbroad in part

on ground that “it is also clear that other public officials are ‘authorized by law’ to

receive campaign contributions from those who might seek to influence the

candidate’s performance as long as no promise for or performance of a specific official

act is given in exchange”).

      The scope of both the commercial bribe receiving statute and the official

misconduct statute is similarly limited. The commercial bribe receiving statute only

                                          92
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 110 of 227 PageID #:1710




covers those benefits received without the consent of the principal or employee. This

standard is given meaning by other laws and rules governing the conduct of City

employees; for example, ethical rules govern the conduct of City officials and

employees, including by prohibiting an elected official from making contact with any

other city official or employee on a matter involving a person with whom the elected

official reasonably expects to derive income or compensation from in the following

twelve months. By the same token, the official misconduct statute only prohibits

soliciting a fee or reward that is “not authorized by law,” 720 ILCS 5/33-3(a)(4), a

limitation that plainly excludes legitimate campaign contributions. Brandstetter, 430

N.E.2d at 736.

      Burke suggests there is some novelty in applying the commercial bribery

statute in this context, because the statute requires a defendant to receive a benefit

“without consent of his employer or principal.” According to Burke, it is unclear to

him that, as a public official, he is an agent or employee of the City of Chicago or what

it means to act with consent. R. 107 at 25-26. Burke’s status and obligations are

factual matters for the government to establish at trial, not the grist of a motion to

dismiss. At trial, the government will establish that Burke is employed by the City of

Chicago, and that he acted as an agent of the City, and took steps in violation of his

employer’s rules governing his conduct.

      Burke argues that the Illinois commercial bribery statute is overbroad because

it encompasses not only bribery by public officials, but also the breach of duty by

individuals who work in the private sector. R. 107 at 21-23. But any potential

                                           93
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 111 of 227 PageID #:1711




overbreadth as applied to private actors does not implicate First Amendment rights.

Indeed, much of Burke’s argument about the application of the commercial bribery

statute has nothing to do with the First Amendment; instead it concerns a general

dissatisfaction with the government’s use of the commercial bribery statute as a

predicate for a violation of § 1952 (alongside several other felony predicates). While

Burke suggests that the charging of this misdemeanor offense as a § 1952 predicate

was a “clever sleight of hand” (R. 107 at 21), it is well-settled that this type of charge

was appropriate (as discussed above in response to Cui’s motion to dismiss), Perrin v.

United States, 444 U.S. 37, 41-49 (1979), 33 and that a misdemeanor offense under

state law is a suitable § 1952 predicate, Karigiannis, 430 F.2d at 150. 34

       Burke’s overbreadth challenge to the official misconduct statute is also

meritless. He argues that Illinois courts have broadly construed the phrase “official

capacity” and that the requirement that a public official solicit a payment “not

authorized by law” in his official capacity is not sufficient to cabin the statute because

it enables the government to argue that a campaign contribution was not authorized

by law when it served as a bribe. R. 107 at 36. This is a stretch. As noted earlier, the

Illinois courts have held that legitimate campaign contributions are outside the scope




33 Indeed, Perrin details at length Congress’s intention that the bribery predicate be given
broad application to capture many different forms of corruption. 444 U.S. at 45-50 (“[T]he
statute reflects a clear and deliberate intent on the part of Congress to alter the federal-state
balance in order to reinforce state law enforcement.”).
34 The cases Burke cites in support of his own motion establish this point. E.g., United States

v. Welch, 327 F.3d 1081, 1092 (3d Cir. 2003) (accomplishment of state offense is not
prerequisite to § 1952 prosecution).

                                               94
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 112 of 227 PageID #:1712




of the statute, whereas campaign contributions exchanged for specific official acts are

within the statute’s scope. Brandstetter, 430 N.E.2d at 736. This interpretation of

state law is in accord with the interpretation of analogous federal statutes.

McCormick v. United States, 500 U.S. 257, 271-72 (1991) (specific exchange of

campaign contribution for official action is criminal). There is no overbreadth problem

here: campaign contributions that serve as a bribe are not protected speech.

      Despite all this, Burke maintains that the Illinois state statutes referenced

above are all constitutionally infirm. As he sees it, the Supreme Court’s decision in

McDonnell effected a seismic change in the law that has rendered every single state

bribery statute unconstitutional. However, as is the case with a number of his other

motions, it is plain that Burke has exaggerated the significance of McDonnell. To

begin with, he does not identify a single case, state or federal, where a state bribery

statute has been found unconstitutional based on McDonnell—on either First

Amendment or vagueness grounds—in the nearly five years since the decision’s

issuance.

      In addition, as noted earlier, McDonnell was confined to deciding what

constituted an “official act” for purposes of the honest services fraud statute. It did

not purport to call into question wide swaths of state law and, in fact, specifically

declined to revisit its holding in Skilling upholding the statute against a vagueness

challenge. McDonnell, 136 S. Ct. at 2375. Read against this background, Burke’s

arguments about the ground-shaking changes wrought by McDonnell fall apart.




                                          95
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 113 of 227 PageID #:1713




      2.     The State Statutes Are Not Unconstitutionally Vague, Facially
             or As Applied to Burke.

      The state statutes also are not unconstitutionally vague in violation of the due

process clause. Each of the state statutes plainly defines the criminalized conduct, as

discussed above, and therefore on their face and as applied to Burke, provided fair

notice.

      In Skilling v. United States, 561 U.S. 358 (2010), the Supreme Court addressed

whether the honest services fraud statute, 18 U.S.C. § 1346, was unconstitutionally

vague, and held that it was not, including because it was “plain as a pikestaff” that

the provision, at its core, prohibited bribery and kickbacks. Id. at 412. The Supreme

Court emphasized that, even if the outermost boundaries of a statute are imprecise,

it will survive scrutiny if a defendant’s conduct falls squarely within the “hard core”

of the statute. Id. (quoting Broadrick v. Oklahoma, 413 U.S. 601, 608 (1973)); see also

McDonnell, 136 S. Ct. at 2375 (citing Skilling, 561 U.S. at 403 (seeking “to construe,

not condemn, Congress’ enactments”)).

      Consistent with the Supreme Court’s interpretation of § 1346 in Skilling, the

Illinois bribery statutes provided fair notice to Burke of the conduct prohibited. As in

Skilling, at their core, the pertinent state statutes target the crime of bribery and,

much like § 666, which has withstood repeated vagueness challenges, they speak in

terms of an improper or unlawful effort to influence the actions of a public official by

means of the solicitation or offer of property, benefit, fee or reward. See, e.g, Wright

v. City of Danville, 675 N.E.2d 110, 118 (Ill. 1996) (“the essence of a violation of the



                                          96
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 114 of 227 PageID #:1714




[official misconduct] statute ‘is that a public official has attempted to personally

enrich himself or another by an act exceeding his ‘lawful authority’ as a public

servant” (citation omitted)). Because it is “plain as a pikestaff” that illegal bribery is

the central focus of these statutes, there is no question that Burke was on fair notice

of what they proscribed. Skilling, 561 U.S. at 412 (quoting Williams v. United States,

341 U.S. 97, 101 (1951)).

      Nor do the statutes pose a risk of arbitrary enforcement. Opinions of state and

federal courts define with specificity the conduct prohibited by the state statutes. See,

e.g., United States v. Hogan, 886 F.2d 1497, 1502-04 (7th Cir. 1989) (construing

Illinois bribery statute); United States v. Genova, 167 F. Supp. 2d 1021, 1039-40 (N.D.

Ill. 2001) (discussing scope of official misconduct statute). Moreover, the Illinois

bribery statute was first enacted in 1961, and the amendment to section (e) became

effective in 1985. In the intervening 36 years, there has been no indication that the

statute has been arbitrarily enforced. The same holds true of the commercial bribery

and official misconduct statutes.

      Burke complains at length that the government did not charge him with honest

services fraud, in violation of 18 U.S.C. § 1346. As he sees it, this was a decision made

to skirt the Supreme Court’s decision in McDonnell. The government routinely has

brought RICO cases based on the violation of state bribery statutes when appropriate

under the particular facts of a case. See, e.g., United States v. Murphy, 768 F.2d 1518,

1531 (7th Cir. 1985) (discussing indictment from Operation Greylord that contained

RICO charge alleging defendant committed 13 identified violations of Illinois bribery

                                           97
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 115 of 227 PageID #:1715




statute); Genova, 167 F.Supp.2d at 1041-42 (discussing RICO charge based in part on

violation of Illinois state bribery law).       Moreover, as the Court is aware, the

racketeering charge in this case includes allegations of extortion as well as bribery.

It would not have been possible to bring a single charge encapsulating the full breadth

of Burke’s criminal conduct under the honest services fraud statute.

      Finally, an examination of the state statutes as applied to Burke makes clear

he has no legitimate vagueness claim. Humanitarian Law Project, 561 U.S. at 21-23;

Scheiderman, 137 S. Ct. at 1151. Here, Burke (a) sought to solicit Company A as a

tax client in return for taking action benefitting the Post Office project on a variety

of matters, including approvals from Amtrak, the Chicago Water Department, a Class

L designation, and tax increment financing; (b) sought to solicit Company B as a tax

client in return for approving and expediting their permits; and (c) received business

for his law firm from Charles Cui, knowing it was intended to influence him and

others in connection with the issuance of a permit for a pole sign. Whatever the outer

contours of the Illinois bribery statutes may be, it is plain that Burke’s efforts to

solicit, obtain, and receive private benefits in exchange for his action on these matters

as alleged in the superseding indictment constituted bribery.

      Burke’s remaining vagueness arguments as to each statute are unconvincing.

He argues that the state bribery statute is vague because it encompasses the receipt

of both property and “personal advantage” and does not use the exact same definition

for “official acts” as provided by the Supreme Court in McDonnell, instead referencing

“any act related to the employment or function of any public officer.” R. 107 at 18. He

                                           98
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 116 of 227 PageID #:1716




also makes the immodest suggestion that a limiting construction should be applied

to the state bribery statutes so that they reach the exact same conduct the Supreme

Court identified in McDonnell. Id. at 38-39. A statute is not vague merely because it

is not delimited along the exact same lines as another. 35

       Consistent with principles of federalism (a key factor motivating the Supreme

Court’s decision in McDonnell), the State of Illinois has the “prerogative to regulate

the permissible scope of interactions between state officials and their constituents,”

McDonnell, 136 S. Ct. at 2373, and can determine the scope of its own laws. It need

not track identically the language later used by the Supreme Court. Here, in fact, the

Illinois state bribery statute is narrower than the honest services fraud statute

considered in McDonnell, including because it requires a defendant to seek to

improperly influence a public official, a phrase synonymous with corrupt or unlawful

influence. Ferriero, 866 F.3d at 125 (state bribery statute that punishes corrupt

agreements is not unconstitutionally vague). No further limitations are necessary to

resolve Burke’s overbreadth and vagueness claims. 36




35 Unsurprisingly, other courts have refused to apply McDonnell to invalidate other bribery
statutes. United States v. Ferriero, 866 F.3d 107, 127-28 (3d Cir. 2017) (declining to extend
McDonnell to state bribery statute); Ng Lap Seng, 934 F.3d at 134 (where text of some other
bribery statute differs meaningfully from by § 201, “McDonnell’s ‘official act’ standard does
not pertain”).
36 Of course, this Court will provide the jury with appropriate legal instructions that will

guide its consideration, and ensure that the jury makes the appropriate findings of fact in
light of the scope of the state bribery statutes as interpreted by the state and federal courts.
The jury instructions are not ripe for decision; even if they were, defendant’s suggestion that
there is a McDonnell one-size-fits-all meaning of every bribery statute in the country is
obviously wrong, for the reasons already discussed.

                                              99
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 117 of 227 PageID #:1717




       Burke’s vagueness arguments fare no better with respect to the commercial

bribery statute. He makes no attempt to explain how the commercial bribery statute

does not reach the precise conduct charged in the superseding indictment. While

Burke raises the specter of the statute being applied to public officials engaging in

the “most prosaic interactions” (R. 107 at 28), the superseding indictment charges

him with trying to exchange his support on various matters that came before him and

Alderman A in their capacity as Aldermen (such as the support of legislation and

required permits) in return for the payment of legal fees to his private law firm.

       Burke also argues that because the commercial bribery statute reaches

defendant’s conduct as it relates to the affairs of his employer, it is vague. However,

as noted earlier, the statute requires a defendant to take action concerning the affairs

of his employer (1) without the consent of his employer and (2) in return for a personal

benefit. These limiting features of the statute make it clear that if a defendant takes

action on matters in his capacity as an Alderman in return for benefits he is forbidden

to receive, it will give rise to liability. Read as a whole in this manner, the statute

gives fair notice of what conduct is prohibited. Indeed, many of the cases cited by

Burke rejected claims that commercial bribery statutes are unconstitutionally vague.

R. 107 at 30-31. 37




37Burke suggests that, since public officials are not routinely charged under commercial
bribery statutes, the statute is vague. R. 107 at 29-30. As Burke concedes, and as discussed
above, there are multiple decisions (some decades old) finding it appropriate to charge a
public official under commercial bribery statutes. Cf. Bellis, 399 A.2d 397.

                                           100
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 118 of 227 PageID #:1718
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 119 of 227 PageID #:1719




     A.        There Was Probable Cause Supporting the Applications to
               Intercept Wire Communications.

          1.     Background

          Authorization for Interceptions

          On May 1, 2017, Chief Judge Ruben Castillo authorized the interception of

wire communications over six telephones located within Burke’s Aldermanic office at

City Hall (the “office telephones”). After the government began intercepting calls over

the office telephones, the government advised the Chief Judge in a special report that

it was experiencing technical difficulties in conducting interceptions: Pen register

information for the Target Phones reflected that there were numerous calls being

made to and from the Target Phones that were not being intercepted. Special Report

dated May 4, 2017. The government filed an amended application and affidavit on

May 5, 2017, seeking to conduct interceptions over extension lines associated with

the office telephones to ensure it could effectively intercept calls. R. 100-B. 39

          On May 12, 2017, the government sought to conduct interceptions over Burke’s

cellular telephone (identified as “Target Phone 9” in the government’s filings), and

explained that intercepting Burke’s cellular telephone was necessary because




39Burke filed the amended affidavit under seal as Exhibit B to his motion to suppress. The
amended affidavit is cited as “R. 100-B.”

                                           102
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 120 of 227 PageID #:1720
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 121 of 227 PageID #:1721
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 122 of 227 PageID #:1722




project”). Owing to the size and scope of this project, the affiant explained that it

would likely require additional approvals from the City and assistance from City

officials as the project progressed. R. 100-C ¶ 25-26.

       In addition to being an Alderman, Burke operated his own law firm, Klafter &

Burke, which specialized in contesting tax assessments made on real property.

R. 100-C ¶ 24. In recorded conversations, Burke asked               to help him obtain

business for his law firm from developers, including from                   The affiant

explained that Burke initially contacted             asking         to help a company,

                         obtain business in connection with the Post Office project. Id.

¶ 28. After      told Burke that he would be willing to get                an interview

with the general contractor on the Post Office project, noting that          and his son

“understood that it’s important that they look at a process that’s acceptable to me to

recommend to his contractors,” Burke immediately suggested that             recommend

        hire Burke’s own law firm and suggested paying                a fee for securing

        as a client for the firm. Id. ¶ 29. The affiant explained that the Post Office

project was located in          ward; that Burke, as a seasoned Alderman, was aware

that Aldermen exert substantial influence over any development project located in

their wards; and that it was reasonable to believe that Burke was aware that

would have difficulty rejecting a request from           to steer work to Burke, because

        would need to maintain              support for the project and might need his

assistance in the future. Id. ¶ 29 n.5. After this meeting, Burke called an individual

from             and told him/her to call         about getting work on the Post Office

                                            105
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 123 of 227 PageID #:1723




project; Burke told this individual that         was a “main player in this whole, ah

process.” Id. ¶ 31.

       At the FBI’s direction,        arranged a meeting between Burke and

so that Burke could make a “pitch” for legal work for his firm. R. 100-C ¶ 32-33. This

pitch was held on City property—inside                   Aldermanic office—in clear

prohibition of City rules barring individuals from conducting private commercial

business at City Hall. Id. ¶ 34. During this meeting, Burke freely mixed his pitch for

tax work with a discussion of the official assistance needed by            including by

assuring              that he could be helpful in resolving the development’s ongoing

problems with respect to Amtrak, owing to Burke’s connections with Amtrak officials,

including a Presidentially-appointed Amtrak board member. Id. ¶ 35.                 told

Burke that he would reach out to him if needed, and Burke advised him that

“Chicago’s a very small town” and that “between           [       and I, there aren’t too

many people around town that we don’t know.” Id. After the meeting,          told Burke

that          needed Amtrak to be more cooperative, and that Amtrak wanted to

charge           $5,000 “every time they go down,” a reference to the fee Amtrak

charged for access to the space under the Post Office. Id. ¶¶ 36-42. Burke urged

to recruit other developers as clients for Burke’s law firm, in return for a portion of




                                           106
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 124 of 227 PageID #:1724




the legal fees generated from the work, which the affiant explained was unlawful

under the rules of ethics governing attorneys. 42 Id. ¶ 36 & n.12, 37.

        Conversations recorded by            as summarized by the affiant, also revealed

that Burke was willing to take official action in an aldermanic capacity in order to

ensure his private law firm got tax work, and that he also agreed that                  would

use his official position as an Alderman to secure business for Burke’s law firm. For

example, on November 7, 2016,               told Burke that           believed he could get

          to hire Burke’s law firm by reminding                that            needed

help with getting additional approvals for the Post Office project: “I’m gonna remind

him [           again, ‘cause he needs a lot of help, a lot of approvals, that I think

carefully I can get him to go with you.” R. 100-C ¶ 38. In response to this plainly

extortionate plan to secure business for Burke’s law firm (and an illegal fee to

Burke simply said, “Good.” Id. Burke then suggested ways to conceal any payment to

        by routing it through another lawyer and added that he was a believer in

“making money” and sharing the wealth. Id.

        As another example, on December 12, 2016,              told Burke that it appeared

that          was going to use another law firm but that              was still experiencing

problems with Amtrak and would “need permits and stuff . . . .” R. 100-C ¶ 42.




42While Burke is correct that it is not a federal crime to violate the rules of ethical conduct
governing attorneys (R. 100 at 44-45), this arrangement demonstrates Burke’s consciousness
of guilt. Not only was Burke willing to enter into an unlawful payment arrangement with
     that entailed a kickback, he also offered to conceal the payments by using a third party.
See R. 100-C ¶ 38.

                                             107
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 125 of 227 PageID #:1725




told Burke that it would “make the deal for him” (meaning, result in tax work) if

Burke intervened with Amtrak on                 behalf, which Burke agreed to do. Id.

       reiterated later that day that       “seems to understand it and as long as we

help him, and, with the necessary permits, which I think I’ll follow up [o]n, and then

if you can follow up with the Amtrak, then I think he understands he’ll use your firm.”

Id. Burke—after once again having been informed that there would be an illegal

trade of assistance with City permits and with Amtrak in return for the award of

legal work to Burke’s firm—said, “Okay, great.” Id. Thereafter, Burke proposed that

he negotiate directly with “the Amtrak bureaucrats” to resolve               problems.

Id. ¶ 44.

        Several days later, Burke advised        that he had met with an individual

that                                                 ,             had gathered more

information about the Post Office project’s problems with Amtrak, which included

gaining access to Amtrak space underneath the Post Office to perform construction

work; and believed         could be “worked with.” R. 100-C ¶ 46. Burke explained that

he would be able to extract concessions from Amtrak but had not been hired by

            so his role was limited to getting background information on the problem.

Id. Making his intentions clear, Burke explained, “[W]ell, you know as well as I do,

Jews are Jews and they’ll deal with Jews to the exclusion of everybody else unless . . .

unless there’s a reason for them to use a Christian.” The affiant interpreted this

distasteful comment to mean that Burke believed he would only be hired to perform




                                          108
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 126 of 227 PageID #:1726




tax work by           if he was able to take favorable action for          in his capacity

as an Alderman. Id.

        Several weeks later, after        asked if Burke was going to have a discussion

with        or               (an Amtrak Board member) on the Amtrak matter, Burke

told       he would not assist            with Amtrak unless he received tax work from

          “[I]f we’re not signed up, I’m not gonna do any lifting for this guy.” R. 100-C

¶ 48.       told Burke later in the conversation that               company had a “lot of

other stuff they’re gonna need in the future, I don’t think that the historical landmark

issue has been resolved yet either,” to which Burke responded, “the cash register has

not rung yet”—again tying assistance on City business to private gain. Id.

        The affiant provided yet another example of Burke’s willingness to trade

official action for tax work. In March 2017,          told Burke that        needed water

access for the Post Office project, which would require the approval of the City’s water

commissioner,                        R. 100-C ¶ 53.        told Burke that “if we can take

care of the water commissioner, we should be able to get the tax work and maybe get

my consulting from you.” Id. Again, when confronted with a specific exchange of

official action—namely, getting the water commissioner to grant an accommodation

to the Post Office project, in return for a private benefit—Burke said, “Good. Let me

take a look at it.” Id. 43 Burke instructed         to send him information concerning the




43    reiterated in a subsequent conversation that Burke and he would “seal the deal,”
meaning receive tax business from           if they could resolve the water access issue in
        favor. Id. ¶ 55. Burke responded, “Alright. We’re on it.” Id.

                                              109
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 127 of 227 PageID #:1727




water problems to his private email account, instead of his City email account. Id.

      was subsequently advised by                that               (the former water

commissioner, whom Burke had previously suggested enlisting due to his expertise)

and Burke wanted to meet with              to discuss the aforementioned water issue.

Id. ¶¶ 55, 57. This planned meeting was abandoned after the Chicago Tribune ran a

story, dated March 21, 2017, that reported possible ethical violations in connection

with the Post Office project and efforts made to help the project “getting access to

Amtrak-controlled space beneath the building and lower fees from the rail agency.”

Id. ¶ 59. Burke explained that he and           should not meet with          because

Burke was “nervous” about the water commissioner and referenced the Chicago

Tribune article, which the affiant explained to mean that Burke was afraid that

            could not be trusted to be discrete about Burke’s planned intervention on

behalf of           Id. Nonetheless,     was able to confirm with          that Burke,

through             had asked           what he could do to resolve the Post Office’s

water problems. Id. ¶ 61.

      The affidavit explained that Burke had used his cellular telephone (and office

telephones) in connection with the offenses under investigation; for example, Burke

had many of the recorded conversations with             on his cellular telephone, and

phone records reflected the Burke had been in recent contact with individuals

associated with the Post Office project’s water problems, including           who had

been directed by Burke to act as his intermediary to help solve the problems facing

the Post Office project. R. 100-C ¶ 67. The affiant also explained that the FBI planned

                                          110
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 128 of 227 PageID #:1728




to instruct        to have additional conversations with Burke about             issues,

including one in which         would ask Burke to follow up with            about those

issues. Id. ¶ 68. Moreover, the affiant explained that, in light of the Chicago Tribune

exposé, Burke was conscious that his activities were unlawful and that he would seek

to exert his influence indirectly, including over the telephone. Id.

      In light of the recorded conversations with               and the other evidence

summarized above, the affiant pointed to no less than 23 separate grounds to support

the conclusion that there was probable cause to believe Burke (1) had participated in

the attempted extortion of           in violation of 18 U.S.C. § 1951, in that Burke had

sought to obtain           business through “Alderman            knowing that Alderman

      is a ‘main player’ with respect to the Post Office project and any future City

approvals needed for the Post Office project,” which Burke knew were “tied to the

award of business to [Burke’s] firm;” (2) had participated in a scheme to defraud the

citizens of Chicago of their right to his and         honest services and attempted to

do so, in violation of 18 U.S.C. §§ 1343, 1346 & 1349, in that Burke had planned to

take action in his capacity as a public official and believed that     would take action

in his capacity as a public official, to benefit the Post Office project for the specific

purpose of ensuring that his private law firm received business; and (3) had used a

facility of interstate commerce to promote and facilitate unlawful activity, in violation

of 18 U.S.C. § 1952, in that Burke used his private email account to facilitate efforts

to obtain accommodations from the water commissioner, with the understanding that

he would receive business for his law firm in return. R. 100-C ¶ 65.

                                           111
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 129 of 227 PageID #:1729




      2.     Applicable Law

      The Fourth Amendment provides that a warrant, including for electronic

surveillance, shall issue upon a showing of probable cause—that is, “sufficient

evidence to induce a reasonably prudent person to believe that a search will uncover

evidence of a crime.” United States v. Searcy, 664 F.3d 1119, 1122 (7th Cir. 2001)

(citing Illinois v. Gates, 462 U.S. 213, 238 (1983)). Probable cause involves a common-

sense view of the everyday realities of life, Brinegar v. United States, 338 U.S. 160,

175 (1949), and requires only a “fair probability” that evidence of a crime will be found

in a particular place. Gates, 462 U.S. at 238-39. Even if there is a possibly innocent

explanation for the conduct under investigation, as long as there is a reasonable

probability that there is criminal activity afoot, the probable-cause standard is met.

See, e.g., United States v. Malin, 908 F.2d 163, 166 (7th Cir. 1990) (citations omitted).

      The conclusion of the judge issuing the search warrant is entitled to “great

deference.” United States v. Leon, 468 U.S. 897, 914 (1984). Courts do not “undertake

a piecemeal dismemberment of the various paragraphs of the affidavit without

attention to its force as a whole,” United States v. Leisure, 844 F.2d 1347, 1354 (8th

Cir. 1988), and in reviewing the issuing court’s decision, even doubtful cases should

be resolved in favor of upholding the warrant. United States v. Pless, 982 F.2d 1118,

1124 (7th Cir. 1992); United States v. Griffin, 827 F.2d 1108, 1111 (7th Cir. 1987).

      3.     The Affidavit Clearly Established Probable Cause.

      The government clearly established probable cause to conduct wire

interceptions. In the recordings made by Alderman          summarized in the affidavit

                                          112
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 130 of 227 PageID #:1730




submitted in support of the authority to intercept Burke’s communications, Burke

engaged in attempted extortion, honest services fraud, and promoted bribery.

       Specifically, when he asked            to solicit legal business for his firm from

         Burke was fully aware that Alderman             had powerful influence over the

Post Office project by virtue of its location in        ward and        role as Chairman

of the Zoning Committee. Indeed,                   specifically told Burke that

understood it was important to follow a process acceptable to         in connection with

the project, and Burke specifically urged              to bring this pressure to bear on

         Then, during a pitch for             legal business at Alderman          office at

City Hall—using the trappings of Alderman                  office as a means to extract

business—Burke led              to believe that he could use his own influence as a public

official and cause a Presidentially-appointed member of Amtrak’s board to resolve

          outstanding problems with the Post Office project.

       During the same timeframe,            repeatedly told Burke that       planned to

solicit work for Burke’s law firm from              by emphasizing what Burke and

could do for         in an official capacity; in response, Burke approved the tactic and

offered a portion of the legal fees to        For example, on November 7, 2016, Burke

answered “Good,” when told by             that        planned to remind           that he

needed “a lot of [City] approvals” for the Post Office project. R. 100-C ¶ 38. Burke

similarly thought it was “great” on December 12, 2016, when                told him that

        understood that “as long as we help him, and with the necessary permits . . .

and then if you can follow up with Amtrak, then I think he understands he’ll use your

                                            113
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 131 of 227 PageID #:1731
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 132 of 227 PageID #:1732




or planned to take official action in exchange for legal work for his firm. R. 100 at 29-

46. This argument is without merit.

                     a. There Was Probable Cause For Subject Offenses Other
                        Than Honest Services Fraud.

      As a threshold matter, there were numerous subject offenses, other than

honest services fraud, that did not require the government to prove that Burke

intended or planned to take official action. For example, attempted extortion, in

violation of 18 U.S.C. § 1951, includes extortion accomplished through the wrongful

use of actual and threatened fear of economic harm. See United States v. Davis, 890

F.2d 1373, 1378 (7th Cir. 1989). The evidence set forth in the affidavit established

probable cause to believe Burke committed this offense: In recorded conversations,

Burke tried to get       to steer business to him, knowing            was dependent on

      official support for the project; assented to        telling         that

needed to give tax work to Burke in order to get the necessary approvals, permits,

and assistance with the Post Office project; and proposed rewarding                   for

threatening the economic viability of the project to ensure          gave him business.

These facts created a fair probability that Burke engaged in attempted extortion by




                                          115
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 133 of 227 PageID #:1733




wrongful using the fear of economic harm, which does not require the government to

prove he engaged in an official act. 45

       The evidence summarized in the affidavit also established probable cause to

believe that Burke engaged in attempted extortion under color of official right, which

also did not require Burke to take official action. See, e.g., United States v. Carter,

530 F.3d 565, 574 (7th Cir. 2008) (“[T]he Hobbs Act’s application is not dependent

upon the success of the public official in carrying out his promised acts.”); United

States v. Nedza, 880 F.2d 896, 902 (7th Cir. 1989) (stating that “de jure ability to

perform the promised acts is not required”). As the affiant explained, the evidence

demonstrated that Burke was using                with       acting in an official capacity—

to generate business for his law firm. In other words, Burke agreed to leverage

official powers in return for splitting legal fees with               which Burke fails to

address. And because the subject offense described in the affidavit was an attempt

crime, factual impossibility is not a defense, so it did not matter whether or not

was in a position to take official action or intended to do so, so long as Burke acted

with the intent to extort             under this premise. See United States v. Wrobel,




45 Burke does not address extortion through the wrongful use of fear of economic harm
because, he says, the affidavit is devoid of evidence of the wrongful use of fear. R. 100 at 21
n. 14. Burke overlooks the fact that “fear” includes fear of economic harm. The evidence
summarized in the affidavit establishes probable cause under both theories of extortion in
violation of § 1951: under color of official right and by attempting to obtain property using a
threat of official position or authority to cause economic harm. See, e.g., Davis, 890 F.2d at
1378 (“[T]he two forms of extortion proscribed by § 1951 are equally applicable to the conduct
of public officials who take unlawful advantages of ‘opportunities’ relating to their public
office.”).

                                             116
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 134 of 227 PageID #:1734




841 F.3d 450, 456 (7th Cir. 2016) (collecting cases establishing that factual

impossibility is not a defense to an attempt crime).

      Likewise, the evidence established Burke’s use of a facility of interstate

commerce to promote and facilitate unlawful activity, that is, Illinois bribery,

commercial bribery, and misconduct, in violation of 18 U.S.C. § 1952. This offense,

too, did not require Burke’s official action, as discussed above. The Illinois bribery

statute, 720 ILCS 5/33-1(d), punishes the receipt of property where the recipient

knows that the property was “tendered or promised with intent to cause the

individual to influence the performance of any act related to the employment or

function of a public officer.” It does not require that the public officer intend or agree

to take official action; it merely requires the recipient to be aware of the purpose with

which property is tendered. United States v. Isaacs, 493 F.2d 1124, 1145 (7th Cir.

1974). Likewise, Illinois commercial bribery does not require any “official action” by

a public official as an element of the offense. Moreover, § 1952 does not require the

government to prove the violation of state law—only that an interstate facility was

used to promote this unlawful activity. Baker, 227 F.3d at 961; Karigiannis, 430 F.2d

at 150. Since there was probable cause for these offenses, the Chief Judge properly




                                           117
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 135 of 227 PageID #:1735




granted the government’s application to conduct wire interceptions. The inquiry can

end there.

                     b. There Was Probable Cause to Support Honest Services
                        Fraud As A Subject Offense.

       The affidavit also established probable cause to conclude that Burke engaged

in honest services fraud. First, the affiant explained that Burke “participated in a

scheme to defraud the citizens of Chicago of their right to his and                  honest

services,” and attempted to do so, because not only did Burke plan to take action in

his capacity as a public official, but he believed “          [would] take action in his

capacity as a public official[ ] to benefit the Post Office project for the specific purpose

of ensuring that his private law firm receives business.” R. 100-C ¶ 65. In other

words, whether Burke engaged in or intended to engage in official action is not

dispositive; Burke believed that         would be acting in an official capacity.

       Second, Burke is simply incorrect that the affidavit did not establish a fair

probability that he personally intended or planned to take official action (as defined

in McDonnell) in exchange for work being awarded to his firm. The affidavit describes

in detail how Burke expressly linked his official assistance on issues related to the

Post Office project to private gain in the form of               hiring Burke’s law firm.

Burke’s anticipated official actions included assistance with city permits, getting the

water commissioner to grant an accommodation for the Post Office project, and

resolving problems with Amtrak representatives. And the bribe Burke intended to




                                            118
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 136 of 227 PageID #:1736




receive for his performance of official acts was the legal fees          company would

pay to Burke’s law firm.

                    c. The Affidavit Must Be Interpreted as a Whole, And In
                       Any Event Burke’s Individualized Challenges Are
                       Meritless.

      Burke spends 17 pages seeking to cast each and every aspect of his conduct in

an innocent light. This approach is flatly inconsistent with how courts are to make

assessments of probable cause; as noted earlier, judges must take a commonsense

view of the evidence presented, looking at it as a whole, rather than dismembering it

paragraph by paragraph. See Brinegar, 338 U.S. at 175; Leisure, 844 F.2d at 1354.

Even with a possibly innocent explanation, evidence that establishes a reasonable

probability that there is criminal activity afoot satisfies the probable cause standard.

See Malin, 908 F.2d at166. Here, the Chief Judge had ample reason to conclude that

there was a fair probability that Burke’s conduct was criminally motivated. Taking

the information in the affidavit together as a whole, there clearly is probable cause

that Burke intended to engage in honest services fraud, among other crimes.

      Even if the Court were to consider Burke’s individual challenges, they are

without merit. For example, Burke attempts to recast his meeting with              as an

innocent effort to gain            business, and his mention of his association with

           an Amtrak board member, as nothing more than an offer of a simple

introduction to a personal friend. R. 100 at 31-34. This censored summary of the

affidavit overlooks important facts. The meeting with             did not take place in a

void; it took place after Burke—who knew of the power Aldermen have over projects

                                           119
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 137 of 227 PageID #:1737




in their wards and knew that            was a “main player” who                would need to

rely upon for future official action in connection with the Post Office project—asked

      to steer legal business to his firm and offered           a cut of the legal fees from

          The pitch for business took place in              office in City Hall—an official

setting. During the meeting, Burke expressed his willingness to contact                     to

help resolve problems             was experiencing with Amtrak, but after the meeting

refused to talk to               because he had not yet received any tax work from

         These facts all pointed to Burke’s willingness to abuse               power and his

own as a public official in order to obtain a private benefit for himself. 46

       Contrary to Burke’s characterization of                problems with Amtrak as not

sufficiently concrete to be a matter upon which Burke (or any other official) could

take action (R. 100 at 31-32),         specifically told Burke that Amtrak was trying to

charge           $5,000 “every time they go down [to access Amtrak’s property under

the Post Office],” and Burke reiterated he had a relationship with a member of

Amtrak board. R. 100-C ¶ 36. Later,            again explained to Burke that              was

really concerned “about that Amtrak matter because it’s costing him $5,000 every



46Burke’s subsequent conduct confirmed the affiant’s interpretation of Burke’s statements.
As noted in the superseding indictment, after this meeting, Burke had numerous
conversations in which he indicated that he would be prepared to take official action in return
for tax business from            R. 30 at 13 (Burke noting he was not motivated to provide


                      -
assistance to Post Office project because he had not heard about “getting hired to do the tax
work”); id. at 15-16 (Burke suggesting in response to
support that
                                                                   request for TIF financing
                      and his associates could “go fuck themselves” since Burke’s law firm
had not yet been hired); id. at 16-17 (      telling Burke he had confirmed the retention of
Burke’s law firm, and Burke indicating he “absolutely” would support                request for
TIF financing).

                                             120
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 138 of 227 PageID #:1738




time he tries to use it,” and explained to Burke that, if they helped         obtain the

“necessary permits” and Burke helped resolve the matter with Amtrak, “he

understands he’ll use your firm.” Id. ¶ 43. Burke responded “Okay, great,” and then

discussed negotiating with the Amtrak bureaucrats directly. Id. This clearly

demonstrates Burke’s willingness to take official action, including action relating to

the approval of permits, on a specific matter or controversy in return for obtaining

business for his firm.

      Burke argues that, because            did not commit to hiring Burke during the

initial pitch meeting, the government failed to demonstrate that there was an

agreement between Burke and             to exchange official action for private benefits.

This argument fails. First, as a factual matter,




         . Second, it is irrelevant whether           hired or intended to hire Burke.

Impossibility is not a defense to an attempt charge, and Burke’s expressed

willingness to pursue an illegal exchange, even if not accepted by           is a crime.

Contrary to Burke’s characterization, McDonnell requires neither a meeting of the




                                          121
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 139 of 227 PageID #:1739




minds between Burke and               nor an agreed-upon exchange. 47 See United States

v. Silver, 948 F.3d 538, 547-52 (2d Cir. 2020), cert. denied, 141 S. Ct. 656 (2021)

(neither extortion under color of official right nor honest services fraud require a

meeting of the minds agreement between the public official and a bribe payor); United

States v. Morgan, 635 Fed. App’x. 423, 428-32 (10th Cir. 2015) (bribery does not

require corrupt intent of both parties; the focus in a prosecution of a bribe recipient

is on “whether he had the intent to receive the retainer fees . . . in exchange for his

legislative influence”); United States v. Ring, 706 F.3d 460, 467-68 (D.C. Cir. 2013)

(no completed corrupt exchange or agreement is necessary for honest services fraud;

the statute punishes the scheme, not its success); United States v. Avenatti, 432

F.Supp.3d 354, 365 (S.D.N.Y. 2020) (honest services fraud effected by bribery does

not require a third party to agree to a corrupt exchange and their state of mind is

“legally irrelevant”; “In short, the focus of bribery-based honest services fraud is the

defendant’s state of mind and his understanding that there is a quid pro quo

exchange—no actual agreement with the counterparty, implicit or explicit, is

required.” (citations omitted)).




47 A hypothetical example demonstrates why this is the case. Suppose a police officer planned
to extract bribes from speeding motorists in return for not writing the motorists speeding
tickets, but a motorist refuses to pay the requested bribe. Even though there was no “meeting
of the minds,” the officer is nonetheless guilty. The motorist does not have to agree to the
corrupt exchange for the government to prove the officer schemed to pursue a corrupt
exchange. The same holds true in this case. Burke’s intent to engage in a corrupt exchange
was well-established by the evidence in the affidavit, summarized above.

                                            122
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 140 of 227 PageID #:1740
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 141 of 227 PageID #:1741
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 142 of 227 PageID #:1742




“permits” as a means of securing tax work for Burke’s firm—in other words, a quid

pro quo of legal business for official acts. R. 100-C ¶¶ 38, 42.          also told Burke, “if

we can take care of the water commissioner”—contemplating official action, which

Burke planned to pursue until the Chicago Tribune article was published—they

“should be able to get the tax work.” Id. ¶¶ 53, 59-61. Indeed, if, as Burke suggests,

he was merely trying to be a helpful official serving the citizenry of Chicago, he would

have had no reason to become “nervous” about his efforts to assist the Post Office

project after the Tribune article was published. Id. ¶ 60.

                     d. There Was Probable Cause that the Target Phones
                        Were Being Used in Furtherance of the Subject
                        Offenses.

         Finally, Burke makes a series of undeveloped arguments that the affidavit did

not set forth probable cause to demonstrate that the office telephones were being used

to commit the subject offenses. This is incorrect.

         As an initial matter, the affiant explained that each of the six telephones in

Burke’s office could be used to answer incoming calls to Burke’s office, regardless of

which of the phone numbers was dialed, as confirmed by a representative from

AT&T. 50 R-100-B ¶¶ 14, 20. And many of the office telephones were listed in City Hall

directories as being associated with Burke’s office. Id. ¶ 20.         placed recorded calls




50 For this reason, Burke’s argument regarding the absence of “substantive” calls over two of
the office telephones (R. 100 at 48) is without merit. Because they were part of the same block
of telephones and were effectively interchangeable with telephones that had been used to
make and receive calls in furtherance of the subject offenses, there was reasonable cause to
believe all six lines would be used in furtherance of the subject offenses.

                                             125
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 143 of 227 PageID #:1743




to four of the six telephones that concerned efforts to obtain tax work from

and others during the course of his cooperation, and certain of those calls concerned

discussion of actions that       and Burke would need to take to aid the Post Office

project to ensure Burke received tax work. Id. ¶¶ 14, 20. Some of the telephones also

were used to communicate with the former water commissioner,                  who was

contacted by Burke to assist with resolving the Post Office’s water access. Id. ¶¶ 56,

58, 67-69. Toll records also established that there were hundreds of telephone calls

between Burke’s cellular telephone and the office telephones, indicating that the

office telephones were utilized frequently by Burke to communicate. Id. ¶¶ 67-70.

      Chief Judge’s Castillo properly found, based on these facts, that there was a

fair probability that the office telephones would be used by Burke and his staff

members to discuss the subject offenses. It was apparent that Burke had access to

multiple telephone lines within his City Hall office, any one of which could be used to

field or place a call by Burke. Most of the office telephones had, in fact, been used by

Burke to discuss or further the subject offenses. Under these facts, authorizing the

interception over the office telephones was well supported, and Burke is incorrect

that there was a lack of evidence that he used the office telephones.

      Burke complains that a number of his calls with         were short. R. 100 at 46.

While short, the calls were nonetheless pertinent and furthered the criminal activity

under investigation. For example, in a call that lasted less than two minutes,

conveyed to Burke (who was using one of the office telephone lines) that

would hire Burke’s law firm if he received the necessary permits and assistance with

                                          126
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 144 of 227 PageID #:1744




Amtrak. R. 100-B ¶ 43. In another call that lasted barely four minutes, Burke (who

was again using an office telephone) told         that he wanted to “negotiate” with the

Amtrak bureaucrats directly. Id. ¶ 44. Other office telephone calls, though short, were

placed for the purposes of coordinating meetings and future action concerning the

Post Office project. E.g., id. ¶ 45.

       Burke also appears to suggest that calls to named interceptees could have been

innocuous. R. 100 at 47. Again, the Chief Judge was not required to assume or credit

an innocent explanation for phone contacts with interceptees. Indeed, there was

ample evidence for the Chief Judge to conclude otherwise. For example, with respect

to calls between Burke and               the affiant explained that, on March 9, 2017,

Burke suggested involving              as a prelude to Burke and       meeting with the

current water commissioner,               regarding the Post Office project; toll records

reflected that, the very next day, three calls were placed from two of Burke’s office

telephones to            consistent with Burke’s later report to         and with

reports to law enforcement. R. 100-B ¶¶ 55-57; see also id. ¶ 67 n.31 (summarizing

Burke’s statement to         on March 29, 2017, that Burke had talked to            about

meeting with              Similarly, the day after Burke spoke to        about the need

for Burke to “negotiate” with             directly concerning            problems with

Amtrak, a call was placed from one of Burke’s office telephones to          number. Id.

¶ 44 & n.18. Within days, Burke provided          with detailed information he received

from        about the dispute between the Post Office project and Amtrak. Id. ¶ 46.




                                            127
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 145 of 227 PageID #:1745




   B.      In the Alternative, The Government Relied in Good Faith on the
           Orders Authorizing Interception.

        Even if the affidavit were somehow lacking, the agents who intercepted the

wire communications after judicial approval acted in good faith reliance on the Chief

Judge’s determination that probable cause existed.

        It is well settled that suppression of evidence obtained pursuant to a warrant

later declared invalid is inappropriate if the law enforcement officers relied in good

faith on the issuing judge’s finding of probable cause. United States v. Watts,

535 F.3d 650, 656-57 (7th Cir. 2008) (citing Leon, 468 U.S. at 920). An officer’s

decision to obtain a warrant is prima facie evidence that he was acting in good faith.

Leon, 468 U.S. at 921 n. 21; United States v. Reed, 744 F.3d 519, 522 (7th Cir. 2014).

A defendant may rebut this evidence by demonstrating that the issuing judge failed

to perform his neutral and detached function and served as a rubber stamp; that the

officer was dishonest or reckless in preparing the affidavit; or that the affidavit was

so lacking in probable cause that no officer could have reasonably relied on it. United

States v. Garcia, 528 F.3d 481, 487 (7th Cir. 2008).

        Even if this Court identifies a fatal flaw in the wiretap affidavit, the good-faith

exception applies here. Burke does not assert that the Chief Judge failed to perform

his neutral and detached function, and, as discussed below, he has not shown that

the affiant was dishonest or reckless in preparing the affidavit. Further, he has not

shown that the affidavit was so lacking in probable cause that a reasonable agent

could not have relied on it, for all of the reasons identified above.



                                            128
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 146 of 227 PageID #:1746




      That the affiant obtained approval from a prosecutor further bolsters that he

was acting in objective good faith. See United States v. Pappas, 592 F.3d 799, 802 (7th

Cir. 2010) (“Consulting with the prosecutor prior to applying for [a] search warrant

provides additional evidence of [that officer’s] objective good faith.” (quotation marks

and citations omitted)). As Leon permits, the agent placed “objectively reasonable

reliance” on the Chief Judge’s determination that probable cause existed for the wire

interceptions; the Court should conclude that evidence suppression is not the

appropriate remedy for any flaw in the affidavit.

      Burke argues that Leon’s good-faith exception does not apply to warrants

obtained pursuant to Title III because the statute contains its own suppression

remedy. R. 100 at 61-62. While the Seventh Circuit has not considered the matter,

other persuasive authority supports the application of the good-faith exception to

Title III. The history of Title III supports this interpretation; Title III’s suppression

provision was modeled on the Supreme Court’s exclusionary rule in the Fourth

Amendment context and was intended to incorporate subsequent Supreme Court

precedent:

      The exclusionary rule was first created by the Supreme Court and then
      adopted by Congress. The Senate report cited a number of Supreme
      Court cases defining the contours of the exclusionary rule to the date of
      enactment. In this context, the words “existing” and “present” [in the
      Senate Report on the wiretap statute] do not imply that Congress
      rejected any future developments in the Supreme Court’s application of
      the exclusionary rule. Rather, those words, along with the breadth of
      cases cited, indicate that Congress was adopting the entirety of the
      exclusionary rule as applied by the Supreme Court. Without express
      rejection of future developments, this Court does not see a reason to
      understand that to be Congress’s intent. Indeed, it would be

                                          129
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 147 of 227 PageID #:1747




        unreasonable for Congress to adopt a judicial doctrine but reject any
        further developments of that doctrine, leaving Title III with a judicially
        undeveloped exclusionary rule.

United States v. Spann, 409 F. Supp. 3d 619, 625 (N.D. Ill. 2019) (Durkin, J.). This

analysis is supported by the House Report that accompanied the initial draft of the

Electronic Communications Privacy Act of 1986, which amended a portion of the

wiretap statute and specified that: “In the event that there is a violation of law of a

constitutional magnitude the court involved in a subsequent criminal trial will apply

the existing constitutional law with respect to the exclusionary rule.” H.R. No. 99-647

at 48 (1986) (citing Leon, 468 U.S. 897, among other cases).

        Moreover, limitations on the exclusionary rule were suggested by cases that

predated the enactment of the wiretap statute, and therefore, it is unlikely Congress

intended to exclude good-faith jurisprudence from the Title III suppression provision.

Spann, 409 F. Supp.3d at 625-26. Indeed, as the Supreme Court explained in Hudson

v. Michigan, 547 U.S. 586, 591-95 (2006), “[s]uppression of evidence . . . has always

been our last resort, not our first impulse,” and the rule has never been applied where

its deterrent benefit was outweighed by substantial social costs. There is no deterrent

benefit here, where the Chief Judge found, based on a 101-page affidavit containing

numerous undercover recordings of Burke himself, that there was probable cause

that Burke had committed the subject offenses.

   C.      There is No Basis to Suppress Subsequent Wiretap Calls.

        Burke argues that, if the Court suppresses the initial wiretaps, it must also

suppress calls intercepted pursuant to the government’s applications to extend


                                           130
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 148 of 227 PageID #:1748




monitoring over Burke’s cellular telephone. Because there was no error infecting the

initial applications to intercept communications on the City Hall telephone lines and

on Burke’s cellular telephone, there is no basis to suppress the later calls.

        Moreover, to the extent Andrews seeks to join this motion (R. 122), Andrews

was not a party against whom the interception was directed at the outset of the

wiretaps, so he does not have standing. See 18 U.S.C. §§ 2510(11), 2518(10)(a). He

may join the motion only to the extent that he was a party to a telephone call

intercepted during the initial round of interceptions over Burke’s office telephones

and Burke’s cellular telephones. See United States v. Vargas, 116 F.3d 195, 196-97

(7th Cir. 1997) (citing United States v. Thompson, 944 F.2d 1331, 1339 (7th Cir.

1991)). He identifies no such calls that were material to the government’s subsequent

renewal application for continued interceptions over Burke’s cellular telephone.

   D.        Burke’s Request for a Franks Hearing Should Be Denied.

        1.     Applicable Law

        A defendant is entitled to a Franks hearing only if he can make a “substantial

preliminary showing” that (1) the warrant affidavit contained materially inaccurate

information, (2) the authorities knew of or recklessly disregarded relevant

inaccuracies in the affidavit, and (3) the purported inaccuracies were necessary to the

finding of probable cause. Franks v. Delaware, 438 U.S. 154, 155-56 (1978); United

States v. Williams, 718 F.3d 644, 649 (7th Cir. 2013); United States v. Maro, 272 F.3d

817, 821 (7th Cir. 2001). All three requirements must be met; in addition, defendant




                                          131
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 149 of 227 PageID #:1749




must provide sworn statements of witnesses attesting to the claims of falsity. United

States v. McMurtrey, 704 F.3d 502, 509 (7th Cir. 2013).

      “‘Franks makes it clear that affidavits supporting a search warrant are

presumed valid, and that the ‘substantial preliminary showing’ that must be made to

entitle the defendant to an evidentiary hearing must focus on the state of mind of the

warrant affiant’—that is, the law enforcement officer who sought the search

warrant.” United States v. Owens, No. 16-CR-38-JPS, 2016 WL 7079609, at *5 (E.D.

Wis. Dec. 5, 2016) (quoting United States v. Jones, 208 F. 3d 603, 607 (7th Cir. 2000)).

Allegations of negligence, or the identification of mere factual errors, do not entitle a

defendant to a Franks hearing. McMurtrey, 704 F.3d at 509. A defendant’s conclusory

allegations of deliberate or recklessly false factual representations likewise are

inadequate. Id.; see also United States v. McAllister, 18 F.3d 1412, 1416 (7th Cir.

1994) (defendant’s “attack must be more than conclusory and must be supported by

more than a mere desire to cross-examine” the affiant). Rather, “[t]he defendant must

offer evidence showing either that the warrant affiant lied or that the warrant affiant

recklessly disregarded the truth because he ‘in fact entertained serious doubts as to

the truth of his allegations’ or had ‘obvious reasons to doubt the veracity of the

allegations.’” United States v. Jones, 208 F.3d 603, 607 (7th Cir. 2000) (citations

omitted). This is a difficult burden to meet. See United States v. Swanson, 210 F.3d

788, 789-90 (7th Cir. 2000). In fact, as noted by the Seventh Circuit, a showing of

“egregious errors” is necessary for a Franks hearing. Maro, 272 F.3d at 822.




                                          132
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 150 of 227 PageID #:1750




      The alleged errors must also be material—that is, the allegedly false

statements in the challenged affidavit must have been “necessary to find probable

cause.” United States v. Schultz, 586 F.3d 526, 531 (7th Cir. 2009). If probable cause

existed irrespective of the affiant’s alleged errors, a hearing is unnecessary and the

motion should be denied. See United States v. Harris, 464 F.3d 733, 738 (7th Cir.

2006). In other words, a defendant must make a substantial preliminary showing

that, absent the misrepresentations, a judge would not have found probable cause.

United States v. Hancock, 844 F.3d 702, 708 (7th Cir. 2016).

      Because the requirements for a Franks hearing “are hard to prove,” and there

is a presumption in favor of the warrant’s validity that requires more than self-

interested inferences and conclusory statements, “Franks hearings are rarely held.”

Maro, 272 F.3d at 821 (internal marks omitted); see also United States v. Slizewski,

809 F.3d 382, 384 (7th Cir. 2016) (“Because these elements are hard to prove, Franks

hearings are rarely required.”).

      2.     The Affidavit Did Not Contain Material Misrepresentations or
             Omissions Relating to the Determination of Probable Cause.

                    a. Purported Material Misrepresentation Concerning


       The affidavit did not contain any material misrepresentations, and no Franks

hearing is required.

      Burke claims that the affidavit falsely did not inform the Chief Judge that

       conversations with Burke, including about securing             legal business,

were at the behest of the FBI. This is patently false. The government’s affidavit

                                         133
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 151 of 227 PageID #:1751
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 152 of 227 PageID #:1752
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 153 of 227 PageID #:1753




willing to split fees with       who indicated that his approvals on the Post Office

project had been tied to Burke receiving legal work. This established a wire fraud and

attempted extortion offense



       Finally, as discussed earlier, § 1952 requires the use of a facility of interstate

commerce to promote bribery; it does not require proof of a completed bribery offense.

Baker, 227 F.3d at 961. Even if the government were required to prove the underlying

elements of state-law bribery, 720 ILCS 5/33-1(d) does not require a meeting of the

minds; it only requires the receipt of property knowing that it was tendered with

intent to influence an official act. Burke responds that 720 ILCS 5/33-1(e)—a state

law neither referenced in the affidavit nor otherwise relied upon by the government—

requires a mutual understanding concerning the nature of the bribe. R. 100 at 58.

This argument clearly demonstrates that Burke is grasping at straws: He accuses the

government of deceiving the Chief Judge because it did not discuss a statute that was

not even listed as a predicate offense in the wiretap affidavit. His casual accusations

of misconduct should be rejected.

                    b. Purported “Targeting” of Burke

       Burke argues that the government misled the Chief Judge by not explaining

that it was “deliberate[ly] targeting” him for investigation and that it had “sheer

animus” towards him. R. 100 at 53-55. This narrative is contradicted by the facts

contained in the affidavit. Burke is the one who approached          and, upon hearing

that       would be able to pressure            to hire vendors, specifically requested

                                          136
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 154 of 227 PageID #:1754




that      solicit          legal business on behalf of Burke’s firm and offered him a

cut of the fees he received. R. 100-C ¶¶ 13, 28-29. Burke is the one who, of his own

accord, suggested a corrupt course of dealing with                              . Again

and again, Burke shamelessly tied official action to his law firm’s receipt of business.

The government acted more than reasonably in investigating Burke’s conduct, an

inquiry that, as set forth in the superseding indictment, revealed Burke to be

thoroughly corrupt and worthy of prosecution. See United States v. Murphy, 768 F.2d

1518, 1529 (7th Cir. 1985) (holding covert investigation of public official was

appropriate; “[t]he Government offered             opportunities to sell the powers of

his office and disgrace himself. He accepted with alacrity.”).

       In any event, Burke cites no authority for the proposition—and there is none—

that the government must explain in a Title III affidavit why it is worthwhile to

investigate a particular public official. That requirement does not appear in the

wiretap statute; what is required by the text of the statute is a statement of facts

sufficient to justify the issuance of an order and a finding of probable cause that a

crime has been committed. 18 U.S.C. § 2518. Nothing more is necessary or

appropriate. See In re United States, 398 F.3d 615, 618 (7th Cir. 2005).




                                          137
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 155 of 227 PageID #:1755
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 156 of 227 PageID #:1756
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 157 of 227 PageID #:1757




in a June 27, 2017 call between Burke and one of the                Burke specifically

tied the restaurant’s receipt of permit approvals to the award of tax work to his firm:

“Good. And um, we were going to talk about the real estate tax representation and

you were going to have somebody get in touch with me so we can expedite your

permits.” See United States v. Burke, No. 19 CR 1 (N.D.Ill. 2019) [ECF#1 ¶ 25]

(criminal complaint). When Burke did not receive tax work for his law firm as he

expected, he conspired with co-defendant Andrews to play “hard ball” with the

           Id. ¶¶ 31-37. At Burke’s direction, Andrews caused remodeling work to

come to a halt and obstructed the              efforts to obtain a driveway permit from

the City. Id. ¶¶ 35-58.

      Subsequent interviews with the               confirmed that Burke was soliciting

legal business in exchange for Burke’s help with permits for the restaurant. Id. ¶ 22.

Indeed, after the             agreed to give Burke legal work, their permits were

approved. Id. ¶¶ 59-73.

      Burke seeks to suppress these highly incriminating interceptions. First, he

argues that the government failed to properly minimize interceptions relating to this

extortionate conduct during the initial interception period over the office telephones

and his cellular telephone. Second, he argues that the affidavit submitted in support

of an additional 30-day period of interceptions over the cellular telephone did not

establish probable cause. Third, he argues that same affidavit did not demonstrate

necessity for the wire interceptions relating to the extortion of the               As

discussed below, all of these arguments are meritless.

                                         140
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 158 of 227 PageID #:1758




   A.        The Government Properly Minimized Wire Communications as
             Required By the Authorizing Order and 18 U.S.C. § 2518.

        1.     The Government Has Established its Prima Facie Case of
               Reasonable Conduct.

        Title 18 U.S.C. § 2518(5) requires that wiretaps “be conducted in such a way

as to minimize the interception of communications not otherwise subject to

interception under this chapter.” Section 2518, however, “does not forbid the

interception of all non-relevant conversations.” Scott v. United States, 436 U.S. 128,

139-40 (1978); see United States v. Torres, 908 F.2d 1417, 1423 (9th Cir. 1990); United

States v. Armocida, 515 F.2d 29, 42 (3d Cir. 1975); United States v. Costello, 610 F.

Supp. 1450, 1477 (N.D. Ill. 1985) (“The interception of some innocent, non-pertinent

conversations is ‘inevitable.’”).

        The reasonableness of the agents’ minimization is to be examined objectively

in the context of information then known to the monitoring agent. Scott, 436 U.S. at

137. The review of minimization efforts is not to be used to second-guess, with

hindsight, the failure to minimize particular calls. United States v. Mansoori, 304

F.3d 635, 647 (7th Cir. 2002); United States v. Quintana, 508 F.2d 867, 874 (7th Cir.

1975) (quoting United States v. Cox, 462 F.2d 1293, 1301 (8th Cir. 1972)). This is so

because the courts recognize that the interception of innocent conversations will

necessarily follow from the interception of pertinent ones. “The government is held to

a standard of honest effort; perfection is usually not attainable, and is certainly not

legally required.” United States v. Uribe, 890 F.2d 554, 557 (1st Cir. 1989). The cases

are thus uniform in taking Scott at its word: The government’s obligation is to reduce


                                         141
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 159 of 227 PageID #:1759




to the extent possible interception of non-pertinent conversations. As a result, calls

less than three minutes in duration will generally not be subject to minimization.

Mansoori, 304 F.3d at 648 (citing Bynum v. United States, 423 U.S. 952, 954 (1975)

(Brennan, J., dissenting from denial of certiorari)).

      In considering the government’s good faith efforts at minimization, the Court

must focus on the conduct of the agents monitoring the interceptions: The Court must

assess “the facts and circumstances of each case” to determine the objective

reasonableness of the agents= conduct in protecting the privacy rights of the speakers.

Scott, 436 U.S. at 140; Mansoori, 304 F.3d at 647. Factors to be considered in

determining whether the government has established a prima facie case of reasonable

conduct in minimizing the non-pertinent interceptions include:

      the kind and scope of criminal enterprise that the government was
      investigating, the thoroughness of the government’s efforts to ensure
      that nonpertinent calls will be minimized, the extent to which the
      government could have foreseen that certain types of conversations
      would be innocuous and thus subject to minimization, use of code, and
      the extent to which the authorizing judge oversaw the interception
      efforts.

Mansoori, 304 F.3d at 647 (citing Quintana, 508 F.2d at 874-75). Once the

government has set forth its prima facie case, the burden of persuasion shifts to the

defendants. See Quintana, 508 F.2d at 875 (defendant bears burden of proposing

alternative procedures that “would have better minimized interception of

noncriminal conversation while still permitting the government to achieve its

legitimate objectives”); United States v. Suquet, 547 F. Supp. 1034, 1042 n.19 (C.D.

Ill. 1982); United States v. Marcy, 777 F. Supp. 1400, 1405 n.3 (N.D. Ill. 1991).


                                          142
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 160 of 227 PageID #:1760




      Here, an analysis of the Mansoori factors shows that the government

minimized interceptions in an objectively reasonable fashion. First, with respect to

the criminal activity under investigation, monitors were investigating the corrupt

activities of a public official. As a public official, Burke was capable of directing and

acting through others, including his staff, as well as third parties to carry out the

subject offenses. In order to fully understand the manner in which Burke committed

the subject offenses, it was necessary to monitor his calls with subordinates, as well

as outside parties who may have been called upon to assist Burke. The identities of

those Burke may have employed to carry out the subject offenses was unknown. In

addition, because he had many different responsibilities as a public official, it was

entirely possible that conversations with subordinates and third parties would shift

to various different topics during the course of one telephone call. Mansoori, 304 F.3d

at 645-46 (“A conversation may be short and to the point or long and meandering;

and a conversation may begin on a non-pertinent topic but switch to a pertinent

subject in short order.”). Moreover, because the calls often originated by a third party

calling a member of Burke’s staff, there was the additional possibility of delay before

Burke joined the call to begin discussing the subject offenses. See Government Exhibit

A (Minimization Instructions dated May 1, 2017) at 6 n.1 (“As reflected in the

Affidavit, based on the fact that BURKE has members of his staff answer calls

intended for him, there may be some delay before you are able to determine whether

BURKE is an intended participant in the conversation or will join the conversation.”).




                                          143
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 161 of 227 PageID #:1761




Under these circumstances, monitors were entitled to latitude in making a

determination of whether a call was pertinent or not.

      Second, the government made good faith and thorough efforts to minimize non-

pertinent interceptions. A minimization conference was held before interceptions

began over the office telephones and the cellular telephone. During this conference,

an Assistant U.S. Attorney reviewed with monitoring agents the principles that

would guide their efforts to minimize wire communications. Guidance also was

provided to the agents in writing, in the form of Minimization Instructions. See

Government Exhibit A and Government Exhibit B (Minimization Instructions dated

May 12, 2017). 53 These instructions emphasized that monitors could not simply listen

to calls in their entirety, and instead, had to make a prompt determination of whether

the call was criminal in nature within the first few minutes of listening to the call,

and then terminate monitoring if the call was non-criminal. See id. at 6-8 (instructing

agents to intercept “usually not in excess of two minutes, to determine whether the

conversation concerns criminal activities” and to discontinue listening if they

“determine during the initial few minutes that a conversation . . . is not criminal

conversation”). These are precisely the sort of minimization instructions the Seventh

Circuit has found permissible. Mansoori, 304 F.3d at 646-47 (describing minimization

instructions that permitted listening for usually two minutes to assess pertinence

and spot-checking to determine whether the call had turned to criminal matters).


53Copies of the minimization instructions that include signatures of the monitoring agents
are available upon request.

                                           144
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 162 of 227 PageID #:1762
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 163 of 227 PageID #:1763




conducted the surveillance in good faith.” Mansoori, 304 F.3d at 648 (citing Quintana,

508 F.2d at 875). 55

       Third, courts consider minimization efforts in light of what the investigators

could have reasonably anticipated about the content of conversations as the

investigation developed. In particular, courts consider factors such as: (1) the phase

of the investigation in which communications are being intercepted; (2) the

government=s awareness (or lack thereof) of the identities of the offenders and their

confederates; (3) the extent and scope of the subject criminal activities; and (4) the

experience of the monitoring agents and their familiarity with the investigation. See

Scott, 436 U.S. at 139-42; Quintana, 508 F.2d at 874-75; Suquet, 547 F. Supp. at 1037;

United States v. Dorfman, 542 F. Supp. 345, 390-92 (N.D. Ill. 1982) (citing cases).

Awareness of such facts permits the government to “tailor its minimization efforts”

to avoid interception of calls presumed to be non-pertinent. Quintana, 508 F.2d at

874.

       Here, the government’s efforts at minimization were objectively reasonable

given what the agents could have reasonably been expected to know about the nature

of intercepted conversations. In the initial 30 days of interceptions over the office

telephones and the cellular telephone, agents were becoming familiar for the first




55 Indeed, as discussed earlier, the government also submitted special reports to the Chief
Judge, identifying technical problems with interceptions, and also advised the Chief Judge
when it appeared that a potentially privileged call had been intercepted, and identified what
steps were being taken to ensure that further such privileged calls were not monitored. See
R. 103, Under Seal Exhibit C at 45 n.18 (referencing Special Report dated June 2, 2017).

                                            146
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 164 of 227 PageID #:1764




time with a wide number of individuals who interacted with Burke, and it was

unclear who of these individuals Burke might enlist to carry out the subject offenses.

See Quintana, 508 F.2d at 874; Scott, 436 U.S. at 141 (“During the early stages of

surveillance the agents may be forced to intercept all calls to establish categories of

non-pertinent calls which will not be intercepted thereafter.”). Moreover, as noted

earlier, a call with any given individual could easily begin with a non-criminal topic

and then shift unpredictably towards criminal activity, or Burke could join the line

after an initial discussion between a staff member and a third party. Cf. United States

v. Infelise, No. 90 CR 87, 1991 WL 255628, at *13 (N.D. Ill. Oct. 18, 1991) (where

tapped phone line was used for legitimate and illegitimate business, government was

unable to determine what group of calls would be innocent before or even during

interception period).

      Fourth, judicial oversight over the conduct of the interceptions supports the

reasonableness of the government’s minimization efforts. See United States v. Ozar,

50 F.3d 1440, 1443 (8th Cir. 1995) (discussing weekly status reports); United States

v. Marco, 777 F. Supp. 1400, 1405 (N.D. Ill. 1991) (discussing 10-day reports). Chief

Judge Castillo required the government to submit 10-day reports during the

interception period, which included information about the number of interceptions,

pertinent interceptions, privileged interceptions (if any), and excerpts of various

pertinent interceptions. The progress reports thus provided the authorizing judge

with complete, accurate and contemporaneously recorded information tracking the

volume of interceptions, the number of pertinent interceptions, and the agents’

                                         147
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 165 of 227 PageID #:1765




ongoing compliance with the court’s minimization directives. See Ozar, 50 F.3d at

1447; Marcy, 777 F. Supp. at 1404-05; Dorfman, 542 F. Supp. at 391-92.

      The government supplemented the status reports with line sheets of pertinent

interceptions, which reflected the nature of the interceptions and their duration,

thereby providing a means to scrutinize the progress of the operation if the court

found it necessary to do so. See Marco, 777 F. Supp. at 1405; Infelise, 1991 WL 255628

at *13. The authorizing judge’s substantial oversight of the clandestine interceptions,

and the government’s continued willingness to provide the judge with information to

assess its minimization efforts, supports that the government was making a good

faith attempt at minimization. Quintana, 508 F.2d at 875; Infelise, 1991 WL 255628,

at *13-14; Marcy, 777 F. Supp. at 1405.

      2.     Burke Has Not Met His Burden of Proof.

      As the government has established its prima facie case, Burke bears the

ultimate burden of persuasion as to whether any portion of the intercepted

conversations should be suppressed for failure to minimize. Suquet, 547 F.Supp. at

1042 n.19; Marcy, 777 F.Supp. at 1405 n.3. He does not come close to meeting that

burden.

      In support of his motion, Burke cites several conversations intercepted during

the first 30 days of interceptions over the office telephones and (primarily) over

Burke’s cellular telephone. As the Seventh Circuit has cautioned, “[i]t is all well and

good to say, after the fact, that certain conversations were irrelevant and [monitoring]

should have been terminated. However, the monitoring agents are not gifted with

                                          148
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 166 of 227 PageID #:1766




prescience and cannot be expected to know in advance which direction the

conversation will take.” Quintana, 508 F.2d at 874.

      This admonition applies with particular force to the conversations that Burke

has identified. For example, he cites a May 9, 2017 call (Target Phone 11, Session

#246)—which was the fourth day of interceptions after the government submitted an

amended application for authorization to tap the office telephones.



                        . At this early stage, monitors were still attempting to become

familiar with Burke’s use of the office telephones and identify potential participants

in the subject offenses. Indeed, Burke fails to mention that the identified call was, in

fact, minimized after approximately one and a half minutes. Id. When agents

performed a spot check, a conversation about the                  project already was

ongoing. Id. Discussion about the                lasted roughly 35 seconds, before a

different matter was discussed. Id.

      Burke’s argument that agents improperly minimized this conversation is

frivolous. Agents have a reasonable period of time within which to make a

determination concerning the pertinence of a conversation, which can run up to two

to three minutes, and may spot-check thereafter; if an intercepted call is short, then

agents monitoring the wiretap need not minimize the call, because the ability to

“make quick assessments of the pertinence of a conversation [is] difficult.” Mansoori,

304 F.3d at 645-48. Agents kept well within these bounds, as well as the minimization

instructions they were provided. See Government Exhibit A at 7-8 (instructing agents

                                          149
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 167 of 227 PageID #:1767
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 168 of 227 PageID #:1768
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 169 of 227 PageID #:1769




Burke intended to extort the               Accordingly, it was clearly appropriate to

intercept this call in its entirety.

        In short, Burke has failed to demonstrate improper minimization. Even if the

Court were to find that the government failed in any particular instance to minimize

a call correctly (and it should not), the Court should suppress only those interceptions

it finds were improperly minimized. See United States v. Charles, 213 F.3d 10, 22 (1st

Cir. 2000); Mansoori, 304 F.3d at 647; Ozar, 50 F.3d at 1448; Dorfman, 542 F. Supp.

at 394-95. It is only in the “particularly horrendous” case that total, rather than

partial, suppression would be warranted, and Burke does not come close to making

such a showing, much less demonstrating that any call relating to the              was

improperly intercepted. Id.

   B.      There Was Probable Cause Supporting Continued Interception of
           Burke’s Cellular Telephone.

        The foregoing discussion makes clear that there was also probable cause to

intercept conversations concerning Burke’s efforts to obtain legal work from the



        At the time the government submitted its application to conduct interceptions

over Burke’s cellular telephone for an additional 30 days, law enforcement had

recorded Burke on multiple occasions expressing his willingness to trade official

action on his and          part in order to secure work for his law firm from

These recordings were summarized in the affidavit submitted in support of the

continued interception, as they were in the original affidavit. The affidavit for



                                          152
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 170 of 227 PageID #:1770




continued interception also summarized calls from the first 30 days of interceptions

over the office telephones and Burke’s cellular telephone, which clearly established

the illegal nature of Burke’s conduct.

       Notably, as summarized in the affidavit in support of continued interceptions,

Burke was told by            that           still had a problem with the City’s Water

Department and also was “having a hard time getting the permits to dig the hole

under the post office.” R. 103-C ¶ 21. 56 Burke responded he was not “motivated” to

help solve these problems because “I’ve never heard anything from these people about

getting hired to do the tax work . . .” Id. In other words, Burke made explicit the

affiant’s earlier-stated belief: that Burke was seeking to condition official action on

his receipt of a private benefit.

       According to the affidavit, after this call,              informed              of his

conversation with Burke, including Burke’s comment that he was not motivated to

help          because he had not received legal work. R. 103-C ¶ 23.              responded

that he had hired another law firm to assist on the Post Office project but would be

“happy to try to get [Burke] other business.” Id. When            relayed this information

to Burke, Burke expressed interest in meeting                for a cup of coffee and stated

that if they were able to “land the tuna” there would be a “day of accounting”—

meaning         would receive a cut of any legal fees paid by               Id. ¶ 24. Burke




56Burke has filed a copy of the affidavit submitted in support of continued interceptions over
his cellular telephone as Exhibit C to his motion. It is cited as “R. 103-C ¶ __.”

                                            153
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 171 of 227 PageID #:1771
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 172 of 227 PageID #:1772




Burke intended to extort the            was a reasonable one—and it was borne out

by subsequent events, as explained above. In short, the Chief Judge reasonably

concluded that there was probable cause to continue interceptions, reading the

affidavit and considering its force as a whole. See Leisure, 844 F.2d at 1354; Pless,

982 F.2d 1118 at 1124; Griffin, 827 F.2d at 1111.

      Even if, as Burke suggests, there was a possibly innocent explanation for his

conduct as it concerned the             despite the fact that Burke was in the midst

of a parallel and very similar shake-down involving              this does not defeat

probable cause. So as long as there was a reasonable probability of criminal activity,

which there was here, probable cause was present. Malin, 908 F.2d 163 at 166.

       In any event, the Chief Judge’s finding of probable cause to continue

interceptions over Burke’s cellular telephone was not predicated solely on Burke’s

extortionate activity concerning the                 it also encompassed Burke’s

continuing extortionate and corrupt conduct with respect to the Post Office project,

which itself was sufficient to justify continued interceptions. See R. 103-C ¶ 32

(discussing why additional interceptions concerning Post Office project were likely to

occur, including fact that          indicated his intention to contact Burke about

sending business to his law firm). Accordingly, the Chief Judge’s decision to allow

interceptions to continue was not erroneous, and the reliance of agents in good faith

on the Chief Judge’s approval was appropriate. Leon, 468 U.S. at 914.

      Insofar as Burke argues that the government had to prove that he and the

          agreed upon a quid pro quo exchange (R. 103 ¶¶ 17, 19), he is wrong for

                                         155
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 173 of 227 PageID #:1773




the same reasons discussed earlier. Neither attempted extortion nor attempted wire

fraud, two of the subject offenses, required such an agreement; a meeting of the minds

also was unnecessary to prove honest services fraud. See supra at pp. 120-21. 57

     C.      The Government Demonstrated Necessity for Continued
             Interception over Burke’s Cellular Telephone.

          Under the “necessity” requirement, a wiretap application must include a “full

and complete statement as to whether or not other investigative procedures have

been tried and failed or why they reasonably appear to be unlikely to succeed if tried

or to be too dangerous,” 18 U.S.C. § 2518(1)(c), and the authorizing judge must

conclude that this requirement has been met. Id. § 2518(3)(c). Despite its name, the

necessity requirement was not intended to ensure that wiretaps are used only as a

last resort in an investigation, but rather that they are not to be routinely employed

as the “first step” in a criminal investigation.’” United States v. McLee, 436 F.3d 751,

762-63 (7th Cir. 2006).

          The government’s burden of establishing compliance with the necessity

requirement is “not great,” and whether it has been met is considered in a practical

and common-sense fashion. United States v. Plescia, 48 F.3d 1452, 1463 (7th Cir.

1995). The need to obtain evidence sufficient to prove a defendant’s guilt of an offense

beyond a reasonable doubt will support a finding of necessity. United States v.


57As noted earlier, the violation of § 1952 also did not require the government to show the
completion of the underlying unlawful activity. Burke continues to attempt to avoid
addressing this predicate offense by maintaining it was unclear what that underlying
unlawful activity was (R. 103 ¶ 16), but as noted earlier, the underlying state-law predicate
was laid out in detail in three prior initial affidavits, which were incorporated by reference.
See R. 103-C ¶ 13 n.3.

                                             156
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 174 of 227 PageID #:1774




Mandell, 833 F.3d 816, 822-23 (7th Cir. 2016). Indeed, a court’s finding that normal

investigation procedures were unlikely to be successful will be upheld so long as there

is a “factual predicate” to support this finding in the affidavit. United States v. Doyle,

121 F.3d 1078, 1093 (7th Cir. 1997). After-the-fact suggestions from defense counsel

as to how an investigation might have been handled are entitled to little weight in an

analysis of whether the necessity requirement was satisfied. United States v. Hyde,

574 F.2d 856, 867 (5th Cir. 1978); United States v. Mancari, 663 F. Supp. 1343, 1350

(N.D. Ill. 1987).

       Here, the affidavit submitted in support of continued interceptions over

Burke’s cellular telephone provided a comprehensive explanation of the need for

continued interceptions and contained the necessary factual predicate to support the

Chief Judge’s necessity finding. The affiant detailed the traditional investigatory

methods that had been used, explained why other traditional methods would be

futile, and explained that a wiretap was necessary in part to gather evidence

concerning Burke’s intent to commit the subject offenses. R. 103-C ¶¶ 34-64. The

affiant explained that physical surveillance would not suffice because, among other

things, the conduct under investigation would not be evident from surveillance alone

and the illegal activity would often be encapsulated in conversations outside the view

or earshot of surveillance agents, such as Burke’s private calls with          about the

Post Office project. Id. ¶ 37. The affiant also noted that conducting physical

surveillance of Burke at his office at City Hall would not be possible. Id. ¶ 39.




                                           157
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 175 of 227 PageID #:1775




      The affiant considered and rejected the utility of pen register and telephone

analyses to gather the necessary evidence against Burke, because this technique

would not reveal the parties to particular calls, nor would it reflect the substance of

the conversations. R. 103-C ¶ 40. As such, the affiant concluded that pen register

records and toll analysis would not be sufficient to establish proof of the subject

offenses. Id. The affiant also noted that pen register and toll records were particularly

unhelpful in this case because Burke often received calls on his cellular telephone

from his City Hall office, therefore rendering pen register information unhelpful,

because it did not reveal the identity of the caller. Id. ¶ 41.

      The affiant considered whether undercover agents could be utilized to further

the investigation and concluded they could not. R. 103-C ¶¶ 42-45. The affiant

explained there was no plausible way to introduce an undercover agent who could

play a role with respect to the Post Office project. Id. ¶¶ 42-43. Considering whether

law enforcement could introduce an undercover agent who would pose as a real estate

developer, the affiant concluded that it would be very difficult to develop a

satisfactory “cover story.” Id. ¶ 43.




                                           158
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 176 of 227 PageID #:1776




      The affiant discussed whether cooperating sources and witnesses could be used

to gather necessary evidence. R. 103-C ¶¶ 46-52.




The affiant explained that, based on his experience in public corruption cases, public

officials may attempt to claim they never intended to take official action in return for

any benefits conferred on them. The affiant further explained that Burke’s contact

with third parties, such as        and            concerning the Post Office project, would

help rebut this type of defense, and that           would not be able to develop this type

of information. Id. ¶¶ 47-49. The affiant also noted that Burke appeared to be

obtaining information concerning the Post Office project from third parties, and that

interceptions with these parties would demonstrate both his interest in taking official

action and efforts to conceal his personal interest in obtaining tax work. Id. ¶ 50.




                                            159
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 177 of 227 PageID #:1777
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 178 of 227 PageID #:1778




alerting them to the existence of the investigation and that they would likely decline

to talk to agents. Id. ¶ 59. The affiant informed the Chief Judge that Burke had

previously submitted to interviews with the FBI, but explained that requesting

another interview at this juncture was too risky because of the ongoing nature of the

investigation and the risk Burke could thwart the ongoing investigation by altering

his conduct. Id. ¶ 60.

       The affiant explored whether trash pulls would be helpful, and concluded they

would not, since the subjects under investigation were not expected to have discarded

any evidence of evidentiary value in their trash. Id. ¶ 61. The affiant also explained

that it would be particularly difficult to identify what trash within City Hall belonged

to Burke. Id. ¶ 62.

       Finally, the affiant explained that wire interceptions would be particularly

helpful because corrupt public officials often used telephones to further their illicit

activity, and that these communications were very useful for purposes of

demonstrating knowledge of the illegal conduct, and to obtain timely information

about planned meetings. R. 103-C ¶ 63. The affiant concluded by noting that

difficulties in conducting interceptions over the office telephones had hampered the

collection of evidence. Id. ¶ 64.

       Based on the detailed discussion by the affiant of traditional investigative

techniques and their limitations in developing the necessary evidence to prove

Burke’s guilt beyond a reasonable doubt, Chief Judge Castillo correctly found the

government had demonstrated necessity. Not only did the affiant provide a detailed

                                          161
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 179 of 227 PageID #:1779




discussion of the various investigative techniques, he also discussed their particular

application to Burke and explained their limitations in connection with the

shakedown of the Post Office project and the                    In addition, the affiant

explained that wire interceptions would be particularly useful in proving Burke’s

intent and in defeating any intent-based defense Burke might raise. See, e.g.,

Mandell, 833 F.3d at 823 (“Especially considering the increased burden of proof at

trial, it is clear the district judge did not abuse her discretion in finding the necessity

requirement met.”).

       Burke argues that the government did not demonstrate that it was necessary

to intercept conversations relating to his efforts to extort the              noting that,

while investigators spent a considerable amount of time using consensual recordings

to develop information relating to the Post Office project, the government sought to

intercept conversations relating to the extortion of the              in a matter of days.

R. 103 at 10-12. But the government’s necessity showing does not require it to

demonstrate that wiretaps are being utilized as a last resort; the requirement simply

discourage the routine use of wiretaps as a first step. Here, the wiretap was

necessary. Unlike with the Post Office project—an instance where Burke had

approached                                   and initiated criminal conversation—the

government did not have an undercover agent or cooperator capable of developing

similar evidence relating to the               which eliminated consensual recordings

as an option. Indeed, the only reason the government was aware of the planned

extortion of the             was through the wiretap itself. Furthermore, the affiant

                                           162
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 180 of 227 PageID #:1780




explained that interceptions would help prove beyond a reasonable doubt that Burke

had the requisite criminal intent with respect to the             and, as it turns out,

the interceptions proved critical in doing exactly that.




      Finally, although Burke seeks to bifurcate the government’s necessity

discussion between the Post Office project and the               extortion, the points

made in the affidavit concerning the limitations of traditional investigative

techniques applied with equal force to both episodes, and the affiant provided specific

reference to the          extortion in explaining why this was the case.

      Burke relies on a Ninth Circuit decision to challenge the government’s showing

of necessity. United States v. Gonzalez, 412 F.3d 1102 (9th Cir. 2005). To begin, the

Seventh Circuit has specifically rejected the Ninth Circuit’s necessity analysis. See

United States v. Durham, 766 F.3d 672, 681 (7th Cir. 2014). In any event, the decision

in Gonzalez was highly fact-bound, and the facts of Gonzalez are not remotely similar

                                          163
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 181 of 227 PageID #:1781




to the facts of this case. In Gonzalez, after an extensive undercover investigation of

alien smuggling, the government obtained authority to wiretap two Arizona bus

stations. 412 F.3d at 1106-07. After the government began these interceptions, it

made a separate application to wiretap a totally different facility—an office in Los

Angeles, again for proof of alien smuggling. Id. at 1107-08. As to this separate office

in Los Angeles, the Ninth Circuit concluded that there was no independent effort to

verify that a wiretap was necessary, including because extended surveillance was not

properly considered or undertaken, and the affidavit was unclear whether any effort

had been made to introduce a source within that specific office. Id. at 1113-14.

      Alien smuggling investigations are fundamentally different from public

corruption investigations, including with respect to the likely success of physical

surveillance as an investigative technique. Moreover, in Burke’s case, the

government was not pursuing a separate wiretap of a separate office thousands of

miles away; it was seeking to continue monitoring the same cellular telephone used

by the same person. The government did not “transfer” or “bootstrap” its showing of

necessity from the earlier affidavit, as Burke alleges. Many of the limitations

discussed in the earlier application and affidavit simply applied with equal force to

the later discussion of necessity.

IX.   Burke’s and Andrews’ Motions for Bills of Particulars (R. 101, 109, 121)
      Should Be Denied.

      Among the boilerplate motions filed by the defendants are their motions for a

bill of particulars pursuant to Federal Rule of Criminal Procedure 7(f). Andrews asks



                                         164
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 182 of 227 PageID #:1782




that the bill of particulars identify the “thing of value” in Counts 7 and 8. R. 101.

Burke adopts Andrews’ motion. R. 121. In his motion, Burke asks that a bill of

particulars identify the “property” and “official act” for the attempted extortion

alleged in Counts 1 (Racketeering Act 5), 18, and 19 (“the Museum Counts”). R. 109.

        The government has exceeded its obligations to apprise defendants about the

nature of the charges against them, both in the superseding indictment and in

discovery. Given the detailed allegations of the superseding indictment and the

voluminous discovery that has been produced, a bill of particulars is not warranted.

At 59 pages long, the superseding indictment states the elements of each crime,

apprises defendants of the nature of the charges so that they may prepare a defense,

and allows defendants to plead the judgment as a bar to future prosecution. See

Moore, 563 F.3d at 585. Additionally, discovery produced to the defendants includes

hundreds of reports of interview, grand jury transcripts, Title III recordings, and

more. Along with those materials, the government has provided comprehensive

indices so that materials may be more easily located. As described in greater detail

below, the superseding indictment and discovery provide a roadmap of the

government’s evidence and identifies every person who could be called as a potential

witness at trial (including defense witnesses).

   A.      Applicable Law

        A “defendant’s constitutional right is to know the offense with which he is

charged, not to know the details of how it will be proved.” Fassnacht, 332 F.3d at 446

(quotations and citation omitted); see also United States v. Glecier, 923 F.2d 496, 502


                                         165
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 183 of 227 PageID #:1783




(7th Cir. 1991) (citing United States v. Kendall, 665 F.2d 126, 134 (7th Cir. 1981)) (a

defendant’s “constitutional rights under the fifth and sixth amendments require that

he be informed of the nature of the offense charged to allow him to prepare a defense

and to protect his double jeopardy rights; they do not require the government to reveal

the details of how it plans to prove its case”). A motion for a bill of particulars should

be denied when the indictment “includes each of the elements of the offense charged,

the time and place of the accused's conduct which constituted a violation, and a

citation to the statute or statutes violated.” Fassnacht, 332 F.3d at 446.

        Where the indictment, combined with the discovery, adequately informs the

defendants of the charges against them, no bill of particulars is warranted. See, e.g.,

Vaughn, 722 F.3d at 927; United States v. Blanchard, 542 F.3d 1133, 1140-41 (7th

Cir. 2008) (affirming denial of motion for bill of particulars where the defendant “was

the beneficiary of extensive pretrial discovery”); United States v. Hernandez, 330 F.3d

964, 975 (7th Cir. 2003). The “choice to grant or deny” a bill of particulars “is

committed to the discretion of the trial court, and a decision denying a bill of

particulars” is reviewable only for an abuse of discretion. Fassnacht, 332 F.3d at 446

(citing Kendall, 665 F.2d at 134).

   B.      Burke’s Motion For A Bill of Particulars Should Be Denied.

        With respect to the Museum Counts, the superseding indictment tracks the

language of 18 U.S.C. §§ 1951 and 1952 and fairly informs Burke of the attempted

extortion and Travel Act charges against him. See Glecier, 923 F.2d at 500 (affirming

denial of bill of particulars in an Operation Greylord RICO case, because indictment


                                           166
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 184 of 227 PageID #:1784




specified “the time period during which the alleged conspiracy operated, the locations

and courts, the principal actors, and, with some detail, the specific types of predicate

crimes to be committed and the modus operandi of the conspiracy”).

      1.     The Superseding Indictment Identifies the Property Burke
             Sought to Extort.

      The superseding indictment clearly identifies the “property” Burke attempted

to extort from Museum 1: wages and employment compensation for Individual E-1,

the daughter of Burke’s personal acquaintance. R. 30, Count 1 (Racketeering Act 5),

Count 18, Count 19.

      Specifically, the superseding indictment alleges that, on September 8, 2017, a

museum employee (Individual E-2) called Burke to discuss the pending admission fee

increase that was scheduled to be considered by the Chicago Park District Board on

September 13, 2017. R. 30 ¶¶ 71, 76. During that call, Burke “threatened to contact

the President of the Park District Board and object to Museum 1’s requested

admission fee increase because Museum 1 had failed to respond to BURKE’s prior

effort to obtain an internship for Individual E-1 at Museum 1.” Id. ¶ 71. Three days

after Burke’s threat, and just two days before the Park District was scheduled to vote

on the fee increase, a museum executive “offered that Individual E-1 could apply for

a full-time job at Museum 1.” Id. ¶ 72. Burke then called Individual E-1’s mother “and

told her about the potential full-time job for Individual E-1 at Museum 1.” Id. ¶ 73.

Burke also directed his assistant to send an email to a museum employee “asking for

additional details on how Individual E-1 could apply for the position and what the



                                          167
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 185 of 227 PageID #:1785




title of the position was.” Id. ¶ 74. Museum employees also sent job application

information to Individual E-1. Id. ¶ 75.

      Tracking the language of 18 U.S.C. §§ 1951(a) and 1952(a)(3), the superseding

indictment makes crystal clear what Burke attempted to extort: “money and other

employment compensation to be provided by Museum 1 to Individual E-1.” R. 30,

Count 18 & 19, see also Count 1, ¶84, Racketeering Act 5(a). 58 The income that

Individual E-1 would have earned as a result of the full-time job undoubtedly

constitutes “property” under the Hobbs Act. The Hobbs Act does not require that the

extortionist receive a benefit. See 18 U.S.C. § 1951; United States v. Green, 350 U.S.

415, 418, 420 (1956); United States v. Lewis, 797 F.2d 358, 364 (7th Cir. 1986). And

wages, like cash, satisfy the common-law definition of “property” incorporated by

Congress in the Hobbs Act. See, e.g., United States v. Brissette, 919 F.3d 670, 682-86

(1st Cir. 2019) (forced payment of wages to a third-party can satisfy the Hobbs Act’s

“obtaining of property” element); United States v. Kirsch, 903 F.3d 213, 227 (2d Cir.

2018) (“Wages and benefits are ‘capable of passing from one person to another,’—in

this case, from the employer to the employee—and are therefore ‘transferable.’”

(citation omitted)). In short, the indictment’s identification of the property Burke

attempted to extort as “money and other employment compensation” to Individual E-




58Contrary to Burke’s claim that the relevant time period is unclear (R. 109 at 9-10), the
superseding indictment alleges the attempted extortion occurred in September 2017. See
R. 30 ¶ 72 (“After BURKE’s threat to oppose Museum 1’s proposed admission fee increase,
on or about September 11, 2017”); id. ¶ 84, Racketeering Act 5(a) (“In or around September
2017. . .”); id., Count 18 (“In or around September 2017 . . .”).

                                           168
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 186 of 227 PageID #:1786




1 provides sufficient factual detail for Burke to determine the conduct on which the

government intends to rely; Burke is entitled to nothing more. See Glecier, 923 F.2d

at 501 (bill of particulars may not be used to obtain evidentiary details about the

government’s case).

       Furthermore, “a bill of particulars is unnecessary if the information the

defendant seeks is readily available through alternate means such as discovery.”

Vaughn, 722 F.3d at 927. The discovery, particularly recorded phone calls and the

interviews and grand jury testimony of Museum 1’s CEO, Individual E-1, and Burke’s

assistant, read in conjunction with the indictment, provides a roadmap of the

government’s evidence.

       Not only does the discovery alert Burke to the nature of the charges against

him, the discovery belies Burke’s claim that he “never demanded a job for Ind. E-1”

and that “the Museum, on its own initiative” offered Individual E-1 a job. R. 109 at 2,

8. 59 In his September 8, 2017 recorded phone call to a Museum 1 employee, Burke’s

threat was not subtle: “I’m sure I know what you want to do, because if the Chairman

of the Committee on Finance calls the President of the Park Board, your proposal is

going to go nowhere.” TP 9, Session 5515. Burke further threatened, “[T]his was a

very sensitive matter a number of years ago,” referring to his prior objection to

another museum’s fee increase. Id.



59 Even if Burke did not demand a job for Individual E-1, an express demand or inducement
is not an element of Hobbs Act extortion under color of official right. See Evans v. United
States, 504 U.S. 255, 258-59 (1992) (affirmative act of inducement by a public official, such
as a demand, is not an element of Hobbs Act extortion under of color of official right).

                                            169
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 187 of 227 PageID #:1787




      Less than ten minutes after that call, Museum 1’s CEO called Burke. Burke

said he was embarrassed that he had not heard back about the internship for

Individual E-1. Although Burke said that he had hired Individual E-1 (TP 9, Session

5516), Burke nevertheless continued to pressure Museum 1 employees, as the

evidence at trial will show: On September 11, 2017, he directed his assistant to follow

up about how Individual E-1 could apply for a job. The next morning, a Museum 1

employee sent Burke an email about the full-time job opportunity Individual E-1

could apply for. That same day, Burke called Individual E-1’s mother about the job

opportunity, and said: “So anyway, he’s now telling me there’s a position there,

ummm, coordinator or something or other . . . Full time.” TP 9, Session 5594.

Although Individual E-1’s mother stated that her daughter was happy working for

Burke, she stated that she would think about it and get back to Burke’s assistant. Id.

      Burke’s efforts to obtain a paid position for Individual E-1 at the museum did

not end there. Approximately 30 minutes after his call with Individual E-1’s mother,

Burke’s assistant sent an email to a Museum 1 employee that stated: “The Alderman

was inquiring how [Individual E-1] can apply and what the position is titled exactly

to make sure she applies for the correct position.” Soon after that, at approximately

11:14 a.m., an employee in Museum 1’s public relations department sent Burke’s

assistant an email attaching the description of “a Public Relations Coordinator

position,” and stating that she would reach out to Individual E-1 “directly to share

the position description and discuss setting up an interview.” Individual E-1 was also

emailed about the job opportunity, which she ultimately declined.

                                         170
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 188 of 227 PageID #:1788




       2.     The Superseding Indictment Identifies the Official Action Burke
              Threatened.

       With respect to Burke’s argument that the superseding indictment does not

identify the official action Burke threatened under color of official right (R. 109 at 10-

11), 60 the superseding indictment makes clear that Burke threatened to object to

Museum 1’s admission fee increase, and that this threat remained very much alive

as Burke took steps to determine whether Individual E-1 would entertain a full-time

position with the museum.

       The superseding indictment properly alleges that “[Burke] abused his position

as an Alderman by threatening to take official action, in his capacity as Chairman of

the Committee on Finance, to derail a proposed admission fee increase sought by

Museum 1, due to the failure of Museum 1 to respond to his inquiry about an

internship at Museum 1 for Individual E-1.” R. 30 ¶ 69.

       The discovery provides additional detail regarding Burke’s threats to derail

Museum 1’s admission fee increase in September 2017. In addition to the evidence

discussed above, Burke expressly linked Individual E-1’s job opportunity to the fee

increase during his call with Individual E-1’s mother. He told her that Museum 1’s



60The superseding indictment alleges two theories of attempted extortion regarding Museum
1: under color of official right and by wrongful fear of economic harm. R. 30, Count 18. The
government is not required to prove an “official act” for a Hobbs Act claim for extortion under
fear of economic harm. See 18 U.S.C. § 1951(a); 18 U.S.C. § 1952(a)(3). A public official
violates the Hobbs Act when he attempts to obtain property by threatening to use his official
position or authority to cause economic harm to the victim to obtain property. See, e.g., United
States v. Davis, 890 F.2d 1373, 1378 (7th Cir. 1989); United States v. Vazquez-Botet, 532 F.3d
37, 60-61 (1st Cir. 2008); United States v. Edwards, 303 F.3d 606, 635-637 (5th Cir. 2002);
United States v. Hairston, 46 F.3d 361, 367 (4th Cir. 1995).

                                             171
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 189 of 227 PageID #:1789




“staff screwed up, and now they’re calling me asking me to help ‘em on another matter

and I read ‘em the riot act because of the way they treated [Individual E-1’s], uh,

application. So anyway he’s now telling me there’s a position there.” TP 9, Session

5594.

        Burke acknowledges that exerting pressure on another official can constitute

an official act under McDonnell but contends that he could not have attempted to

extort Museum 1 because he was not a member of the Park District Board. R. 109 at

10-11. Burke’s position is inconsistent with Supreme Court and Seventh Circuit case

law. Burke’s threat to call the President of the Park District Board is exactly the type

of conduct the Supreme Court described as unlawful in McDonnell. See McDonnell,

136 S. Ct. at 2371 (a public official’s “attempt[s] to pressure or advise another official

on a pending matter” is illegal “if the official agreed to exert that pressure or give that

advice in exchange for a thing of value”).

        Furthermore, it is well settled that an official can be guilty of attempted

extortion under color of official right even if he does not have the power to take official

action, if the victim could reasonably believe that the official had such power. See,

e.g., Carter, 530 F.3d at 574, supra; Nedza, 880 F.2d at 902, supra; United States v.

Bencivengo, 749 F.3d 205, 212-13 (3d Cir. 2014) (“[W]here a public official has, and

agrees to wield, influence over a governmental decision in exchange for financial gain,

or where the official’s position could permit such influence, and the victim of an

extortion scheme reasonably believes that the public official wields such influence,

that is sufficient to sustain a conviction under the Hobbs Act, regardless of whether

                                           172
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 190 of 227 PageID #:1790




the official holds any de jure or de facto power over the decision.”); United States v.

Loftus, 992 F.2d 793, 796 (8th Cir. 1993).

          The evidence at trial (consistent with discovery) will show that Museum 1

employees knew that Burke was a powerful Alderman, and that he had objected to a

fee increase at another Chicago museum. In fact, Individual E-2 called Burke seeking

his support for the admission fee increase, precisely because she believed that Burke

could make things difficult for the museum. 61 And Individual E-2 understood Burke’s

statement to Individual E-2—that “if the Chairman of the Committee on Finance

calls the President of the Park Board, your proposal is going to go nowhere”—to be a

threat to derail the admission fee increase. Museum 1 quickly followed up regarding

a job for Individual E-1 to ameliorate any negative effect Burke might have on the

museum.

     C.      Andrews’ Motion For A Bill of Particulars Should Be Denied.

          Andrews’ motion for a bill of particulars should also be denied (R. 101), as the

superseding indictment need not identify the property or benefit Andrews and Burke

attempted to receive in order to state a valid offense under 18 U.S.C. § 1952(a)(3). A

Travel Act offense, as charged in Counts 7 and 8, requires that Andrews: (1) traveled

in, or used a facility of, interstate or foreign commerce (2) with the intent to commit

a specified unlawful act and (3) thereafter performed or attempted to perform that

act. Dvorkin, 799 F.3d at 876. The unlawful activity alleged in Counts 7 and 8 include



 The employee’s statements refute Burke’s claim that the September 8, 2017 phone call was
61

merely a “courtesy notice of the Museum’s request of an admission fee increase.” R. 109 at 3.

                                            173
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 191 of 227 PageID #:1791




Hobbs Act extortion, bribery in violation of Illinois law, and official misconduct in

violation of Illinois law.

       Andrews’ motion incorrectly assumes that the government is required to prove

a “thing of value” to sustain a Travel Act conviction. R. 101 at 2. It is not. As discussed

above, § 1952 does not require the government to prove that Andrews committed the

“predicate” unlawful act—here, extortion, bribery, and official misconduct. See Baker,

227 F.3d at 961; Karigiannis, 430 F.2d at 150. Accordingly, the government need not

prove—and the indictment need not allege—that Andrews sought or exchanged a

“thing of value” in violation of state or federal law.

       Even if the government were required to allege and prove a “thing of value” for

a Travel Act count (and it is not), the superseding indictment clearly informs Andrews

and Burke of the property they attempted to unlawfully obtain. Viewed in its entirety,

see Fassnacht, 332 F.3d at 445, the superseding indictment makes clear that the

“thing of value” sought by Andrews, and the basis of the unlawful act in Count 7 and

8, is fees arising from the retention of Burke’s law firm, Klafter & Burke.

       Count 1 describes the property Burke and Andrews attempted to unlawfully

obtain, “namely fees arising from the retention of his law firm, Klafter & Burke, to

be paid by Company B and its affiliate.” R. 30 ¶ 84, Racketeering Act 3. The

superseding indictment specifically describes the October 24, 2017 phone call

between Burke and Andrews that forms the basis of Count 7:

       . . . Because Company B failed to provide tax work to BURKE’s law firm,
       BURKE and ANDREWS agreed that ANDREWS would take action to



                                           174
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 192 of 227 PageID #:1792




      interfere with the operation of the restaurant based on the ground that
      the restaurant did not have a driveway permit.

R. 30 ¶ 40.

      The superseding indictment also quotes the phone call between Burke and

Andrews the next day, which forms the basis of Count 8:

      On or about October 25, 2017, at approximately 6:59 p.m. (Session
      #7537), BURKE used his cellular telephone, assigned telephone number
      (312) XXX-4006, to speak to ANDREWS about Company B. Specifically,
      ANDREWS reported to BURKE that the construction work had been
      halted at the restaurant. ANDREWS and BURKE agreed during this
      call that ANDREWS would now play “hard ball” with Company B.

R. 30 ¶ 42. The superseding indictment then details how Andrews played “hard ball”:

by advising Company B’s representatives that Burke’s office had not approved the

plans for the remodeling project, including a driveway permit, and later obstructing

approval of the permit application. Id. ¶¶ 43-44. Once Andrews believed that

Company B planned to hire Burke’s firm and that fees would be forthcoming,

however, he “contacted an architect for Company B and advised that outstanding

issues with the driveway permit had been cleared up.” Id. ¶ 47. This leaves little room

for ambiguity that the “thing of value” sought by Andrews was fees arising from the

retention of Burke’s law firm. 62

      Andrews argues that “a large amount of discovery can in some circumstances

create the need for a bill of particulars.” R. 101 at 6. This is inconsistent with Seventh


62These same phone calls have been produced in discovery. In addition to discussing holding
up the driveway permits for Company B’s construction, Burke and Andrews discussed on the
phone calls produced to the defense their prior meetings with Company B’s owners, at which
Burke corruptly solicited legal business for his firm, and the fact that Company B had not
hired Burke. E.g., TP 9, Sessions 7441, 7537.

                                           175
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 193 of 227 PageID #:1793




Circuit precedent holding that “a bill of particulars is unnecessary if the information

the defendant seeks is readily available through alternate means such as discovery.”

Vaughn, 722 F.3d at 927. Here, the government has provided voluminous discovery,

but has also included detailed indices with each production to aid in the defendants’

review of documents. Moreover, the charged telephone calls are identified in the

superseding indictment, and are even referred to by date, time, and session number,

making them readily accessible to Andrews. R. 30 ¶¶ 40, 42; Id., Counts 7 & 8.

      This case is therefore unlike United States v. Beavers, No. 16-CR-00068, 2016

WL 6775966 (N.D. Ind. Nov. 16, 2016), where the district court granted a bill of

particulars because the indictment did not specify the “time, place, manner, or

substance of the Defendant's threat or false statement,” and the discovery contained

multiple potential false statements. Id. at *2-3. Unlike in Beavers, the superseding

indictment identifies the time, place, and substance of the communication for each

Travel Act count. A bill of particulars is not warranted, and Andrews’ motion should

be denied. R. 101.

      In light of the detailed superseding indictment and voluminous discovery,

there is no basis for defendants’ assertion that they do not have sufficient information

about the government’s evidence to prepare for trial. This Court should deny Burke’s

and Andrews’ requests for bills of particulars.




                                          176
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 194 of 227 PageID #:1794




X.        Defendants’ Motions for Severance (R. 86, 87, 96, 111, 112, 114, 121)
          Should Be Denied.

          Defendants each request a separate trial. Andrews and Cui have argued that

joinder of all defendants is improper under Federal Rule of Criminal Procedure 8(b),

and in the alternative that severance is required under Federal Rule of Criminal

Procedure 14. R. 86, 87, 96. Burke moves to adopt both motions. R. 121. Burke has

filed a motion to sever from Cui, based primarily on Rule 14. R. 111. Burke has also

filed motions to sever from Cui and Andrews on Bruton grounds. R. 112, 114.

          The motions for severance should be denied. United States v. Stillo, 57 F.3d

553 (7th Cir. 1995), and related cases require denial of defendants’ motions claiming

improper joinder. Additionally, defendants have not met the heavy burden of showing

that any potential prejudice resulting from a joint trial outweighs the interests of

judicial economy and fairness. Finally, Burke is not entitled to severance under

Bruton v. United States, 391 U.S. 123, 126 (1968), because Andrews’ and Cui’s

statements to the FBI were not confessions that implicate Burke.

     A.        Defendants Were Properly Joined Under Rule 8(b).

          1.     Applicable Law

          Liberal joinder of defendants is permitted to promote judicial efficiency. Stillo,

57 F.3d at 556. Rule 8(b) affords the government wide latitude in joining defendants

and offenses, provided that, as here, the government can establish that defendants

participated in the same illegal act or transaction, or in the same series of illegal acts

or transactions, constituting the offense or offenses. See generally United States v.



                                             177
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 195 of 227 PageID #:1795




Briscoe, 896 F.2d 1476, 1515 (7th Cir. 1990); United States v. Marzano, 160 F.3d 399,

401 (7th Cir. 1998). The Seventh Circuit has stated that “[a] typical relationship

justifying joinder is the defendants’ mutual reliance on a common third party to link

their individual, yet similar, schemes.” United States v. Valentino, 436 F. App’x 700,

706 (7th Cir. 2011). Moreover, “[i]f the indictment invites joint proof . . . prima facie

joinder is shown.” United States v. Madison, 689 F.2d 1300, 1305 (7th Cir. 1982)

(marks and citations omitted).

       Where an indictment charges a RICO violation, the requirements of Rule 8(b)

are satisfied by establishing the existence of an enterprise and that each defendant

participated in a predicate act of racketeering. See Stillo, 57 F.3d at 557. The RICO

enterprise supplies the nexus to tie the various defendants and predicate offenses

together. See also, e.g., United States v. Welch, 656 F.2d 1039, 1051 (5th Cir. 1981)

(“When otherwise separate offenses are charged as predicate acts of a substantive

RICO count, they may be related to each other in such a way as to satisfy Rule

8(b).”). 63 Significantly, “offenses committed as part of the pattern of racketeering

activity are properly joined even if the defendant objecting is not named in the RICO



63Other appellate courts to address this issue have reached the same conclusion. See Wright
& Miller, 1A Fed. Prac. & Proc. Crim. § 145 (5th ed.); United States. v. Irizarry, 341 F.3d 273,
290 (3d Cir. 2003) (holding that Rule 8(b) “permits the joinder of RICO and non-RICO counts
in one indictment where the offenses charged in the non-RICO counts are also charged as
racketeering predicates in the RICO counts” (quotation marks and citation omitted)); United
States v. Carson, 455 F.3d 336, 373 (D.C. Cir. 2006) (indictment alleging that all counts were
overt acts in furtherance of the narcotics conspiracy and predicate acts in furtherance of the
RICO conspiracy satisfied Rule 8(b)); United States v. Moran, No. 11-CR-6083CJS, 2013 WL
6408124, at *3 (W.D.N.Y. Nov. 26, 2013), report and recommendation adopted, No. 11-CR-
6083, 2015 WL 641825 (W.D.N.Y. Feb. 13, 2015) (collecting decisions).

                                             178
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 196 of 227 PageID #:1796




count.” United States v. Krout, 66 F.3d 1420, 1429 (5th Cir. 1995); see also United

States v. Manzella, 782 F.2d 533, 540 (5th Cir. 1986) (“That Jimenez was not indicted

on the RICO counts does not militate against the joinder’s propriety under Rule

8(b).”); United States v. Cardall, 885 F.2d 656, 668 (10th Cir. 1989) (“the indictment

clearly alleged an ongoing series of interconnected illegal transactions amounting to

the operation of a criminal enterprise,” even though “some defendants were not

involved in each aspect of the overall enterprise”).

      2.     Analysis

      Count 1 alleges that Burke conducted the affairs of an enterprise affecting

interstate commerce through a pattern of racketeering activity, in violation of 18

U.S.C. § 1962(c). The defendants are properly joined under Rule 8(b), because each

defendant is charged with conduct that is also alleged as a racketeering predicate.

See Welch, 656 F.2d at 1052.

      The Seventh Circuit’s decision in United States v. Stillo, 57 F.3d 553 (7th Cir.

1995), requires denial of defendants’ improper joinder motions. Stillo involved a two-

count indictment against two defendants: (1) a state judge charged with conducting

and participating in an enterprise through a pattern of racketeering activity, in

violation of 18 U.S.C. § 1962(c); and (2) the judge’s nephew, charged (along with the

uncle) with conspiracy to commit extortion, in violation of 18 U.S.C. § 1951. Id. at

556. The conspiracy between the judge and his nephew related to a bribe alleged as

one of the RICO predicates, but the nephew played no role in the other RICO

predicates. Id. The Seventh Circuit held that the counts were properly joined because

                                          179
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 197 of 227 PageID #:1797




the bribery scheme charged in the extortion count was also a predicate act of

racketeering. Id. at 557. Even though the nephew was not involved in the other

predicate acts, the judges’ other bribes were part of the same “series of acts or

transactions” as the bribe involving his nephew. Id.

         This case is closely analogous to Stillo. Like Judge Stillo, Burke is the only

defendant charge with violating 18 U.S.C. § 1962(c). Like Judge Stillo’s nephew,

Andrews and Cui are charged with separate crimes that are also charged as predicate

racketeering acts. Even though Andrews and Cui did not participate in every

predicate act, their schemes were part of the same series of acts or transactions as

those alleged in Count 1.

         While conceding that Stillo and other decisions hold that “alleged participation

in racketeering activity permits joinder with a racketeering count, even where the

defendant contesting joinder is not charged with racketeering,” Andrews attempts to

distinguish and limit the case’s applicability here. 64 R. 96 at 10-13 & n.5. Stillo is

wholly consistent with circuit precedent, including in requiring a common plan or

scheme and finding that requirement met by the overlap in evidence required to prove

the RICO charges and the underlying predicate offenses, and remains binding

authority in this circuit. See United States v. Hosseini, 679 F.3d 544, 552 (7th Cir.

2012) (citing Stillo, 57 F.3d at 556-57). Contrary to Andrews’ argument, the holding

in Stillo was not limited to “straightforward” two-defendant cases or cases in which




64   Cui does not address this authority.

                                            180
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 198 of 227 PageID #:1798




the conduct underlying the non-RICO count was necessary to avoid a statute of

limitations issue. The decision in Stillo was motivated by a concern that severance

would have required two trials with the same proof, including because a statute of

limitations issue made the nephew’s bribery scheme a critical element of the

government’s case. Id. While there is no similar limitations issue here, the concern

for judicial efficiency applies equally. The government should not be required to call

the same witnesses in two separate trials, when the defendants are properly joined. 65

      The cases defendants rely on do not involve RICO claims and are therefore

distinguishable. United States v. Daniels, 803 F.3d 335 (7th Cir. 2015), involved

charges against three defendants for multiple armed bank robberies and related gun

offenses. Because the indictment in Daniels did not allege a conspiracy or a common

plan or scheme that connected the bank robberies, joinder was not appropriate. Id. at

340. United States v. Velasquez, 772 F.2d 1348 (7th Cir. 1985), involved charges

against five defendants for cocaine trafficking and charges against one of the five

defendants for an unrelated heroin distribution scheme. In that case, joinder was

improper because the indictment did not tie the heroin charges to the cocaine charges

against the other defendants. Id. at 1353. Here, by contrast, the charges are

connected by a common link: all defendants are charged with conduct that is also

charged as a racketeering predicate.



65In an effort to distinguish Stillo, Andrews claims “the Restaurant Remodeling allegations
are not essential to the racketeering charge in Count One.” R. 96 at 12. Yet it is the
government—not Andrews—that determines the crimes it prosecutes and the evidence it
presents at trial. Cf. United States v. Abdelhaq, 246 F.3d 990, 992 (7th Cir. 2001).

                                           181
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 199 of 227 PageID #:1799




      Contrary to Cui’s suggestion, the counts that do not double as predicate acts

are also properly joined. Specifically, Counts 12, 13, 14 and 17 relate to Cui’s efforts

to hire Burke’s law firm in order to influence Burke to obtain a permit for a pole sign

and influence and reward Burke in connection with TIF funding for the 4901

Property, and Counts 10 and 17 relate to Andrews’ and Cui’s false statements to the

FBI to cover up their involvement. The conduct alleged in these counts involve the

same participants and subject matters as the RICO predicates alleged in Count 1.

They all involve Burke using his position as a powerful alderman for his and his

associates’ personal benefit, and defendants’ efforts to benefit from Burke’s

willingness to trade his power for private benefits and to cover up their unlawful

conduct, including by making false statements to the FBI. United States v. Warner,

498 F.3d 666, 699 (7th Cir. 2007) (noting that “a conspiracy and its cover-up are parts

of a common plan” (quotation marks and citation omitted)). Indeed, many of the same

facts will be necessary to prove these claims and the RICO predicates. See, e.g.,

United States v. Curescu, 674 F.3d 735, 742 (7th Cir. 2012) (joinder proper where one

defendant “was at the heart of both [conspiracies charged in the indictment], for both

were conspiracies to obtain unlawful benefits for his building”); United States v.

Phillips, 239 F.3d 829, 838 (7th Cir. 2001) (joinder proper even though appellant was

the only defendant not charged with committing a violent crime in aid of racketeering,

because “there is a presumption that participants in a conspiracy or other criminal

schemes should be tried together”). Joinder is therefore proper.




                                          182
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 200 of 227 PageID #:1800




   B.        Severance Is Not Warranted Under Rule 14.

        1.     Applicable Law

        When defendants have been properly joined under Rule 8(b), a district court

should grant a Rule 14 severance motion only if defendant is able to demonstrate that

there is a serious risk that a joint trial would compromise a specific trial right or

would prevent the jury from making a reliable judgment concerning guilt or

innocence. See Zafiro v. United States, 506 U.S. 534, 539 (1993). “There is a preference

in the federal system for joint trials of defendants who are indicted together. Joint

trials ‘play a vital role in the criminal justice system.’ They promote efficiency and

‘serve the interests of justice by avoiding the scandal and inequity of inconsistent

verdicts.’” Id. at 537 (quoting Richardson v. Marsh, 481 U.S. 200, 209-10 (1987)

(citations omitted)); see also United States v. Souffront, 338 F.3d 809, 828 (7th Cir.

2003) (“There is a particularly strong preference for a single trial with codefendants

who have been jointly indicted.” (citations omitted)); United States v. Buljiubasic,

808 F.2d 1260, 1263 (7th Cir. 1987) (describing “strong interest in joint trials” for

judicial economy and because “[a] joint trial gives the jury the best perspective on all

the evidence and therefore increases the likelihood of a correct outcome” (citations

omitted)). A motion for severance is therefore committed to the sound discretion of

the trial court, and the court should “give deference to the strong public interest in

having jointly indicted defendants tried together . . . .” United States v. Schweihs,

971 F.2d 1302, 1321 (7th Cir. 1992).




                                          183
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 201 of 227 PageID #:1801




      Particularly where a RICO charge links the defendants’ criminal conduct,

judicial economy favors a joint trial. “Under RICO, it is irrelevant that each defendant

participated in the enterprise’s affairs through different and unrelated crimes.

Although the defendants used different means, they were alleged to have participated

in the same offense: furtherance of the enterprise.” United States v. O’Malley,

796 F.2d 891, 895 (7th Cir. 1986) (internal quotations and citations omitted). It also

is irrelevant whether a particular defendant was charged with RICO offenses or

instead charged with non-racketeering offenses; the operative inquiry is whether

each defendant’s criminal activities furthered the criminal enterprise. See Phillips,

239 F.3d at 838-39 (defendant charged with drug and weapon possession offenses was

not entitled to severance of his trial from three co-defendants who faced additional

charges under RICO alleging crimes of violence in aid of racketeering; all four

defendants were involved in enterprise which dealt in illegal drugs, and jury

instructions emphasized separate consideration of each defendant); see also Stillo, 57

F.3d at 557.

      A defendant is not entitled to severance “merely because [he] may have a better

chance of acquittal in [a] separate trial[ ].” Zafiro, 506 U.S. at 540. Thus, the oft-cited

“evidentiary spillover” theory as a basis for requiring severance has been almost

universally rejected in this Circuit. See United States v. Ervin, 540 F.3d 623, 630 (7th

Cir. 2008) (alleged prejudicial spillover effect did not warrant separating drug-

conspiracy and homicide counts for trial); Abdelhaq, 246 F.3d at 992 (“[A]s a basis for

requiring severance, ‘evidentiary spillover’ has been rejected.”); United States v.

                                           184
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 202 of 227 PageID #:1802




Shorter, 54 F.3d 1248, 1259 (7th Cir. 1995) (“Such ‘spillover’ claims alone do not

warrant severance.”). Instead, courts have consistently ruled that a limiting

instruction will typically suffice to cure any risk of potential “spillover” prejudice. See,

e.g., United States v. Thompson, 286 F.3d 950, 968 (7th Cir. 2002) (discussing

presumption that jury can capably sort through evidence and follow court’s limiting

instructions to consider each defendant separately); Stillo, 57 F.3d at 557.

       2.     Analysis

       Defendants have not demonstrated that the potential for prejudice resulting

from a joint trial outweighs the interests of judicial economy and fairness.

                     a. Burke’s Rule 14 Arguments

       Burke’s motion seeking severance from Cui can be dispatched with quickly.

Evidence proving the extortion of Company B and the pole sign allegations against

Burke will overlap almost entirely with the evidence proving Andrews’ and Cui’s

guilt. This is because the charges against Burke stem from his corrupt use of his

position as an Alderman to obtain legal business from Cui and from Company B,

aided by Andrews.

       For example, with respect to the counts concerning Company B, the jury will

hear testimony that Burke and Andrews met with Company B representatives in

June 2017 to tour the restaurant site. After that meeting, Burke took Company B

representatives to lunch and pitched his law firm. In phone calls intercepted in

October 2017, Burke and Andrews discussed interfering with the operation of

Company B’s restaurant by causing construction work to be halted, after Company B

                                            185
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 203 of 227 PageID #:1803




had not hired Burke’s law firm. Andrews then took action to stall the restaurant

remodeling project. Once Andrews learned that Company B planned to hire Burke’s

firm, however, he told an architect for Company B that outstanding permitting issues

had been resolved.

      As to Cui, evidence at trial will show that Cui emailed Burke on August 23,

2017, stating that he had a legal matter for Burke’s law firm and asking for assistance

in obtaining a permit for the pole sign that had been denied. The next day Cui emailed

his real estate lawyer (Individual C-2) asking if Burke could handle his property tax

appeal for a year, because “I need his favor for my tif money” and “I need his help for

my zoning etc for my project.” That same day, Cui emailed Burke about the

representation. Burke responded the following day that his team would reach out to

Cui. Cui engaged Burke’s firm, and Burke made multiple phone calls to city officials

inquiring about the pole sign permit for Cui. In short, judicial economy strongly

favors a joint trial of the claims against Burke and the other defendants.

      Burke argues that certain of Cui’s statements are inadmissible against him

and that their admission will compromise his trial rights. R. 111 at 7. Contrary to

Burke’s contention, Cui’s emails to Individual C-1 and C-2 about the pole sign and

TIF issues will be admissible against Burke through multiple exceptions to the

hearsay rule. For example, they are joint venturers’ statements admissible under

Federal Rule of Evidence 801(d)(2)(E). See United States v. Cox, 923 F.2d 519, 526

(7th Cir. 1991); United States v. Kelley, 864 F.2d 569, 573 (7th Cir. 1989); United

States v. Jones, 438 F.2d 461, 466 (7th Cir. 1971). Even if the emails were somehow

                                         186
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 204 of 227 PageID #:1804




inadmissible against Burke, however, the potential prejudice could be cured by use

of an appropriate limiting instruction. See Thompson, 286 F.3d at 968; Phillips, 239

F.3d at 839.

      Burke also argues that his rights under the Confrontation Clause would be

threatened by a joint trial. As detailed below in response to Burke’s Bruton motion,

Cui did not admit wrongdoing to the FBI and therefore his statements may be

admitted at a joint trial without implicating the Confrontation Clause.

      The decisions on which Burke relies differ from this case. In United States v.

Johnson, No. 09 CR 0332-9, 2011 WL 13365606 (N.D. Ill. Aug. 24, 2011), the

indictment charged a violent narcotics conspiracy, including under RICO. The district

court severed the charges against one defendant, who was a narcotics customer

charged in only 2 out of 13 counts in the indictment, because neither the RICO count

nor the predicate racketeering acts involved him and because he was not an alleged

member of the racketeering conspiracy. Id. at *3-4. In Delatorre, the district court

separated the trials of 14 members of the Insane Deuce National Street Gang into a

trial of the leaders and a trial of the more minor participants. The court denied

individual defendants’ motions to sever under Rule 14, but nevertheless ordered two

trials, after considering the potential prejudice “to the jury system and the jurors

themselves,” the potential for delay, and the potential prejudice that could result from

a four- to five-month “mega-trial.” United States v. Delatorre, 522 F. Supp. 2d 1034,

1049-55 (N.D. Ill. 2007), aff’d sub nom. United States v. Benabe, 436 F. App’x 639 (7th

Cir. 2011).

                                          187
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 205 of 227 PageID #:1805




      The facts of Johnson and Delatorre are not even remotely similar to the facts

of this case. Here, each defendant has been charged with conduct that is also charged

as a RICO predicate. Each played a significant part in the charged enterprise, even

though not charged with racketeering offenses themselves, as is clear from the face

of the superseding indictment. As set forth in Count 1, Andrews worked with Burke

to shut down Company B’s restaurant remodeling efforts, in an attempt to corruptly

solicit and extort the company’s business for Burke’s law firm. Cui, for his part, hired

Burke’s law firm with the expectation that Burke would in return help him secure a

pole sign permit that had a $750,000 value to Cui’s business.

      And the Court is not confronted with a complex 14-defendant mega-trial that

may last four to five months. The government anticipates that the government’s case-

in-chief for all three defendants will last a matter of weeks, not months. A joint trial

will be manageable without any risk of undue prejudice to the defendants.

                    b. Andrews’ Rule 14 Arguments

      Andrews also is not entitled to severance. He is named in five counts (namely

the counts relating to Company B), which relate to a charged predicate for the RICO

conspiracy, meaning that separate trials would require duplicate evidence and

testimony. In an effort to overcome the “strong preference” for joint trials, Souffront,

338 F.3d at 828, Andrews claims that he should be tried separately because 14 counts

of the superseding indictment, and all racketeering acts other than those related to

Company B, do not relate to him. R. 96 at 18. Juries are routinely asked to decide the

guilt of defendants who are named in a small number of counts. This is a common

                                          188
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 206 of 227 PageID #:1806




facet of federal criminal trial practice and does not merit the extraordinary step

Andrews demands. The jury will be instructed to consider separately the counts that

relate to Andrews from those that do not. Jurors will readily be able to grasp the

difference between crimes that do not concern Andrews, and acts that do concern him.

      Andrews claims that Alderman A’s testimony will prejudice him because it will

“demonstrate the corruption of wide-ranging aspects of City government – virtually

all of which have nothing to do with Mr. Andrews.” R. 96 at 19. The Seventh Circuit

rejected a similar prejudicial spillover argument in Stillo, summarized above. There,

the court concluded that “it was easy for the jury to compartmentalize the evidence

involving Joseph Stillo and that transaction from Judge Stillo’s earlier bribe taking,”

particularly given the district judge’s “frequent, clear, and explicit instructions to this

effect.” Stillo, 57 F.3d at 557. As in Stillo, any potential prejudice will be remedied by

an instruction that the jury may not consider Alderman A’s testimony against

Andrews.

      Andrews points to two district court cases in support of his motion for

severance: United States v. Troutman, 546 F. Supp. 2d 610 (N.D. Ill. 2008), and

United States v. Stoecker, 920 F. Supp. 876 (N.D. Ill. 1996). Neither case is on point.

In Troutman, defendant Gilbert was charged with one count of extortion, but was not

charged in the overarching scheme to defraud that made up Count 1 of the indictment

or any other count in a 15-count indictment. The district court relied heavily on the

fact that there was a “gross disparity” in the evidence between Gilbert and the other

defendants, the fact that Gilbert had engaged in only “one illegal act,” and the concern

                                           189
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 207 of 227 PageID #:1807




that a joint trial might implicate Gilbert’s confrontation rights under Bruton. Id. at

617. By contrast, in this case, Andrews is charged with five separate counts related

to his illegal participation in Burke’s criminal enterprise. Although his conduct is but

one example of Burke’s wide-ranging criminal conduct, Andrews’ role in the extortion

of Company B was an important part of the pattern of racketeering charged in Count

1. Moreover, Andrews has not raised any potential Bruton issues that would make a

joint trial prejudicial.

       Stoecker involved a 98-page, 58-count indictment that charged a complex bank

fraud scheme against the shareholders and officers of a company who had

participated in a scheme to defraud some 25 financial institutions after borrowing

$400 million. Stoecker, 920 F. Supp. at 879-80. In addition to the shareholder and

officer defendants, an accountant was charged in 3 counts of the indictment. The

court ruled that the accountant was entitled to severance so that he could obtain

exculpatory testimony from a co-defendant. Id. at 886. The court also found that there

would be a disparity in evidence against the accountant and his co-defendants, and

that much of the evidence would not be admissible in a trial against the accountant

alone. Id. at 887. There is nothing remotely similar here. Unlike the accountant,

Andrews was a critical player in Burke’s racketeering scheme. And he identifies no

exculpatory testimony from a co-defendant he seeks to introduce.

       A district court case that more closely resembles these facts, and gives

appropriate credit to the faculties and common sense of this district’s jury pool, is

Judge Zagel’s opinion in United States v. Calabrese, No. 02 CR 1050-10, 2008 WL

                                          190
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 208 of 227 PageID #:1808




4274453, at *4-5 (N.D. Ill. Sept. 10, 2008), aff’d sub nom. United States v. Schiro, 679

F.3d 521 (7th Cir. 2012). In that case, multiple defendants who participated in the

Chicago Outfit’s illegal video gambling business sought severance on the ground that

they were not charged in the Count One racketeering conspiracy, which charged other

defendants with more than a dozen Outfit murders, in addition to illegal gambling.

Judge Zagel rejected requests for severance, and in denying a new trial motion ruled

that any potential prejudice was cured by jury instructions directing the jury to give

defendants separate consideration. Id.; see also Calabrese, No. 02 CR 1050, slip op. at

1-3, 24-25 (N.D. Ill. May 11, 2007) (Dkt. #512).

                    c. Cui’s Rule 14 Arguments

      Like Andrews, Cui characterizes himself as a “‘bit player,’ whose charges

constitute only a tiny piece of the superseding indictment’s otherwise sweeping

allegations of widespread public corruption.” R. 87 at 12. Cui’s severance motion

should be denied. Like Andrews, although he did not play as all-encompassing a role

as Burke, Cui’s criminal conduct involving Company C is intertwined with Burke’s,

such that the balance of equities favors a joint trial.

      In response to Cui’s argument that much of the evidence at trial will be

irrelevant to him, a properly instructed jury will be able to separate the counts that

relate to Cui from those that do not. Even if separate trials will decrease the time and

money defendants must spend preparing for and attending a joint trial, as Cui

contends, any such savings will be vastly outweighed by the additional time the Court

would spend presiding over separate trials with overlapping issues and the parties

                                          191
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 209 of 227 PageID #:1809




(collectively) would spend trying those cases. Even more importantly, Cui is unfairly

asking that witnesses related to the Company C allegations be required to testify not

once but twice concerning the same events. Separate trials would impose a

substantial burden on these witnesses, the government, and the Court.

      Cui cites United States v. Tarango, 396 F.3d 666 (5th Cir. 2005), in which the

Fifth Circuit held that a district court did not abuse its discretion in granting

defendant’s motion for a new trial after a guilty verdict in a healthcare fraud trial

against a doctor and his office manager (the appellant). The doctor was tried in

absentia after he became a fugitive. The government called five witnesses who

testified directly as to the office manager’s complicity, compared to 50 witnesses who

testified as to the fugitive doctor’s role. Id. at 670. The Fifth Circuit’s “principal

concern” was the prejudice that resulted from the office manager being tried next to

an “empty chair,” as well as from the volume of evidence heard by the jury that was

inadmissible against the officer manager (but admissible against the doctor). Id. at

674. Recognizing that a “disparity of evidence in a trial involving multiple defendants

does not in and of itself constitute prejudice,” the court nevertheless affirmed in light

of the “scant testimony” that the office manager did anything improper. Id. at 674-75.

In this case, there should be no empty chair, there is substantial evidence of Cui’s

improper conduct, and Cui’s statements will be largely admissible against both Cui

and Burke.

      In short, if separate trials were ordered, the efficiencies to this Court and the

prosecution of a joint trial would be lost, and the government would be required to

                                          192
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 210 of 227 PageID #:1810




present evidence concerning Burke’s criminal enterprise at separate trials.

Defendants cannot meet the high burden for seeking severance under Rule 14.

     C.      Cui’s and Andrews’ November 29, 2018 Statements Do Not
             Implicate Bruton.

          Burke is not entitled to severance under Bruton v. United States, 391 U.S. 123,

126 (1968), because Andrews’ and Cui’s statements to the FBI were not confessions

that implicate Burke. To the contrary, Andrews and Cui denied wrongdoing. Under

these circumstances, Burke’s Bruton motions should be denied. R. 112, R. 114. 66

                1.     Applicable Law

          In Bruton, 391 U.S. 123, the Supreme Court held that a defendant’s Sixth

Amendment right to confront witnesses against him is violated when the confession

of a non-testifying co-defendant, which expressly implicates the defendant as a

participant in the crime, is admitted in the joint trial of the two defendants. This

holds true even if the jury is instructed to consider the confession only against the

defendant who made the statement. See id. at 135-37.

          Under Bruton and its progeny, however, a co-defendant’s statement only

violates another defendant’s right to confrontation if the confession is “powerfully

incriminating” or “incriminating on its face” against that defendant. Bruton, 391 U.S.

at 135; Richardson v. Marsh, 481 U.S. 200, 208-09 (1987) (Bruton only applies to

“facially incriminating confessions,” not to “confession incriminating by connection.”);



66If the Court concludes that Andrews’ and Cui’s November 2018 statements implicate
Bruton, the government requests an opportunity to submit supplemental briefing on the
merits of the Bruton claim and ways to reduce prejudice short of severance.

                                            193
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 211 of 227 PageID #:1811




id. at 208-09 (recognizing the “vital role” joint trials play in the criminal justice

system and declining to adopt “an expansive Bruton rule”). Where a co-defendant’s

statement is not incriminating, by contrast, a Bruton challenge fails. See United

States v. Warner, 498 F.3d 666, 701 (7th Cir. 2007) (no Bruton violation where co-

defendant’s statements were not inculpatory); United States v. Volpendesto,

746 F.3d 273, 291 (7th Cir. 2014) (no Bruton violation where statement was not

powerfully incriminating to either defendant); United States v. Javell, 695 F.3d 707,

712 (7th Cir. 2012) (no Bruton violation where “nothing in the government’s Bruton

statement was facially incriminating, nor did any part of the statement even

reference [defendant] indirectly”); United States v. Briscoe, 896 F.2d 1476, 1503 (7th

Cir. 1990) (no Bruton violation where co-defendant’s statement did not “directly

implicate” defendant).

      “A statement is not facially incriminating merely because it identifies a

defendant; the statement must also have a sufficiently devastating or powerful

inculpatory impact to be incriminatory on its face.” United States v. Mikhel,

889 F.3d 1003, 1044 (9th Cir. 2018), cert. denied, 140 S. Ct. 157 (2019) (quotations

and citations omitted); see also United States v. Joyner, 899 F.3d 1199, 1207 (11th

Cir. 2018) (co-defendant statement that mentioned another defendant not

inculpatory and therefore did not implicate Bruton).

             2.    Analysis

      Cui’s and Andrews’ statements to FBI agents on November 29, 2018, do not

implicate Burke. They were false exculpatory statements in which Cui and Andrews

                                         194
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 212 of 227 PageID #:1812




denied wrongdoing. Their admission at a joint trial would therefore not present any

Bruton issue.

      Although Cui admitted to offering business to Burke’s law firm while he was

trying to resolve the pole sign issue (R. 113 at 10), he expressly denied that there was

any connection between this issue and his decision to hire Burke’s law firm. Instead,

Cui claimed he hired Burke because he was a good lawyer. Id. at 11, 14, 15, 17. These

statements form the basis of the false statements count against Cui (Count 17), as

Cui’s own emails directly linked the pole sign issue to the tax appeal work he offered

to Burke’s firm.

      Andrews, for his part, denied remembering almost anything about the

restaurant remodeling issues. Andrews denied knowing Individual B-1 and

Individual B-2, denied having heard their names, and stated he did not know whether

Burke met with them. R. 115 at 1-3. These statements form the basis of the false

statement count against Andrews (Count 10), as the evidence at trial will show

Andrews knew who Individual B-1 and B-2 were and had even met them.

      Because Andrews and Cui’s false exculpatory statements do not facially

implicate Burke in criminal activity, they raise no concerns under Bruton. See, e.g.,

United States v. Hemmingson, 157 F.3d 347, 357 (5th Cir. 1998) (co-defendant’s false

statements to law enforcement did not implicate Bruton because they did not

inculpate the defendant); United States v. Flaherty, 76 F.3d 967, 972 (8th Cir. 1996)

(no Bruton violation, where co-defendant’s false statements to an ATF agent were

“evasive, false, and threatening, but not incriminating”); United States v. Hackett,

                                          195
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 213 of 227 PageID #:1813




638 F.2d 1179, 1187 (9th Cir. 1980) (co-defendant’s false exculpatory statements

about his relationship with defendant did not implicate Bruton); United States v.

Brown, 551 F.2d 639, 647 (5th Cir. 1977), on reh’g, 569 F.2d 236 (5th Cir. 1978) (no

Bruton violation where co-defendants’ statements “were by no means equivalent to

confessions” but were “exculpatory, although apparently false at least in part,” even

if the statements “perhaps indicative of consciousness of guilt on the part of” the

defendants who made them).

      Burke’s Bruton challenge is similar to the claim raised by Lawrence Warner

during his joint trial with co-defendant and former Illinois Governor George Ryan on

charges arising from their improper direction of state leases and contracts to Warner-

controlled entities while Ryan was the Illinois Secretary of State. Warner sought

severance on the ground that Ryan’s statements to law enforcement inculpated him.

Like Cui’s statements that he had hired Burke’s law firms but only because Burke

was a good lawyer (R. 113 at 14-17), Ryan made admissions about appointing Warner

but denied a financial reason for the appointment. Specifically, Ryan told FBI agents

“that he appointed Warner to the McPier board on a resigning board member’s

recommendation; that he never discussed the Joliet lease or SOS Office leases with

Warner and had no personal knowledge that Warner profited from the Joliet lease;

that he had no idea of the source of Warner's information concerning those leases;

and that he had no personal financial relationship with Warner.” United States v.

Warner, No. 02 CR 506, 2004 WL 1794476, at *24 (N.D. Ill. Aug. 11, 2004). The

district court concluded that “nothing about any of these statements suggests

                                         196
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 214 of 227 PageID #:1814




improper conduct on Warner’s part,” and therefore no Bruton concerns required

severance. Id. The Seventh Circuit affirmed, finding “no Bruton issue, because the

statements admitted at trial were not inculpatory and did not amount to a confession

from Ryan.” Warner, 498 F.3d at 701 (also noting that the district court excluded all

references to Warner “except those with innocuous or uncontested references”).

           Nonetheless, out of an abundance of caution, the government will request an

instruction at trial that the jury should only consider Andrews’ and Cui’s November

2018 statements as to the person who made the statements. Cf. Hemmingson, 157

F.3d 347, 357 (5th Cir. 1998) (district court “probably should have issued a limiting

instruction” as to the co-defendant’s false statements, even though the statements

did not implicate defendant).

XI.        Burke’s Motion to Strike Surplusage (R. 110) Should Be Denied.

           Burke seeks to strike as surplusage the reference to “Jewish lawyers” in

Paragraph 11 in Count 1, and references to Chicago’s ethics ordinance in Paragraphs

1 and 78-80. R. 110 at 2-4. Andrews moves to adopt Burke’s motion to strike

references to the ethics ordinance. R. 122. The motion should be denied.

      A.      Applicable Law

           On the motion of a defendant, it is within a court’s discretion to strike

immaterial or irrelevant allegations as surplusage. United States v. Climatemp, Inc.,

482 F. Supp. 376, 391 (N.D. Ill. 1979), aff’d sub nom., United States v. Reliable Sheet

Metal Works, Inc., 705 F.2d 461 (7th Cir.), cert. denied, 462 U.S. 1134 (1983). Such

motions should be granted, however, “only if the targeted allegations are clearly not


                                           197
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 215 of 227 PageID #:1815




relevant to the charge and are inflammatory and prejudicial”—a “rather exacting”

standard that      applies “only    rarely.” United States v.       Chaverra-Cardona,

667 F. Supp. 609, 611 (N.D. Ill. 1987).

   B.      Burke’s Reference to “Jewish Lawyers” Is Relevant.

        The superseding indictment’s reference to “Jewish lawyers” is plainly relevant

when considered in the context of the government’s allegation that Burke corruptly

solicited legal business from Company A for Burke’s law firm in return for Burke’s

official assistance on the Post Office project. R. 30 ¶ 11. In a recorded call summarized

in the superseding indictment, Burke stated that Company A would only hire his law

firm if there was something Burke could do for Company A, because otherwise

Company A would hire Jewish lawyers. The government anticipates that Alderman

A will testify that he understood Burke to mean that Individual A-1 (who is Jewish)

would only hire Burke (who is a Christian) and his law firm if Burke would use his

official position as Alderman to benefit Individual A-1; otherwise, Burke believed that

Individual A-1 would hire a Jewish tax attorney.

        In other words, Burke’s reference to Jewish lawyers is directly relevant to his

intent to take official action in exchange for Company A hiring his law firm. See

Fed. R. Evid. 401 (defining relevant evidence as anything having “any tendency to

make a fact more or less probable than it would be without the evidence,” if “the fact

is of consequence in determining the action”). Burke’s comment shows that he was

soliciting legal fees, pursuant to an understanding that he would improperly

influence or attempt to influence the performance of official act or function. See R. 30


                                          198
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 216 of 227 PageID #:1816




¶ 11 & ¶ 84, Racketeering Act 1(a). In doing so, he attempted to commit bribery in

violation of Illinois law. 720 ILCS 5/33-1(e); 720 ILCS 5/8-4.

        Contrary to Burke’s contention, the probative value of Burke’s limited

reference to the religion of the referenced lawyers is not substantially outweighed by

the danger of unfair prejudice. See Fed. R. Crim. P. 403. Rule 403 is not meant to

sanitize a defendant’s criminal conduct or exclude relevant evidence whose absence

will create “a chronological and conceptual void,” leaving the jury to speculate. See

United States v. Pulido, 69 F.3d 192, 202 (7th Cir. 1995) (affirming admission of triple

murder in drug conspiracy prosecution); see also United States v. Vretta, 790 F.2d 651,

656 (7th Cir. 1986). Rather, evidence should be excluded as unfairly prejudicial under

Rule 403 only if it has a tendency to blind the jury and encourage a verdict “on a

purely emotional basis,” rather than on the evidence presented. Fed. R. Evid. 403

(advisory committee’s note); United States v. Wantuch, 525 F.3d 505, 518 (7th Cir.

2008). Here, a limited reference to the lawyers’ religion is not so inflammatory as to

be unfairly prejudicial, particularly in light of the fact that the statement is highly

probative as to Burke’s intent—it clearly demonstrates his understanding that he

would get legal business in return for taking official action. See United States v.

Norwood, 982 F.3d 1032, 1052-53 (7th Cir. 2020).

   C.     The Ethics Ordinance Is Relevant.

        Burke also claims that references to the Chicago Governmental Ethics

Ordinance in Count 1 of the superseding indictment are irrelevant and likely to

confuse the jury. R. 110 at 3.


                                          199
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 217 of 227 PageID #:1817




      The provisions of the City of Chicago ethics ordinance cited in Paragraphs 1(u)

and 78 to 80 of the superseding indictment are relevant to the allegation that Burke

violated the Illinois bribery and official misconduct statutes, which are alleged as

state-law RICO predicates. Those statutes require a showing that Burke was not

authorized by law to solicit work for his law firm in return for performing acts as an

Alderman. Specifically, the Illinois official misconduct statute bars a public officer

from soliciting or knowingly accepting “for the performance of any act a fee or reward

which he knows is not authorized by law.” 720 ILCS 5/33-3(a)(4) (emphasis added).

The Illinois bribery statute bars receiving, retaining, or agreeing to accept property

or personal advantage that an individual “is not authorized by law to accept knowing

that the property or personal advantage was promised or tendered with intent to

cause him or her to influence the performance of any act related to the employment

or function of any public officer, public employee, juror or witness.” 720 ILCS 5/33-

1(d) (emphasis added); see also Freedman, 508 N.E.2d at 328, supra.

      The Chicago Governmental Ethics Ordinance supplied one source of legal

authority that barred Burke from accepting legal fees in exchange for taking action

as an Alderman. As discussed above, the Ethics Ordinance prohibited any city official

from using or attempting to “use his position to influence any city governmental

decision or action which he knows or has reason to know that he has any financial

interest distinguishable from its effect on the public generally, or from which he has

derived any income or compensation during the preceding twelve months or from

which he reasonably expects to derive any income or compensation in the following

                                         200
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 218 of 227 PageID #:1818




twelve months.” R. 30 ¶ 1(u) (citing § 2-156-030(a)). Similarly, the Ethics Ordinance

prohibited any official or person acting at his direction from contacting any other city

official or employee regarding “any matter involving any person with whom the

elected official has any business relationship that creates a financial interest on the

part of the official . . . or from whom or which he has derived any income or

compensation during the preceding twelve months or from whom or which he

reasonably expects to derive any income or compensation in the following twelve

months.” R. 30 ¶ 1(u) (citing § 2-156-030(b)). Additionally, Section 2-156-018 requires

city officials to report to the City’s Inspector General information involving corrupt

or unlawful activity. Count 1, ¶ 1(u) (citing § 2-156-018).

      Here, the Chicago Governmental Ethics Ordinance is plainly relevant, because

it governed Burke’s duties as a city official, and demonstrates that his conduct was

not authorized by law and was done without the consent of the City. Cf. United States

v. Sorich, 427 F. Supp. 2d 820, 834 (N.D. Ill. 2006), aff’d, 523 F.3d 702 (7th Cir. 2008)

(approving reference to Chicago Governmental Ethics Ordinance as one source of

defendant’s fiduciary duties in honest services fraud indictment). This fact




                                          201
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 219 of 227 PageID #:1819




distinguishes this case from the cases cited by Burke. R. 110 at 3-4. 67 Accordingly,

the superseding indictment properly references the sources of Burke’s legal

obligations, including the Chicago Governmental Ethics Ordinance.

XII.      Andrews’ Motion for Disclosure of Evidence Related to Materiality
          (R. 117) Should Be Denied.

     A.      Background

          On November 29, 2018, after a multi-year investigation, the FBI approached

Andrews to conduct an interview regarding evidence of corruption involving Burke.

During the interview, FBI agents asked Andrews a series of questions, including

about Andrews’ involvement in a scheme to extort Company B. Andrews provided

false responses to the agents’ questions and was subsequently charged with making

false statements, in violation of18 U.S.C. § 1001. Andrews was also charged with one

count of extortion, in violation of 18 U.S.C. § 1951(a) (Count 5), one count of

conspiracy to commit extortion, in violation of 18 U.S.C. § 1951(a) (Count 6), and two




67 In Terry, the district court concluded that references to the judicial code promulgated by
the Ohio Supreme Court should be stricken from an indictment alleging a state judge
committed honest services fraud, because “the code is not legislative, and, therefore, does not
have the force of law” and “[b]ecause state law supplies the necessary legal duty, the
government need not resort to the judicial code to support its prosecution.” United States v.
Terry, No. 1:10CR390, 2011 WL 2111127, at *8 (N.D. Ohio May 26, 2011), aff’d 707 F.3d 607
(6th Cir. 2013). In Mandel, the court struck references to the state Code of Ethics in mail
fraud counts, because “whether or not the act which violated the Code is fraudulent depends
on whether it was done with intent to defraud, and the only relevance of the Code is to the
issue of intent,” and “it is possible that the evidence at trial would fail to demonstrate the
relevancy of the Code on this issue.” United States v. Mandel, 415 F. Supp. 997, 1009 (D.
Md.), supplemented, 415 F. Supp. 1025 (D. Md. 1976). Neither decision is applicable here; in
this case, the Ethics Code helps to define the phrase, “authorized by law” in the Illinois
bribery and official misconduct statutes.

                                             202
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 220 of 227 PageID #:1820




counts of using an interstate wire to carry on an unlawful activity, in violation of 18

U.S.C. § 1952(a)(3) (Counts 7 and 8), all related to the extortion of Company B.

      In his motion, Andrews seeks an order compelling production of “agents’

communications with each other and with prosecutors where the motivation for or

tactics to be used in the interview of Mr. Andrews may have been discussed.” R. 117

¶ 20. Specifically, Andrews seeks to compel the government to “search for and

disclose” all “documents including internal communications between agents, between

agents and supervisors or analysts, between agents and prosecutors, prosecutors and

supervisors, and any other government officials related to” the following ten topics:

“(1) the decision to interview [Andrews]; (2) the purpose of the interview; (3)

information hoped to be gained by the interview; (4) the decision to record the

interview; (5) the type of questions to be asked; (6) the manner of questioning; (7) the

state of the government’s investigation at the time of the interview; (8) the decision

regarding which photographs to display to [Andrews]; (9) whether the agents

intended to be truthful or deceptive in their statements to [Andrews]; and (10)

whether the interview was intended and designed to produce information or whether

it was intended and designed in the hopes of producing a statement usable in an 18

U.S.C. § 1001 prosecution.” R. 117, Exhibit A.

      Andrews asserts, based on discovery the government has made to Andrews,

that the FBI’s interview of Andrews’ was “not designed to obtain evidence that would

be material to the government’s investigation but rather was a means of obtaining a

statement from Andrews that the government could charge under § 1001.” R. 117

                                          203
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 221 of 227 PageID #:1821




¶ 14. Specifically, Andrews believes that the FBI’s questioning of Andrews about the

identity of his victims and whether he or Burke had ever met with the victims had

“no utility to the government’s investigation” and had “no apparent investigatory

benefit.” Id. ¶¶ 14-15. Andrews further suggests that the FBI’s decision to record its

interview with Andrews is indicative that the FBI was “fishing” for Andrews to make

a false statement. Id. ¶¶ 16, 20. In furtherance of an anticipated argument that his

false statements were not material, Andrews seeks discovery regarding the FBI’s and

prosecutors’ motives in interviewing him.

   B.      Analysis

        While district courts have broad discretion to manage discovery in criminal

cases, Weatherford v. Bursey, 429 U.S. 545, 559 (1977); States v. Bastanipour, 697

F.2d 170, 175 (7th Cir. 1982), there are narrow grounds upon which a criminal

defendant may demand discovery from the government. Rule 16(a) of the Federal

Rules of Criminal Procedure requires the government to produce upon request

documents and data “material to preparing the defense,” Fed. R. Crim. P.

16(a)(1)(E)(I), subject to applicable privileges. Documents are material if they would

enable the defendant to “substantially alter the quantum of proof in his favor,” United

States v. Orzechowski, 547 F.2d 978, 984 (7th Cir. 1976), not simply because they bear

an “abstract logical relationship” to the issues in the case,” United States v. Farah,

475 Fed.Appx. 1, 6 (4th Cir. 2007) (distinguishing “materiality” standard governing

discovery in criminal cases from the lesser “relevance” standard in civil cases).




                                         204
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 222 of 227 PageID #:1822




      The government also has discovery obligations under Brady v. Maryland, 373

U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), the Jencks Act and 18

U.S.C. § 3500, with which the government intends to fully comply. Relevant here, the

government’s Brady obligations, largely co-extensive with its Rule 16 obligations, are

limited to documents and information that are material; Brady “does not grant

criminal defendants unfettered access to government files” just because the defense

believes they may contain helpful materials. United States v. Jumah, 599 F.3d 799,

809 (7th Cir. 2010). A defendant bears the burden to “make at least a prima

facie showing that the requested items are material to his defense.” United States v.

Thompson, 944 F.2d 1331, 1342 (7th Cir. 1991).

      The Court should reject Andrews’ demand for internal communications

between and among government personnel regarding his interview. First, internal

communications between and among prosecutors and agents regarding their

investigatory work plan, including the reasons for and topics to be discussed during

the Andrews interview, are explicitly excluded from the government’s production

obligations under Fed. R. Crim. P. 16(a)(2). Federal Rule of Criminal Procedure

16(a)(2) “does not authorize the discovery or inspection of reports, memoranda, or

other internal government documents made by an attorney for the government or

other government agent in connection with investigating or prosecuting the case.”

Fed. R. Crim. P. 16(a)(2); United States v. Hansen, No. 4:18-CR-00346-DCN, 2019 WL

4397335, at *6 (D. Idaho Sept. 13, 2019).




                                         205
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 223 of 227 PageID #:1823




      This is because the government’s internal work product, including discussions

between prosecutors and investigating agents, is protected from disclosure by the

work product privilege so long as the materials do not contain exculpatory

information not otherwise available to the defense. Hobley v. Burge, 433 F.3d 946,

949–50 (7th Cir. 2006). The Supreme Court articulated the rationale of the work-

product protection in United States v. Nobles, 422 U.S. 225, 238-39 (1975):

      At its core, the work-product doctrine shelters the mental processes of
      the attorney, providing a privileged area within which he can analyze
      and prepare his client's case. But the doctrine is an intensely practical
      one, grounded in the realities of litigation in our adversary system. One
      of those realities is that attorneys often must rely on the assistance of
      investigators and other agents in the compilation of materials in
      preparation for trial. It is therefore necessary that the doctrine protect
      material prepared by agents for the attorney as well as those prepared
      by the attorney himself.

See also Leopold v. United States Dep't of Just., No. CV 19-1278 (RBW), 2020 WL

5253897, at *5 (D.D.C. Sep. 3, 2020) (extending the doctrine to protect material

prepared by agents, as well as government attorneys); United States v. Kubini, 304

F.R.D. 208, 220–21 (W.D. Pa. 2015) (internal emails are “other internal documents”

and therefore “constitute internal government work product which is exempted from

criminal discovery under Rule 16(a)(2)”); United States v. Stone, No. CR12-0072-JCC,

2013 WL 5934346, at *3 (E.D. Cal. Nov. 5, 2013) (“Defendant is requesting documents

that clearly fall under Rule 16(a)(2): substantive communications by the prosecutors

about the case to other law enforcement agents.”). Communications between

prosecutors and agents, which are not exculpatory and subject to Brady, are also

typically protected by the attorney-client privilege. See, e.g., Swidler & Berlin v.


                                         206
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 224 of 227 PageID #:1824




United States, 524 U.S. 399 (1998); In re Grand Jury Witness, 288 F.3d 289 (7th

Cir.2002) (when legal advice is given to or for the benefit of a governmental body, it

. . . enjoys the benefit of this privilege).

       Here, Andrew seeks internal documents created by prosecutors or agents, and

communications between or among prosecutors or agents, that contain mental

impressions, reflect personal beliefs as to investigative tactics, and further reflect

deliberative discussions that are protected by the above privileges. 68 And the contents

of the documents are not exculpatory: The government has carefully reviewed all

potentially responsive materials and found that none are even arguably exculpatory.

       Second, even if not protected by the applicable privileges, the internal

communications sought by Andrews are not material to his defense, as required by

Fed. R. Crim. P. 16(a)(1)(E)(I). Andrews claims that the internal communications

would reflect that his false statements were not material, as required by § 1001. In

the Seventh Circuit, for a statement to be materially false, it “must have ‘a natural

tendency to influence, or [be] capable of influencing, the decision of the

decisionmaking body to which it was addressed.’” United States v. Gaudin, 515 U.S.

506, 509 (1995) (quoting Kungys v. United States, 485 U.S. 759, 770 (1988)). The

Seventh Circuit does not, by contrast, require that the statement “actually influence



68Should the Court deem it necessary to review the documents the government has gathered
as potentially responsive to Andrews’ requests, including to determine whether they
constitute Brady material, the government will submit them ex parte and in camera for the
Court’s review. The government requests that the Court conduct an in camera review to
determine if those communications are in fact Brady before requiring production by the
government.

                                               207
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 225 of 227 PageID #:1825




the agency to which it was directed, or even that the agency rely on the statement in

any way.” Lupton, 620 F.3d at 806.

      Andrews’ false statements during his interview—for example, that he did not

know the victims of the extortion—were material to the FBI’s investigation because

they were capable of affecting the FBI’s investigation into Andrews and Burke’s

extortion scheme. Per well-established law, the statements need not have actually

influenced the FBI, or any prosecutorial decisions. For that reason, it does not matter

that the FBI knew the truth and therefore were not deceived by Andrews’ statements,

so long as the statements were capable of influencing an ongoing investigation into

Andrews’ conduct—which they were. United States v. Gulley, 992 F.2d 108, 112–13

(7th Cir.1993) (“materiality requires only a potentiality of influencing the

decisionmaker; it does not require actual reliance”).

      Presumably because Andrews understands the privileges applicable to

prosecutor and agent communications and the narrow definition of materiality

applicable to § 1001 charges, he argues for an expansion of Brady, relying solely on

the fact that the government disclosed internal FBI documents in United States v.

Michael T. Flynn, Crim No. 17-232 (D.D.C.). That decision—in a case involving a

different defendant in a different district—has little bearing on Andrews’ motion.

      In that case, the sole charge against Flynn was the false statement charge, and

only after the prosecutors in that case conducted a “considered review of all of the

facts and circumstances . . . including . . . information appended to the defendant’s

supplemental pleadings” did the government conclude that the FBI’s interview of

                                         208
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 226 of 227 PageID #:1826




Flynn had no “legitimate investigative basis,” and therefore Flynn’s false statements

were not “material.” United States v. Flynn, Crim No. 17-232, Dkt. #198 at 1-2

(D.D.C.) (R. 117, Exhibit B). Specifically, prior to approaching Flynn, the FBI had

“found no basis to ‘predicate further investigative efforts’ into whether Mr. Flynn was

being directed or controlled by a foreign power,” which was the subject of its

investigation. Id. at 13. The government also represented that the subject of the

interview—communications between Flynn and the Russian ambassador—

“implicated no crime.” Id. at 15.

      The events in Flynn are not at all similar to the facts of this case. Here, prior

to the FBI’s interview of Andrews, significant evidence—including intercepted

communications, surveillance, and documentary evidence—reflected that Andrews

and Burke had engaged in extortion of Company B. The investigation of Andrews was

open and ongoing when the FBI approached Andrews (indeed, he was listed as a

Violator, in other words, an individual involved in the subject offense, in the

government’s earlier wiretap applications), and a truthful interview of Andrews

would have likely led to further evidence regarding the extortion, including Andrews’

and Burke’s motive and intent when carrying out the extortion, and acts of

concealment.

      When it approached Andrews, the FBI was actively investigating Andrews’

extortionate conduct. It was not “fishing for falsehoods merely to manufacture

jurisdiction over any statement” by Andrews. R. 117 at 3. Indeed, the government




                                         209
Case: 1:19-cr-00322 Document #: 140 Filed: 04/21/21 Page 227 of 227 PageID #:1827




had sufficient evidence to bring charges against Andrews without his false

statements—and it in fact brought such charges in this case.

      Accordingly, the Flynn case does not change the government’s discovery

obligations; the government will continue to abide by the requirements of Brady to

produce exculpatory information, including exculpatory information regarding

materiality as defined in the Seventh Circuit. Andrews’ Motion to Compel should

therefore be denied.

                                 CONCLUSION

      For foregoing reasons, the government respectfully requests that the Court

deny defendants’ pretrial motions.

                                      Respectfully submitted.

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                                      /s/ Amarjeet Bhachu
                                      AMARJEET S. BHACHU
                                      DIANE MacARTHUR
                                      SARAH E. STREICKER
                                      MATTHEW L. KUTCHER
                                      JULIA K. SCHWARTZ
                                      Assistant United States Attorneys
                                      219 South Dearborn Street
                                      Fifth Floor
                                      Chicago, Illinois 60604
                                      (312) 353-5300




                                       210
